Exhibit 10.45

 

OFFICE LEASE

 

525 Market Street

San Francisco, California

 

KNICKERBOCKER PROPERTIES, INC. XXXIII,

Landlord

 

and

 

BRE PROPERTIES, INC.,

Tenant



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

ARTICLE 1 -   DEFINED TERMS AND BASIC TERMS    1 ARTICLE 2 -   PREMISES    3

2.01       Premises

   3

2.02       Rentable Area

   3

2.03       Common Areas

   3

2.04       Condition of the Premises

   4 ARTICLE 3 -   TERM    4 ARTICLE 4 -   RENT    4

4.01       Base Rent

   4

4.02       Payment

   5

4.03       Partial Months

   5 ARTICLE 5 -   DIRECT EXPENSES ADJUSTMENT    5

5.01       Increased Direct Expenses

   5

5.02       Direct Expenses

   6

5.03       Statement of Increased Direct Expenses

   9 ARTICLE 6 -   TAX ADJUSTMENT    10

6.01       Increased Taxes

   10

6.02       Taxes

   11

6.03       Additional Taxes

   11

6.04       Exclusion

   11

6.05       Proposition 13 Protection

   12 ARTICLE 7 -   [INTENTIONALLY DELETED]    12 ARTICLE 8 -   USE    12

8.01       General

   12

8.02       No Nuisance or Waste

   12

8.03       No Illegal Use

   12

8.04       Alterations to Common Areas

   13

8.05       Hazardous Substances

   13 ARTICLE 9 -   SERVICES AND UTILITIES    14

9.01       General

   14

9.02       Supplementary Services

   15

9.03       Modification of Services

   15

9.04       Interruption of Access, Use or Services

   15 ARTICLE 10 -   ALTERATIONS    16

10.01     General

   16

10.02     Notice

   18

10.03     Labor Relations

   18

10.04     Indemnity

   18

10.05     Specialty Alterations

   18

10.06     Systems and Equipment

   18

 

(i)



--------------------------------------------------------------------------------

ARTICLE 11 -    REPAIRS    19 ARTICLE 12 -    ASSIGNMENT AND SUBLETTING    19

12.01       General

   19

12.02       Notice and Procedure

   20

12.03       Continuing Liability of Tenant

   21

12.04       Bankruptcy

   21

12.05       Limitation on Remedies

   22

12.06       Transfer Premium

   22

12.07       Affiliated Companies/Restructuring of Business Organization

   23

12.08       Landlord’s Option as to Transfer Space

   23 ARTICLE 13 -    INDEMNIFICATION AND LANDLORD LIABILITY    24

13.01       Waiver of Liability

   24

13.02       Indemnity

   25

13.03       Landlord Liability

   25

13.04       Consequential Damages

   25 ARTICLE 14 -    DESTRUCTION OR DAMAGE    25 ARTICLE 15 -    WAIVER OF
SUBROGATION    27 ARTICLE 16 -    RULES AND REGULATIONS    27

16.01       Rules and Regulations

   27

16.02       Certain Fireproofing and Insulating Materials

   28

16.03       Asbestos

   28 ARTICLE 17 -    ENTRY BY LANDLORD    28

17.01       Entry to the Premises

   28

17.02       Alterations to Building

   29 ARTICLE 18 -    DEFAULT    29

18.01       Events of Default

   29

18.02       Landlord’s Remedies

   30

18.03       Rent Computation

   30

18.04       Interest

   31

18.05       Late Charges

   31

18.06       Lease Continues Until Termination

   31

18.07       Remedies Cumulative

   31

18.08       Waiver of Redemption

   31 ARTICLE 19 -    LANDLORD’S RIGHT TO CURE DEFAULTS    31 ARTICLE 20 -   
ATTORNEYS’ FEES    32 ARTICLE 21 -    HOLDING OVER    32 ARTICLE 22 -    WAIVER
   32 ARTICLE 23 -    EMINENT DOMAIN    33

23.01       Taking of Premises

   33

23.02       Condemnation Award

   33

23.03       Temporary Taking

   33

 

(ii)



--------------------------------------------------------------------------------

ARTICLE 24 -    SALE BY LANDLORD    34 ARTICLE 25 -    SUBORDINATION    34

25.01       Subordination of this Lease

   34

25.02       Subordination of Mortgage

   35 ARTICLE 26 -    NO MERGER    35 ARTICLE 27 -    SURRENDER OF PREMISES   
35 ARTICLE 28 -    ESTOPPEL CERTIFICATE    35 ARTICLE 29 -    NO LIGHT, AIR OR
VIEW EASEMENT    36 ARTICLE 30 -    NOTICES    36 ARTICLE 31 -    [INTENTIONALLY
DELETED]    36 ARTICLE 32 -    SUCCESSORS    36 ARTICLE 33 -    INSURANCE    36

33.01       Liability Insurance

   36

33.02       Tenant’s Property Insurance

   37

33.03       Worker’s Compensation Insurance

   37

33.04       Business Interruption Insurance

   37

33.05       Other Coverage

   37

33.06       Insurance Criteria

   38

33.07       Evidence of Coverage

   38

33.08       Landlord’s Insurance

   38 ARTICLE 34 -    BUILDING DIRECTORY    38 ARTICLE 35 -    TERMINATION OF
MASTER LEASE AND MASTER SUBLEASE    38 ARTICLE 36 -    PARKING    39 ARTICLE 37
-    MISCELLANEOUS    40

37.01       Captions

   40

37.02       Time of Essence

   40

37.03       Terms; Joint and Several Liability

   40

37.04       Governing Law

   40

37.05       Cumulative Remedies

   40

37.06       Entire Agreement

   40

37.07       Invalidity

   40

37.08       Authority

   40

37.09       No Representations or Warranties

   41

37.10       Brokers

   41

37.11       Amendments

   41

37.12       Landlord’s Agent

   41

37.13       Proration

   41

37.14       Waiver of Jury Trial

   41

37.15       No Recordation

   41

37.16       Exhibits

   41

 

(iii)



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

EXHIBIT A   FLOOR PLAN EXHIBIT B   RULES AND REGULATIONS EXHIBIT C   WORKLETTER
AGREEMENT EXHIBIT D   DESIGN STANDARDS EXHIBIT E   ESTOPPEL CERTIFICATE EXHIBIT
F   CALIFORNIA ASBESTOS NOTIFICATION EXHIBIT G   OPTION TO EXTEND TERM EXHIBIT H
  JANITORIAL SPECIFICATIONS EXHIBIT I   FORM OF SNDA LETTER OF CREDIT RIDER

 

(i)



--------------------------------------------------------------------------------

OFFICE LEASE

 

THIS OFFICE LEASE (the “Lease”) is made and entered into as of December     ,
2004 by and between KNICKERBOCKER PROPERTIES, INC. XXXIII, a Delaware
corporation (“Landlord”), and BRE PROPERTIES, INC., a Maryland Corporation
(“Tenant”).

 

Landlord and Tenant specifically agree as follows:

 

ARTICLE 1 - DEFINED TERMS AND BASIC TERMS

 

The terms listed below shall have the following meanings throughout this Lease:

 

(a) Landlord: Knickerbocker Properties, Inc. XXXIII, a Delaware corporation

 

(b) Landlord’s Agent: Cushman & Wakefield of California, Inc., a California
corporation

 

(c) Tenant: BRE Properties, Inc., a Maryland corporation

 

(d) Building: 525 Market Street, San Francisco, California

 

(e) Premises: The entirety of the rentable area of the fourth (4th) floor of the
Building as shown cross-hatched on Exhibit “A” attached hereto

 

(f) Rentable Office Area of Building: (1) 1,004,502 rentable square feet for
purposes of determining Tenant’s Percentage Share (Direct Expenses) and (2)
1,018,798 rentable square feet for purposes of determining Tenant’s Percentage
Share (Taxes)

 

(g) Rentable Area of the Premises: 28,339 rentable square feet

 

(h) Term: Ten (10) years and six (6) months

 

(i) Scheduled Commencement Date: August 1, 2005

 

(j) Expiration Date: The date which is ten (10) years and six (6) months after
the Commencement Date (as defined in Article 3 of the Lease)



--------------------------------------------------------------------------------

(k) Base Rent: The Annual Base Rent and Monthly Base Rent payable by Tenant for
the Premises during the initial Term shall be as set forth in the following
schedule:

 

Months of

Lease Term

--------------------------------------------------------------------------------

   Annual Base Rent


--------------------------------------------------------------------------------

   Monthly Base Rent


--------------------------------------------------------------------------------

  

Annual Base Ret Rate

Per Rentable Square

Foot of the Premises

--------------------------------------------------------------------------------

1-24

   $ 623,458.00    $ 51,954.83    $ 22.00

25-48

   $ 680,136.00    $ 56,678.00    $ 24.00

49-72

   $ 708,475.00    $ 59,039.58    $ 25.00

73-96

   $ 765,153.00    $ 63,762.75    $ 27.00

97-108

   $ 793,492.00    $ 66,124.33    $ 28.00

109-126

   $ 878,509.00    $ 73,209.08    $ 31.00

 

(l) Base Year: 2006

 

(m) Tenant’s Percentage Share (Direct Expenses): 2.8212%

 

(n) Tenant’s Percentage Share (Taxes): 2.7816%

 

(o) Use: General office use consistent with the character of the Building as a
first-class office building

 

(p) Tenant’s Address for Notices: Until Tenant commences business operations
from the Premises:

 

BRE Properties, Inc.

44 Montgomery Street, 36th Floor

San Francisco, California 94104

Attention: Edward F. Lange, Jr.

 

With a simultaneous copy to:

 

Miller & Fanwick, LLP

260 Sheridan Avenue, Suite 208

Palo Alto, California 94306

Attention: Kerry Fanwick, Esq.

 

Thereafter:

 

BRE Properties, Inc.

525 Market Street

4th Floor

San Francisco, CA 94105

Attention: Edward F. Lange, Jr.

 

-2-



--------------------------------------------------------------------------------

With a simultaneous copy to:

 

Miller & Fanwick, LLP

260 Sheridan Avenue, Suite 208

Palo Alto, California 94306

Attention: Kerry Fanwick, Esq.

 

(q) Landlord’s Address for Notices:

 

Knickerbocker Properties, Inc. XXXIII

c/o Cushman & Wakefield of California, Inc.

525 Market Street, 14th Floor

San Francisco, California 94105

Attn: Property Manager

 

With a simultaneous copy to:

 

Knickerbocker Properties, Inc. XXXIII

c/o J.P. Morgan Investment Management, Inc.

522 Fifth Avenue

New York, New York 10036

Attn: Asset Manager for 525 Market Street

 

(r) Brokers: Cushman & Wakefield of California, Inc. for Landlord and Newmark
Pacific, Inc. for Tenant

 

(s) Other Defined Terms: Certain other defined terms are defined when they first
appear within the body of this Lease

 

ARTICLE 2 - PREMISES

 

2.01 Premises. Landlord hereby leases to Tenant, and Tenant hereby leases from
Landlord, the Premises, for the Term and subject to the agreements, conditions
and provisions contained in this Lease to each and all of which Landlord and
Tenant hereby mutually agree.

 

2.02 Rentable Area. The Rentable Area of the Premises and the Rentable Office
Area of the Building shall mean the amounts as set forth in Article 1(g) and
(f), respectively. The parties hereby stipulate that the Rentable Area of the
Premises is the amount set forth in Article 1(g). Accordingly, there shall be no
adjustment in the Base Rent or other amounts set forth in this Lease which are
determined based upon Rentable Area of the Premises.

 

2.03 Common Areas. “Common Areas” shall mean the lobby, plaza and sidewalk
areas, subterranean garage and other similar areas of general access and the
areas on individual floors in the Building devoted to corridors, fire
vestibules, elevators, foyers, lobbies, electric and telephone closets,
stairways, restrooms, mechanical rooms, janitor’s closets, and other similar
facilities and shall also mean those areas of the Building devoted to mechanical
and service rooms and levels servicing the Building and basement, mezzanine and
penthouse service facilities.

 

-3-



--------------------------------------------------------------------------------

2.04 Condition of the Premises. Except as specifically set forth in this Lease
and in the Workletter Agreement attached hereto as Exhibit “C” (the
“Workletter”), Landlord shall not be obligated to provide or pay for any
improvement work or services related to the improvement of the Premises. Tenant
also acknowledges that Landlord has made no representation or warranty regarding
the condition of the Premises or the Building except as specifically set forth
in this Lease and the Workletter, if any. Except for the work to be performed by
Landlord as described in the Workletter, if any, Tenant accepts the Premises in
an “as is” condition; provided, however, that: (i) Landlord shall deliver the
Premises to Tenant with the Base Building (as such term is defined below in this
Section 2.04) systems (including, without limitation, the life safety, life
support, security and emergency back up systems) servicing the Premises in good
operating condition; and (ii) upon the date of delivery of the Premises to
Tenant, the following portions of the Building shall be in compliance with the
Americans with Disabilities Act (“ADA”) as of such delivery date, with such ADA
compliance to be determined based upon the condition of the Premises existing as
of such delivery date without regard to any tenant improvements, alterations or
other improvements to be constructed or installed by or on behalf of Tenant in
the Premises or Tenant’s use of the Premises for purposes other than for general
office use: (A) the “path of travel” from the Building entrance to the Premises
and (B) the restrooms located in the Premises. As used herein, “Base Building”
shall include the structural portions of the Building, and the public restrooms,
elevators, exit stairwells and the systems and equipment located in the internal
core of the Building on the floor on which the Premises are located.

 

ARTICLE 3 - TERM

 

Upon the execution of this Lease by both parties, the terms and provisions
hereof shall be fully binding upon Landlord and Tenant prior to the occurrence
of the Commencement Date (as hereinafter defined). The term of this Lease (the
“Term”) shall commence on that date (the “Commencement Date”) which is the
earlier to occur of (i) the later to occur of (a) the “Scheduled Commencement
Date” specified in Article 1(i) (i.e., August 1, 2005), or (b) the date which is
five (5) months after the date Landlord delivers possession of the Premises to
Tenant, or (ii) the date Tenant commences business operations from the Premises.
Unless sooner terminated as hereinafter provided, the Term shall end on the
“Expiration Date” specified in Article 1(j). If Landlord does not tender
possession of the Premises to Tenant on or before the Scheduled Commencement
Date, for any reason whatsoever, Landlord shall not be liable for any damage
thereby, this Lease shall not be void or voidable thereby, and, except as
otherwise provided in the Workletter, if any, Tenant shall not be liable for any
rent until the Commencement Date. No failure to tender possession of the
Premises to Tenant on or before the Scheduled Commencement Date shall: (a) in
any way affect any other obligations of Tenant hereunder, or (b) extend the
Expiration Date. Notwithstanding the foregoing, Tenant shall have the right to
extend the Term, pursuant to Exhibit “G” attached hereto. Once the Commencement
Date has been determined, Landlord and Tenant shall execute an amendment to this
Lease stating the Commencement Date.

 

ARTICLE 4 - RENT

 

4.01 Base Rent. Tenant shall pay to Landlord for the use of the Premises an
Annual Base Rent in the amount specified in Article 1(k) (subject to adjustment
as provided in Articles 5 and 6), payable without notice or demand in equal
monthly installments in advance, beginning on the Commencement Date and on the
first day of each calendar month thereafter during the Term in the sum specified
in Article 1(k) (the “Monthly Base Rent”).

 

-4-



--------------------------------------------------------------------------------

4.02 Payment. All payments required to be made by Tenant under this Lease shall
be in lawful money of the United States of America and shall be made without any
setoff, deduction or counterclaim whatsoever and shall be made payable to and
delivered to Landlord at the office of Landlord in the Building or such other
place as Landlord may designate. Landlord shall have the right to require
payments to be made in current funds transmitted by wire transfer to Landlord to
a bank designated by Landlord. Concurrently with the execution of this Lease,
Tenant shall pay to Landlord the first month’s rental due hereunder.

 

4.03 Partial Months. If the Commencement Date is a day other than the first day
of a calendar month or if the Term expires or is terminated on a day other than
the last day of a calendar month, then the Monthly Base Rent for the first and
last fractional months of the Term shall be prorated on the basis of the number
of days elapsed of the subject month.

 

ARTICLE 5 - DIRECT EXPENSES ADJUSTMENT

 

5.01 Increased Direct Expenses. The “Base Year” is that calendar year specified
in Article 1(l). The Annual Base Rent payable during each calendar year of the
Term subsequent to the Base Year shall be increased by Tenant’s Percentage Share
(Direct Expenses) as specified in Article 1(m) of any increase in “Direct
Expenses,” as defined in Section 5.02, paid or incurred by Landlord during such
calendar year in excess of the Direct Expenses paid or incurred by Landlord
during the Base Year (which increase is hereinafter referred to as the
“Increased Direct Expenses”). Landlord may, at or after the Commencement Date or
the start of any calendar year subsequent to the Base Year, notify Tenant of the
amount which Landlord estimates will be Tenant’s monthly share of Increased
Direct Expenses for such calendar year, and the amount of such estimated
Increased Direct Expenses shall be added to the Monthly Base Rent payments
required to be made by Tenant in such year. A Statement (the “Statement”) of the
Increased Direct Expenses payable by Tenant for each year subsequent to the Base
Year shall be given to Tenant within a reasonable period of time after the end
of each calendar year; provided, however, that Landlord’s failure to provide
Tenant with a Statement for a particular year within one (1) year after the end
of such year in question, shall constitute a waiver of Landlord’s right to
collect any excess payable for such year; provided further, however, that such
limitation on Landlord’s ability to collect any excess as a result of any late
delivery of such Statement shall not preclude Landlord from modifying any
Statement once such Statement is timely delivered, as provided hereinabove, to
correct any errors or reflect any new information received by Landlord with
respect to the Direct Expenses shown on such Statement (including, without
limitation, as a result of any new or supplemental tax bills issued by the
applicable taxing authority or any audit conducted by Tenant or any other tenant
of the Building), so long as Landlord delivers such revised Statement to Tenant
by no later than the earlier of (i) one (1) year after Landlord becomes aware of
such errors or receives such new information or (ii) one (1) year after the end
of the year to which such modification would apply; provided, however, that
clause (ii) of this sentence shall not apply to supplemental tax bills. In the
event that any such revised Statement so delivered shows that an additional
excess is present, then Tenant shall pay to Landlord, within thirty (30) days of
receipt of the revised Statement, the amount of the additional excess. If any
such revised Statement reflects that Tenant has overpaid Tenant’s Percentage
Share of Direct

 

-5-



--------------------------------------------------------------------------------

Expenses for such year, Landlord shall, at its option, either credit such
overpayment toward Tenant’s next rent payment(s) under this Lease or remit to
Tenant with such applicable revised Statement the amount of the overpayment. If
Tenant’s Percentage Share of any Increased Direct Expenses as shown on such
Statement is greater or less than the total estimated amounts actually paid by
Tenant during the year covered by such Statement, then within fifteen (15) days
thereafter, Tenant shall pay in cash any sums owed Landlord or, if applicable,
Tenant shall receive a credit against any rent next accruing for any sum owed
Tenant. If the Commencement Date is a date other than January 1, then the amount
of Increased Direct Expenses payable by Tenant during the month and year in
which the Lease commences shall be prorated on the basis of a three hundred
sixty (360) day year from the Commencement Date to December 31 of the year in
which the Lease commences. If this Lease expires or is terminated on a day other
than the last day of a calendar year, the amount of Increased Direct Expenses
payable by Tenant during the year in which the Lease expires or is terminated
shall be prorated on the basis which the number of days from the commencement of
the calendar year to and including the date on which the Lease expires or is
terminated bears to three hundred sixty (360), and shall be due and payable
monthly in advance notwithstanding the expiration or earlier termination of the
Term. Following expiration of the calendar year in which the Lease expired or
was terminated, Landlord shall give a final Statement to Tenant for such
calendar year. If Tenant’s share of any Increased Direct Expenses as shown on
the final Statement is greater or less than the total amounts of Increased
Direct Expenses actually paid by Tenant during the year covered by the final
Statement, then within fifteen (15) days thereafter the appropriate party shall
pay to the other party any sums owed in the manner provided above. If, after
Landlord has issued a final Statement for a particular calendar year, subsequent
reviews by Landlord of its books and records indicate that Landlord has
undercharged Direct Expenses, or if subsequent to a calendar year Landlord
determines that charges subsequently received by Landlord were reasonably
attributable to such calendar year, Landlord may issue a revised final
Statement, and Tenant shall, within fifteen (15) days thereafter, pay to
Landlord Tenant’s Percentage Share (Direct Expenses) of the additional Increased
Direct Expenses.

 

5.02 Direct Expenses. “Direct Expenses” as used herein shall include all costs,
charges and expenses incurred in the course of ownership, management,
administration, operation, repair and maintenance of the Building, the Common
Areas and the areas adjacent thereto, including, without limitation:

 

(a) Wages, salaries and other compensation, expenses, benefits, and other sums
payable, as well as any adjustment thereto, for employees, independent
contractors and agents of Landlord at or below the level of property manager or
building engineer.

 

(b) Costs and payments of service, maintenance, and inspection for landscaping,
janitorial, window cleaning, rubbish removal, exterminating, elevator,
escalator, life safety, security, plumbing, telecommunication, electrical and
mechanical equipment or installations and the costs of purchasing or renting all
such additional mechanical installations and equipment, supplies, tools,
materials and uniforms.

 

(c) Premiums and other charges for insurance, including, without limitation, all
risk, earthquake, public liability, property damage and workers’ compensation
insurance, and such other insurance coverage in such amounts as Landlord, in its
sole discretion, shall elect to

 

-6-



--------------------------------------------------------------------------------

maintain; provided, however, if any of the foregoing types of insurance were not
in place in the Base Year and Landlord subsequently carries any of the foregoing
types of insurance, prior to the calculating Tenant’s Percentage Share of Direct
Expenses for the first calendar year Landlord carries such insurance and every
subsequent calendar year that Landlord caries such additional type of insurance
the Direct Expenses for the Base Year shall be increased to reflect the cost of
such new insurance at the rate which would have been in effect during the Base
Year.

 

(d) Costs of electricity, water, gas, steam, sewer and other utility services as
described in Article 9 below.

 

(e) Sales, use and excise taxes on goods and services purchased or furnished by
Landlord.

 

(f) License, permit, testing and inspection costs and fees.

 

(g) Attorneys’, accountants’ and consultants’ fees.

 

(h) Fees for local civic organizations and dues for professional and trade
associations, including, without limitation, any amount paid to local civic
groups for the betterment of the neighborhood in which the Building is located.

 

(i) Fees for management and accounting services and costs incidental thereto,
whether provided by an independent management company, Landlord, or an affiliate
of Landlord.

 

(j) The costs of any capital improvements, equipment or devices installed or
paid for by Landlord (including the costs of any changes to the Building HVAC
system (as defined in Section 9.01(a)) in order to conform with any change in
laws, rules, regulations or requirements of any governmental or
quasi-governmental authority having jurisdiction or of the Board of Fire
Underwriters or similar insurance body. If any such capital improvement is made
in compliance with requirements of any federal, state or local law or
governmental regulation, then the reasonable annual amortization (amortized over
the useful life of the capital improvement in question), of the cost of such
improvements (which direct cost shall include interest at the Prime Rate as
defined in Section 5.02(o) on the date such cost is incurred) shall be deemed
Direct Expenses in each year during the term of the amortization period.

 

(k) The costs of any capital improvements (including capital improvements
required by law), equipment or devices installed or paid for by Landlord and
reasonably intended to effect a labor saving, energy saving measure or to effect
other economies in the operation or maintenance of the Building, as well as
interest on the unamortized balance at the Prime Rate on the date the costs are
incurred or such higher rate as may have been paid by Landlord on such borrowed
funds. Such costs shall be amortized over the useful life of the improvements.

 

(l) The costs of minor capital improvements or expenditures where each such
improvement or expenditure costs less than Three Thousand Dollars ($3,000).

 

(m) The costs of (i) exterior window coverings provided by Landlord, (ii)
carpeting and wall coverings in the Common Areas, and (iii) other fixtures and
furnishings in

 

-7-



--------------------------------------------------------------------------------

Common Areas which, as a result of normal use, require periodic replacement,
amortized over the useful life of such improvements (as determined by Landlord),
as well as interest on the unamortized balance at the Prime Rate on the date the
costs are incurred or such higher rate as may have been paid by Landlord on
borrowed funds, if more than thirty-five percent (35%) of the window coverings,
carpeting or furnishings are replaced during any calendar year. If thirty-five
percent (35%) or less of the window coverings, carpeting or furnishings are
replaced during any calendar year then the entire cost of replacing such
draperies, window coverings, carpeting or furnishings shall be Direct Expenses
in the calendar year the cost is incurred.

 

(n) Depreciation or amortization of the costs of materials, tools, supplies and
equipment purchased by Landlord to enable Landlord to supply services which
Landlord might otherwise contract for with a third party where such depreciation
and amortization would otherwise have been included in the charge for such third
party’s services.

 

(o) “Prime Rate” shall mean the base rate (or its equivalent) of interest
announced publicly in New York, New York from time to time by Citibank, N.A. (or
if Citibank, N.A. ceases to exist, the largest bank headquartered in the State
of New York), but in no event in excess of the maximum rate of interest
permitted by law.

 

(p) In determining the amount of Direct Expenses which vary with the occupancy
rate of the Building, if less than one hundred percent (100%) of the Building
rentable area shall have been occupied by tenant(s) at any time during any such
year, such Direct Expenses shall be determined for such year to be an amount
equal to the like expenses which would normally be expected to be incurred had
such occupancy been one hundred percent (100%) throughout such year.

 

(q) Notwithstanding anything contained herein to the contrary, Direct Expenses
shall not include: (i) legal fees, brokerage fees, leasing commissions,
advertising costs or other related expenses incurred by Landlord in connection
with the leasing of tenant space in the Building; (ii) except as otherwise
provided herein, repairs, alterations, additions, improvements or replacements
of a capital nature made to rectify or correct any material defect in the
original design, materials or workmanship of the Building or Common Areas; (iii)
damage and repairs attributable to fire or other casualty to the extent covered
by insurance; (iv) salaries of personnel to the extent of time not actually
allocated to the management, operation, administration, repair or maintenance of
the Building; (v) legal fees, accounting fees and other professional expenses
incurred in connection with disputes with tenants or occupants of the Building
or associated with the enforcement of the terms of any leases with tenants or
the defense of Landlord’s title to or interest in the Building; (vi) costs
(including permits, licensing and inspection fees) incurred in renovating or
otherwise improving, decorating, painting or altering space for tenants or
licensees (excluding Common Areas) in the Building; (vii) any payments of
interest or principal payable by Landlord with respect to any debts secured by a
deed of trust or mortgage on the Building or the underlying real property;
(viii) depreciation and amortization on the Building; (ix) all items and
services for which Tenant directly reimburses Landlord or pays third persons or
which Landlord provides selectively without direct reimbursement to one or more
tenants or occupants of the Building (other than Tenant) which are not customary
for normal office or retail use; (x) all costs incurred which are subject to
direct reimbursement by other tenants of Building or other parties, including
expenses for repair or

 

-8-



--------------------------------------------------------------------------------

replacement paid by proceeds of insurance or through condemnation awards; (xi)
ground rent (if any) plus escalations thereto; (xii) any costs paid for services
or materials to a person or entity affiliated with Landlord in excess of then
existing markets rates for such services or materials; (xiii) rentals and other
related expenses incurred in leasing air conditioning systems, elevations or
other equipment (except when needed in connection with normal repairs and
maintenance of the Building and/or to ameliorate an emergency condition in the
Building) which if purchased, rather than rented, would constitute a capital
improvement not included in Direct Expenses pursuant to this Lease; (xiv) costs
of cleanup, removal and/or remediation of any Hazardous Substances (as such term
is defined in Section 8.05 below) in, on or under the Building required to
comply with Environmental Laws (as such term is defined in Section 8.05 below)
which are incurred as a result of the introduction by Landlord or any tenant of
the Building of any such Hazardous Substances in, on or under the Building in
violation of Environmental Laws in effect at the time of such introduction; (xv)
the cost of performing or providing special services or installations to or for
tenants or occupants to the extent such service exceeds that provided by
Landlord to Tenant without charge hereunder; (xvi) electricity costs or overtime
HVAC costs, if charged separately to any other tenant in the Building; (xvii)
Taxes (as hereinafter defined); (xviii) the cost of installing, operating, and
maintaining any specialty improvements not normally installed, operated or
maintained in the Comparable Buildings (as such term is defined in Section 9.03
below), such as an observatory, broadcasting facility, restaurant or luncheon
club, athletic or recreational club, theater or cafeteria (it being understood
that the operating costs associated with the fitness facility (if any) shall be
included in Direct Expenses); (xix) the cost of any additions to the Building
that result in a larger building; (xx) costs arising from or as a result of
latent defects in the Building or the improvements installed by Landlord; (xxi)
penalties and interest charges incurred as a result of Landlord’s negligence or
failure to make payments when due; (xxii) wages, salaries, fees and fringe
benefits paid to executive personnel or officers or partners of Landlord;
(xxiii) to the extent not reimbursed by parking fees, costs of parking
attendants provided in connection with the operation of the Building’s parking
facility; and (xxiv) any costs expressly excluded from Direct Expenses elsewhere
in this Lease.

 

5.03 Statement of Increased Direct Expenses. The annual Statement of Increased
Direct Expenses shall be made by or verified by an accounting or auditing
officer of Landlord or, at Landlord’s election, by an independent certified
public accountant (“CPA”). Within three (3) months after receipt of the
Statement (“Audit Period”), Tenant (together with its independent certified
public accountants, provided that it is a nationally recognized accounting firm
which is not compensated on a contingent fee basis) shall be entitled, upon five
(5) days prior written notice and during normal business hours at Landlord’s
office or such other place as Landlord shall designate, to inspect and examine
those books and records of Landlord relating to the determination of Direct
Expenses for the calendar year for which the Statement was prepared. Tenant
recognizes the confidential nature of such books and records and agrees to
maintain the information obtained from such examination in strict confidence.
If, after inspection and examination of such books and records, which must be
conducted within ten (10) days of such books and records being made available to
Tenant (“Examination Period”), Tenant still disputes the amounts of Direct
Expenses charged by Landlord, Tenant shall have thirty (30) days, by written
notice to Landlord, to request an independent audit of such books and records
(“Request Period”). The independent audit of the books and records shall be
conducted by a CPA acceptable to both Landlord and Tenant. If, within thirty
(30) days after Landlord’s receipt of Tenant’s notice requesting an audit,
Landlord and Tenant are unable to agree on the CPA to

 

-9-



--------------------------------------------------------------------------------

conduct such audit, then Landlord shall designate a nationally recognized
accounting firm not then employed by Landlord or Tenant to conduct such audit,
within thirty (30) days following the expiration of the Request Period. The
audit shall be limited to the determination of the amount of Direct Expenses for
the subject calendar year. If the audit discloses that the amount of Increased
Direct Expenses billed to Tenant was incorrect, the appropriate party shall pay
to the other party the deficiency or overpayment, as applicable. All costs and
expenses of the audit shall be paid by Tenant unless the audit shows that
Landlord overstated Direct Expenses for the subject calendar year by more than
five percent (5%), in which case Landlord shall pay all costs and expenses of
the audit. Tenant shall keep any information gained from such audit confidential
and shall not disclose it to any other party. The exercise by Tenant of its
audit rights hereunder shall not relieve Tenant of its obligation to pay prior
to the request for an inspection and examination of Landlord’s books and records
or any audit all sums due hereunder, including, without limitation, the disputed
Increased Direct Expenses. If Tenant does not elect to exercise its rights to
audit during the Audit Period, and does not elect to examine the books and
records during the Examination Period, and does not elect to cause the books and
records to be audited during the Request Period, then Landlord’s annual
Statement shall conclusively be deemed to be correct, and Tenant shall be bound
by Landlord’s determination.

 

ARTICLE 6 - TAX ADJUSTMENT

 

6.01 Increased Taxes. The Annual Base Rent payable during each calendar year of
the Term subsequent to the Base Year shall be increased by Tenant’s Percentage
Share (Taxes) (as specified in Article 1(n)) of any increase in taxes (“Taxes”
as defined in Section 6.02) paid or incurred by Landlord during such calendar
year in excess of the amount of Taxes paid or incurred by Landlord during the
Base Year (which increase is hereinafter referred to as the “Increased Taxes”).
Landlord may, at or after the Commencement Date or the start of any calendar
year subsequent to the Base Year, notify Tenant of the amount which Landlord
estimates will be Tenant’s monthly share of Increased Taxes for such calendar
year, and the amount thereof shall be added to the Monthly Base Rent payments
required to be made by Tenant in such year. Statements of the Increased Taxes
payable by Tenant for each year subsequent to the Base Year shall be given to
Tenant within a reasonable period of time after the end of each calendar year.
If Tenant’s share of any Increased Taxes as shown on such statement is greater
or less than the total amounts actually paid by Tenant during the year covered
by such statement, then within fifteen (15) days thereafter, Tenant shall pay in
cash any sums owed Landlord or, if applicable, Tenant shall receive a credit
against any rent next accruing for any sum owed Tenant. If the Commencement Date
is a date other than January 1, than the amount of the Increased Taxes payable
by Tenant during the month and year in which the Lease commences shall be
prorated on a basis of a three hundred sixty (360) day year from the
Commencement Date to December 31 of the year in which the Lease commences. If
this Lease expires or is terminated on a day other than the last day of a
calendar year, the amount of Increased Taxes payable by Tenant during the year
in which the Lease expires or is terminated shall be prorated on the basis which
the number of days from the commencement of the calendar year to and including
the date on which the Lease expires or is terminated bears to three hundred
sixty (360), and shall be due and payable monthly in advance notwithstanding the
expiration or earlier termination of the Term. Following expiration of the
calendar year in which the Lease expired or was terminated, Landlord shall give
a final statement of Increased Taxes for such calendar year. If Tenant’s share
of any Increased Taxes as shown on such final statement is

 

-10-



--------------------------------------------------------------------------------

greater or less than the total amounts of Increased Taxes actually paid by
Tenant during the year covered by the statement, then within fifteen (15) days
thereafter the appropriate party shall pay to the other party any sums owed. If
the State of California or the City and County of San Francisco changes the real
property tax collection procedure from the existing procedure or timing,
Landlord shall have the right to require Tenant to pay Tenant’s pro rata portion
of such cost thirty (30) days prior to the due date of such cost.

 

6.02 Taxes. “Taxes” as used herein shall include all taxes, assessments and
charges (including costs and expenses (including, without limitation, legal fees
and disbursements) of contesting the amount or validity thereof by appropriate
administrative or legal proceedings) levied upon or with respect to the Building
or any personal property of Landlord, or Landlord’s interest in the Building or
such personal property, including, without limitation, all real property taxes
and general and special assessments; charges, fees, levies or assessments for
transit, housing, police, fire or other governmental services or purported
benefits to the Building; service payments in lieu of taxes; and any tax, fee or
excise on the act of entering into this Lease or any other lease of space in the
Building, on the use or occupancy of the Building or any part thereof, or on the
rent payable under any lease or in connection with the business of renting space
in the Building, which may now or hereafter be levied or assessed against
Landlord by the United States of America, the State of California, or any
political subdivision, public corporation, district or other political or public
entity, and any other tax, fee or other excise, however described, that may be
levied or assessed as a substitute for, or as an addition to (in whole or in
part) any other property taxes, whether or not now customary or in the
contemplation of the parties on the date of this Lease. In addition, “Taxes”
shall include the costs (amortized over such period as Landlord shall reasonably
determine), of any transit impact development fees, housing and child care
contributions or other similar or dissimilar impositions required of Landlord by
the City and County of San Francisco or the State of California and interest on
the unamortized balance at the Prime Rate prevailing from time to time.

 

6.03 Additional Taxes. In addition to the Monthly Base Rent and other charges to
be paid by Tenant hereunder, Tenant shall reimburse Landlord upon demand for any
and all taxes, surcharges, levies, assessments, fees and charges payable by
Landlord, whether or not now customary or within the contemplation of the
parties hereto: (a) upon, measured by or reasonably attributable to the cost or
value of Tenant’s equipment, furniture, fixtures and other personal property
located in the Premises, or the cost or value of any leasehold improvements,
regardless of whether title to such improvements shall be in Tenant or Landlord;
(b) upon, or measured by, any rent or other amounts payable hereunder,
including, without limitation, any gross income tax, gross receipts tax or
excise tax levied by the City and County of San Francisco, the State of
California, the federal government of the United States or any other
governmental body with respect to the receipt of such rent or other amounts; (c)
upon, or with respect to, the possession, leasing, operation, management,
maintenance, alteration, repair, restoration, use or occupancy by Tenant of the
Premises or any portion thereof; or (d) upon this transaction or any document to
which Tenant is a party creating or transferring an interest or an estate in the
Premises.

 

6.04 Exclusion. Notwithstanding the foregoing, federal, state, and local
documentary transfer taxes, gift, franchise, inheritance, gross receipts,
transfer, succession and estate taxes, and income taxes shall not be included as
Taxes unless any such taxes are paid for the normal

 

-11-



--------------------------------------------------------------------------------

use, operation, maintenance or repair of the Building, nor shall the computation
of increases in Taxes for which Tenant shall pay Tenant’s Percentage Share
include any amounts paid by Tenant under Section 6.03 or any amounts separately
billed to a particular tenant of the Building with respect to similar matters
(other than as its percentage share of increases in Taxes).

 

6.05 Proposition 13 Protection. Notwithstanding anything to the contrary
contained in this Lease, in the event that at any time during the initial Term
prior to December 31, 2006 (the “Prop 13 Cut-Off Date”), any sale, refinancing,
or change in ownership of the Building is consummated, and as a result thereof,
and to the extent that in connection therewith, the Building is reassessed (the
“Reassessment”) for real estate tax purposes by the appropriate governmental
authority pursuant to the terms of Proposition 13 (as adopted by the voters of
the State of California in the June, 1978 election), then Tenant shall not be
obligated to pay any portion of the Tax Increase (as defined below in this
Section 6.05) relating to the Reassessment occurring on or before the Prop 13
Cut-Off Date. For purposes of this Section 6.05, the term “Tax Increase” shall
mean that portion of the Tax Expenses, as calculated immediately following the
Reassessment, which is attributable solely to the Reassessment. Accordingly, the
term Tax Reassessment shall not include any portion of the Tax Expenses, as
calculated immediately following the Reassessment, which (i) is attributable to
the initial assessment of the value of the Building, the base, shell and core of
the Building, or the tenant improvements located in the Building, (ii) is
attributable to assessments pending immediately prior to the Reassessment, which
assessments were conducted during, and included in, such Reassessment or which
were otherwise rendered unnecessary following the Reassessment, or (iii) is
attributable to the annual inflationary increase to real estate taxes.

 

ARTICLE 7 - [INTENTIONALLY DELETED]

 

ARTICLE 8 - USE

 

8.01 General. The Premises shall be used only for general office use and for the
purposes specified in Article 1(o) and for no other use or purpose without
Landlord’s prior written consent, which consent may be withheld in Landlord’s
sole and absolute discretion.

 

8.02 No Nuisance or Waste. Tenant shall not do or permit anything to be done in,
or about the Premises which will in any way obstruct or interfere with the
rights of Landlord and other tenants or occupants or invitees of the Building or
injure them, nor shall Tenant cause, maintain or permit any nuisance in, on, or
about the Building or the Premises. Tenant shall not commit or suffer the
commission of any waste in, on, or about the Building or the Premises.

 

8.03 No Illegal Use. Tenant shall not use the Premises or permit anything to be
done in or about the Premises which will in any way conflict with any law,
statute, ordinance, or governmental rule or regulation now in force or which may
hereafter be enacted or promulgated or which conflicts with any certificate of
occupancy for the Building or is prohibited by the Rules and Regulations
attached hereto as Exhibit “B.” Tenant shall not do or permit anything to be
done in or about the Premises or bring or keep anything therein which will in
any way increase the rate of applicable insurance upon the Building or any of
its contents, and Tenant shall, at its sole cost and expense, promptly comply
with all laws, statutes, ordinances and governmental rules, regulations, and
requirements now in force or which may hereafter be in

 

-12-



--------------------------------------------------------------------------------

force, and with the requirements of any Board of Fire Underwriters or other
similar body now or hereafter constituted relating to or affecting the
condition, use, or occupancy of the Premises, excluding structural changes not
related to or affected by Tenant’s alterations or improvements. The judgment of
any court of competent jurisdiction or the admission of Tenant in an action
against Tenant, whether Landlord be a party thereto or not, that Tenant has so
violated any law, statute, ordinance, or governmental rule, regulation, or
requirement, shall be conclusive of such violation as between Landlord and
Tenant.

 

8.04 Alterations to Common Areas. If changes or alterations are made by Landlord
to any portion of the Building, including, without limitation, the Common Areas,
Landlord shall not thereby be subject to any liability nor shall Tenant be
entitled to any compensation or any reduction or abatement of rent and such
changes or alterations shall not be deemed to be a constructive or actual
eviction or a breach of Landlord’s covenant of quiet enjoyment.

 

8.05 Hazardous Substances. California Health and Safety Code Section 25359.7(b)
requires any tenant of real property who knows, or has reasonable cause to
believe, that any release of a “Hazardous Substance,” as defined below, has come
to be located on or beneath such real property to give written notice of such
condition to the owner. Tenant shall comply with the requirements of Section
25359.7(b) and any successor statute thereto and with all other statutes, laws,
ordinances, rules, regulations and orders of governmental authorities with
respect to Hazardous Substances. For purposes of this Section 8.05, “Hazardous
Substances” shall mean and include those elements or compounds which are
contained in the list of Hazardous Substances adopted by the United States
Environmental Protection Agency (EPA) or in any list of toxic pollutants
designated by Congress or the EPA or which are defined as hazardous, toxic,
pollutant, infectious or radioactive by any other federal, state or local
statute, law, ordinance, code, rule, regulation, order or decree regulating,
relating to or imposing liability (including, without limitation, strict
liability) or standards of conduct concerning, any hazardous, toxic or dangerous
waste, substance or material, as now or at any time hereinafter in effect
(collectively “Environmental Laws”). Landlord shall have the right to pursue all
legal and equitable remedies available to it in the event of failure of Tenant
to comply with the requirements of this Section 8.05. Tenant hereby agrees to
indemnify Landlord and hold Landlord harmless from and against any and all
losses, liabilities, including strict liability, damages, injuries, expenses,
including reasonable attorneys’ fees, costs of settlement or judgment and claims
of any and every kind whatsoever paid, incurred or suffered by, or asserted
against, Landlord by any person, entity or governmental agency for, with respect
to, or as a direct or indirect result of, the presence in, or the escape,
leakage, spillage, discharge, emission or release from, the Premises of any
Hazardous Substances caused by Tenant (including, without limitation, any
losses, liabilities, including strict liability, damages, injuries, expenses,
including reasonable attorneys’ fees, costs of any settlement or judgment or
claims asserted or arising under the Comprehensive Environmental Response,
Compensation and Liability Act (“CERCLA”), any so-called federal, state or local
“Superfund” or “Superlien” laws or any other Environmental Law); provided,
however, that the foregoing indemnity is limited to matters arising solely from
Tenant’s violation of the covenant contained in this Section 8.05. The
obligations of Tenant under this Section 8.05 shall survive any expiration or
termination of this Lease.

 

-13-



--------------------------------------------------------------------------------

ARTICLE 9 - SERVICES AND UTILITIES

 

9.01 General. So long as Tenant is not in default in the performance of its
obligations under this Lease, Landlord shall:

 

(a) Operate or cause the operation in season of the heating, ventilating and
air-conditioning (“HVAC”) system serving the Premises from 8:00 a.m. to 6:00
p.m., Monday through Friday, except for state and national holidays which are
customarily observed in San Francisco, California (“Ordinary Business Hours”),
at such temperatures and in such amounts as set forth in the Design Standards
attached hereto as Exhibit “D,” subject to any applicable provisions of Title 24
of the California Code of Regulations or any similar governmental, municipal or
public utility rules or regulations. Any HVAC provided by Landlord to Tenant
during other than Ordinary Business Hours shall be furnished only upon at least
twenty-four (24) hours prior written request of Tenant and Tenant shall pay
Landlord’s customary charges for such services as set forth in Section 9.02.
Should other tenants in the same HVAC zone which supplies the Premises also
request HVAC during such period, then Tenant’s share of the charge for such HVAC
shall be the fraction of the charge which the Rentable Area of the Premises
bears to the total Rentable Area of the premises of other tenants within that
HVAC zone so requesting and supplied HVAC. Tenant shall also be responsible for
and shall pay Landlord any additional costs (including, without limitation, the
costs of installation of additional HVAC equipment, if required by Landlord)
incurred because of the failure of the HVAC system to perform its function due
to (i) arrangement of partitioning in the Premises or changes or alterations
thereto, (ii) or from any use of heat-generating machinery or equipment, or
(iii) from occupancy of the Premises exceeding one person per one hundred (100)
square feet of Rentable Area, or (iv) from failure of Tenant to keep all HVAC
vents within the Premises free of obstruction. Tenant at all times agrees to
cooperate fully with Landlord and to abide by the reasonable regulations and
requirements which Landlord may prescribe for the proper functioning and
protection of the HVAC system. Landlord, its contractors and agents throughout
the Term, shall have free access to any and all mechanical installations of
Landlord or Tenant, including, but not limited to, air-cooling, fan, ventilating
and machine rooms and electrical and telephone closets; and Tenant agrees there
shall be no construction of partitions or other obstructions which may interfere
with Landlord’s free access thereto, or interfere with the moving of Landlord’s
equipment to and from the enclosures containing such installations. Tenant
further agrees that neither Tenant, nor its agents, employees or contractors
shall at any time enter the said enclosures or tamper with, adjust or touch or
otherwise in any manner affect such mechanical installations.

 

(b) Provide access to water in the lavatories on each floor and, subject to any
applicable provisions of Title 24 of the California Code of Regulations or any
similar governmental, municipal or public utility rules or regulations governing
energy consumption, make, or cause to be made, customary arrangements with
public utilities and/or public agencies to furnish electric current to the
Premises for Tenant’s use during Ordinary Business Hours, in amounts sufficient
for normal lighting by overhead fluorescent fixtures and for normal use of
typewriters and other office machines of similar low electrical consumption, but
not including electricity required for independent air-conditioning units,
special communications equipment, special lighting or any other item of
equipment which (singly) consumes more than one (1.0) kilowatt per hour at rated
capacity or requires a voltage other than 120 volts single-phase (collectively
“High-Consumption Equipment”). Tenant shall not install any High-Consumption

 

-14-



--------------------------------------------------------------------------------

Equipment in the Premises without Landlord’s written consent or otherwise exceed
the electrical standards set forth on Exhibit “D” attached hereto. Landlord
shall have no obligation to install dedicated circuits or other special
circuitry or wiring. Tenant shall permit Landlord or its authorized agents to
make periodic inspections of all facilities using electricity located within the
Premises. If Landlord determines that Tenant is using electric current in excess
of the amount required to be provided by Landlord pursuant to this Lease as
described above, Landlord shall have the right to install an electric current
meter in the Premises to measure the amount of electric current consumed on the
Premises. The cost of such meter, special conduits, wiring and panels needed in
connection therewith and the installation, maintenance and repair thereof shall
be paid for by Tenant, and Tenant shall pay Landlord promptly upon demand for
all such costs, in addition to the costs of excess electric current as shown by
such meter.

 

(c) Operate, maintain, clean, light, heat, ventilate and/or air-condition, as
applicable, those portions of the Common Areas available for Tenant usage and
provide such staffing and supervision as Landlord determines to be necessary.
Tenant waives all claims against Landlord for losses due to theft or burglary,
or for damages done by unauthorized persons in the Building. Landlord shall
provide passenger elevator service in the Building on a twenty-four (24) hours
per day, seven (7) days per week basis. Landlord may limit elevator service
during times other than Ordinary Business Hours.

 

(d) Provide janitorial service on each business day (exclusive of Saturdays,
Sundays and legal or union holidays), subject to access being granted to the
person or persons employed or retained by Landlord to perform such work, all in
accordance with the janitorial specifications attached hereto as Exhibit “H”
(which are subject to change provided that the overall level of the janitorial
services provided by Landlord is not reduced below the level set forth in the
specifications attached as Exhibit “H”). Landlord shall not be required to
provide janitorial services for portions of the Premises used for preparing or
consuming food or beverages, for storage, as a mailroom, or for a lavatory
(other than the Common Area lavatory rooms).

 

9.02 Supplementary Services. Tenant shall pay Landlord, at the charges
established by Landlord from time to time, for all supplementary services
provided by Landlord or its agents to Tenant, which charges shall be payable by
Tenant upon demand by Landlord. Such supplementary services shall include,
without limitation, freight elevator services on a first-come/first-serve basis,
maintenance, repair, janitorial, cleaning, HVAC and other services provided
during hours other than Ordinary Business Hours and/or in amounts not considered
by Landlord as standard.

 

9.03 Modification of Services. Landlord reserves the right, at any time and from
time to time during the term, to modify, delete from or add to all or any of the
services provided to Tenant hereunder so long as the services provided to Tenant
hereunder are at least comparable, in quality and in type, to the services
provided to tenants in other comparable high-rise office buildings in the San
Francisco Financial District (“Comparable Buildings”).

 

9.04 Interruption of Access, Use or Services. Landlord shall not be liable for
any failure to provide access to the Premises, to assure the beneficial use of
the Premises or to furnish any services or utilities when such failure is caused
by natural occurrences, riots, civil

 

-15-



--------------------------------------------------------------------------------

disturbances, insurrection, war, court order, public enemy, accidents, breakage,
repairs, strikes, lockouts, other labor disputes, the making of repairs,
alterations or improvements to the Premises or the Building, the inability to
obtain an adequate supply of fuel, gas, steam, water, electricity, labor or
other supplies or by any other condition beyond Landlord’s reasonable control,
and Tenant shall not be entitled to any damages resulting from such failure, nor
shall such failure relieve Tenant of the obligation to pay all sums due
hereunder or constitute or be construed as a constructive or other eviction of
Tenant; provided, however, that Landlord shall use reasonable efforts to
continue to furnish services during the labor disputes. If any governmental
entity promulgates or revises any statute, ordinance or building, fire or other
code, or imposes mandatory or voluntary controls or guidelines on Landlord or
the Building or any part thereof, relating to the use or conservation of energy,
water, gas, steam, light or electricity or the provision of any other utility or
service provided with respect to this Lease, or if Landlord is required or
elects to make alterations to the Building in order to comply with such
mandatory or voluntary controls or guidelines, Landlord may, in its sole
discretion, comply with such mandatory or voluntary controls or guidelines, or
make such alterations to the Building. Neither such compliance nor the making of
such alterations shall in any event entitle Tenant to any damages, relieve
Tenant of the obligation to pay any of the sums due hereunder, or constitute or
be construed as a constructive or other eviction of Tenant.

 

ARTICLE 10 - ALTERATIONS

 

10.01 General. Tenant shall neither make nor cause to be made any alterations,
additions or improvements (collectively “Alterations”) in, on or to any portion
of the Building or the Common Areas outside of the interior of the Premises.
Tenant shall not make or suffer to be made any Alterations in, on or to the
Premises or any part thereof without the prior written consent of Landlord,
which consent will not be unreasonably withheld; provided, however, Landlord may
withhold its consent in its sole discretion if any proposed Alterations may
adversely affect the structure or safety of the Building, the Building’s
electrical, plumbing, HVAC, mechanical or life safety systems or may otherwise
disturb any asbestos-containing materials. Notwithstanding anything to the
contrary contained in this Section 10.01, Tenant may make non-structural
alterations, additions or improvements to the interior of the Premises
(collectively, the “Acceptable Changes”) without Landlord’s consent, provided
that (a) Tenant delivers to Landlord written notice of such Acceptable Changes
at least ten (10) days prior to the commencement thereof, (b) the aggregate cost
of such Acceptable Changes during any (6) consecutive month period does not
exceed Ten Thousand Dollars ($10,000.00), (c) such Acceptable Changes shall be
performed by or on behalf of Tenant in compliance with the other provisions of
this Article 10, (d) such Acceptable Changes do not require the issuance of a
building permit or other governmental approval, (e) such Acceptable Changes do
not affect any Systems and Equipment (as defined below in Section 10.06) and
cannot be seen from outside the Premises, (f) such Acceptable Changes may
disturb any asbestos-containing material, and (g) such Acceptable Changes shall
be performed by qualified contractors and subcontractors which normally and
regularly perform similar work in buildings comparable to the Building located
in the vicinity of the Building. If such consent is granted, such Alterations
must be made in compliance with this Article 10 and Section 16.02. When applying
for any such consent, Tenant shall furnish complete plans and specifications for
the desired Alterations, if the cost thereof is more than One Thousand Dollars
($1,000) or if the proposed Alteration may affect the plumbing, electrical,
HVAC, or structural systems of the Building or may otherwise disturb any

 

-16-



--------------------------------------------------------------------------------

asbestos-containing materials. If Landlord so requests, upon completion of such
Alterations, Tenant shall furnish to Landlord “as-built” plans for such
Alterations. Subsequent to obtaining Landlord’s consent and prior to
commencement of construction of the Alterations, Tenant (a) shall deliver to
Landlord, the building permit and a copy of the executed construction contract
covering the Alterations, (b) shall, at its expense, obtain all permits,
approvals and certificates required by governmental or quasi-governmental
bodies, and (c) shall furnish to Landlord duplicate original policies of
Workers’ Compensation (covering all persons to be employed by Tenant, and
Tenant’s contractors and subcontractors in connection with such Alterations) and
comprehensive public liability (including property damage coverage) insurance in
such form, with such companies, for such periods and in such amounts (except
that Workers’ Compensation shall be in statutory amounts) as Landlord reasonably
may require, naming Landlord and its agents, any lessor under any Superior Lease
and any mortgagee of a Mortgage (as such terms are hereinafter defined), as
additional insureds. If any such Alterations involve disturbing any
asbestos-containing materials, Tenant shall deliver to Landlord all necessary
documentation relating to such work and the proper handling and disposal of such
asbestos-containing materials. Tenant shall pay to Landlord upon demand a review
fee (the “Review Fee”) in the amount of the higher of Two Hundred Dollars ($200)
or two percent (2%) of the construction cost of the Alterations to compensate
Landlord for the cost of review and approval of the plans and specifications and
for additional administrative costs incurred in monitoring the construction of
the Alterations. If Landlord consents to the making of any Alterations, the same
shall be made by Tenant at Tenant’s sole cost and expense, and any and all
general contractor, subcontractor or persons selected by Tenant to make the same
must first be approved in writing by Landlord. Tenant shall provide, at its
expense, such completion, performance and/or payments bonds as Landlord
considers necessary with respect to such construction work. Tenant shall also
require its contractor to maintain insurance in amounts and in such form as
Landlord may require and shall provide Landlord with a certificate of such
policy before commencing any work at the Premises. Any construction, alteration,
maintenance, repair, replacement, installation, removal or decoration undertaken
by Tenant in connection with the Premises shall be completed in accordance with
the plans and specifications approved by Landlord, shall be carried out in a
good, workmanlike and prompt manner, designed and constructed in a first-class
manner and shall comply with all applicable statutes, laws, ordinances,
regulations, rules, orders and requirements of the authorities having
jurisdiction thereof, shall be subject to supervision by Landlord or its
employees, agents or contractors and shall be of equal or better quality than
the then existing installation or Building Standard materials. Without
Landlord’s prior written consent, Tenant shall not use any portion of the Common
Areas in connection with the making of any Alterations. If the Alterations which
Tenant causes to be constructed result in Landlord being required to make any
alterations and/or improvements to other portions of the Building including
structural members in order to comply with any applicable statutes, laws,
ordinances, regulations, rules, orders or requirements (e.g. ordinances intended
to provide full access to handicapped persons), then Tenant shall reimburse
Landlord upon demand for all costs and expenses incurred by Landlord in making
such alterations and/or improvements. Any Alterations made by Tenant shall
remain on and be surrendered with the Premises upon the expiration or sooner
termination of the Term, except Tenant shall, upon demand by Landlord, at
Tenant’s sole cost and expense, forthwith and with all due diligence remove all
or any portion of any Alterations made by Tenant which are designated by
Landlord to be removed at the time of Landlord’s initial approval of the
Alterations. With respect to such designated Alterations and

 

-17-



--------------------------------------------------------------------------------

any Alterations which Landlord did not approve only, at the end of the Term,
Tenant shall forthwith and with all due diligence, and at its sole cost and
expense, repair and restore the Premises (and any damage to the Building caused
by such removal) to their original condition, reasonable wear and tear excepted.
The construction of the initial improvements to the Premises shall be governed
by the terms of the Workletter and not the terms of this Article 10.

 

10.02 Notice. If Landlord approves Tenant’s proposed Alterations, subsequent to
Tenant’s receipt of such approval Tenant shall give Landlord at least fifteen
(15) days prior written notice of commencement of any work of construction,
alteration, maintenance, repair or replacement in order to enable Landlord to
post and record notices of nonresponsibility. Tenant shall keep the Premises,
Common Areas, Building and the real property upon which the Building is situated
free from any liens or violations arising out of any work performed, materials
furnished or obligations incurred by Tenant. If any such lien is placed upon the
Building, Tenant shall within ten (10) days of notice thereof, cause such lien
to be discharged of record, by bonding or otherwise. If Tenant shall fail to
cause any such lien to be discharged, Landlord shall have the right to have such
lien discharged, and Landlord’s expense in so doing, including bond premiums,
reasonable attorneys’ fees and filing fees, shall be immediately due and payable
by Tenant.

 

10.03 Labor Relations. No construction, alteration, addition, improvement or
decoration of the Premises by Tenant shall interfere with the harmonious labor
relations in existence in the Building, and should such interference occur all
such work shall be halted immediately by Tenant until such time as construction
can proceed without any such interference.

 

10.04 Indemnity. Without limiting the generality of the provisions of Section
13.02 hereof, Tenant shall indemnify Landlord and Landlord’s Agent (as defined
in Article 1(b)) against any and all loss, cost, damage, injury and expense
arising out of or in any way related to claims for work or labor performed, or
materials or supplies furnished, to or at the request of Tenant whether or not
Tenant obtained Landlord’s permission to have such work done, labor performed,
or materials or supplies furnished.

 

10.05 Specialty Alterations. For purposes of this Lease the term “Specialty
Alterations” shall mean Alterations consisting of the kitchen, executive
bathrooms, raised computer floors, computer installations, vaults, libraries,
internal staircases, dumbwaiters and other Alterations of similar kind or
character. Notwithstanding anything contained in this Article 10 to the
contrary, Landlord, upon written notice to Tenant given at least thirty (30)
days prior to the Expiration Date or earlier end of the Term, may require Tenant
to remove any of Tenant’s Specialty Alterations, and to repair and restore in a
good and workmanlike manner to Building standard condition (reasonable wear and
tear excepted) any damage to the Premises or the Building caused by such
removal.

 

10.06 Systems and Equipment. As used in this Lease, “Systems and Equipment”
shall mean any plant, machinery, transformers, duct work, cable, wires, and
other equipment, facilities, and systems designed to supply heat, ventilation,
air conditioning and humidity or any other services or utilities, or comprising
or serving as any component or portion of the electrical, gas, steam, plumbing,
sprinkler, communications, alarm, security, or fire/life safety systems or
equipment, or any other mechanical, electrical, electronic, computer or other
systems or equipment which serve the Building in whole or in part.

 

-18-



--------------------------------------------------------------------------------

ARTICLE 11 - REPAIRS

 

No representations, except as contained herein or endorsed hereon, have been
made to Tenant respecting the condition of the Premises. Tenant shall take good
care of the Premises and shall make all repairs (except to the Building
exterior, structure or systems) as and when Landlord deems necessary in order to
preserve the Premises in good working order and condition. In addition, Tenant
shall reimburse Landlord, upon demand, for the cost of any and all structural or
nonstructural repairs, replacements or maintenance necessitated or occasioned by
the acts, omissions or negligence of Tenant or any person claiming through or
under Tenant, or any of their servants, employees, contractors, agents, visitors
or licensees, or by the use or occupancy or manner of use or occupancy of the
Premises by Tenant or any such person. Landlord shall not be liable for, and
there shall be no abatement of rent with respect to any injury to or
interference with Tenant’s business arising from any repairs, maintenance,
alteration or improvement in or to any portion of the Premises, the Common Areas
or the Building or in or to the fixtures, appurtenances or equipment therein.
Tenant hereby waives all right to make repairs at Landlord’s expense under the
provisions of Sections 1932(1), 1941 and 1942 of the California Civil Code, and
instead, all improvements, repairs and/or maintenance expenses incurred on the
Premises shall be at the expense of Tenant, and shall be considered as part of
the consideration for leasing the Premises. All damages or injury done to the
Premises by Tenant or by any person who may be in or upon the Premises with
Tenant’s consent or at Tenant’s invitation, shall be repaired with material of
equal or better quality than the then existing installation of Building Standard
materials paid for by Tenant, and Tenant shall, at the termination of this
Lease, surrender the Premises to Landlord in as good condition and repair as
when accepted by Tenant, reasonable wear and tear excepted.

 

ARTICLE 12 - ASSIGNMENT AND SUBLETTING

 

12.01 General. Tenant shall not, without the prior written consent of Landlord,
which consent shall not be unreasonably withheld provided Tenant complies with
the terms and provisions of this Article 12: (a) assign, mortgage, pledge,
encumber or otherwise transfer this Lease, the term or estate hereby granted, or
any interest hereunder; (b) permit the Premises or any part thereof to be
utilized by anyone other than Tenant (whether as concessionaire, franchisee,
licensee, permittee or otherwise); or (c) except as hereinafter provided, sublet
the Premises or any part thereof (all of the foregoing are hereinafter sometimes
referred to collectively as “Transfer” and any person to whom any Transfer is
made or sought to be made is hereinafter sometimes referred to as a
“Transferee”). Subject to the provisions of this Lease and this Article 12,
Landlord shall not withhold its consent to a proposed Transfer so long as no
Event of Default then exists, the use of the Premises by the proposed Transferee
would be permitted under Section 8.01 hereof, and the proposed Transferee is of
good business reputation and of sound financial condition, as determined by
Landlord. Tenant acknowledges, however, that one or more existing or future
mortgagees of a Mortgage affecting the Premises may have the right to approve
any such Transfer, before Tenant may carry it out, and that, whenever such is
the case, it shall be reasonable for Landlord to withhold its consent under this
Section 12.01 to the Transfer if any such mortgagee withholds its consent
thereto. Any Transfer without

 

-19-



--------------------------------------------------------------------------------

Landlord’s consent shall be voidable and, at Landlord’s election, shall
constitute a default. The acceptance of any Monthly Base Rent or other payments
by Landlord from a proposed Transferee shall not constitute consent to such
Transfer by Landlord or a recognition of any Transferee, or a waiver by Landlord
of any failure of Tenant or such other transferor to comply with the provisions
of this Article 12. If Tenant is a corporation, any dissolution, merger,
consolidation or other reorganization of Tenant, or the sale or other transfer
of a controlling percentage of the capital stock of Tenant or the sale of fifty
percent (50%) or more of the value of the assets of Tenant, shall be deemed a
voluntary assignment of this Lease by Tenant. The phrase “controlling
percentage” shall mean the ownership of, and the right to vote, stock possessing
fifty percent (50%) or more of the total combined voting power of all classes of
Tenant’s capital stock issued, outstanding, and entitled to vote for the
election of directors. The preceding two sentences shall not apply to
corporations, the stock of which is traded through an exchange or over the
counter. If Tenant is a partnership, a withdrawal or change, voluntary,
involuntary, or by operation of law of any partner or partners owning a total of
fifty percent (50%) or more of the partnership, or the dissolution of the
partnership, shall be deemed a voluntary assignment of this Lease by Tenant. If
Tenant consists of more than one person, a purported assignment, voluntary,
involuntary, or by operation of law, by any one of the persons executing this
Lease shall be deemed a voluntary assignment of this Lease by Tenant. If Tenant
assigns this Lease, or sublets all or a portion of the Premises, or requests the
consent of Landlord to any Transfer, or if Tenant requests the consent of
Landlord for any act that Tenant proposes to do pursuant to this Lease which
requires Landlord’s consent, then Tenant shall pay Landlord’s reasonable
processing fee (which processing fee shall not exceed Five Hundred Dollars
($500.00)) and shall reimburse Landlord for all reasonable attorneys’ fees
incurred in connection therewith.

 

12.02 Notice and Procedure. If at any time or from time to time during the Term,
Tenant desires to Transfer all or any part of the Premises, then at least thirty
(30) days, but not more than one hundred twenty (120) days, prior to the date
when Tenant desires the Transfer to be effective (the “Transfer Date”), Tenant
shall give Landlord a notice (the “Transfer Notice”) which shall set forth the
name, address and business of the proposed Transferee, information (including
financial statements and references) concerning the character of the proposed
Transferee, a detailed description of the space proposed to be Transferred (the
“Transfer Space”), any rights of the proposed Transferee to use Tenant’s
improvements and the like, the Transfer Date, the proposed use for the Transfer
Space, the term and the fixed rent and/or other consideration and all other
material terms and conditions of the proposed Transfer, all in such detail as
Landlord may reasonably require. If Landlord requests additional detail, the
Transfer Notice shall not be deemed to have been received until Landlord
receives such additional detail. Landlord shall respond to Tenant’s Transfer
Notice within fifteen (15) days of Landlord’s receipt of the complete Transfer
Notice. If Landlord does not exercise Landlord’s rights under Section 12.08
below, Tenant shall be free to Transfer the Transfer Space to any entity or
person upon receipt of Landlord’s prior written consent, which cannot be
unreasonably withheld, but only if Tenant’s proposed Transfer complies with the
terms and provisions of this Article 12 and each of the following conditions:

 

(a) No Event of Default then exists under this Lease;

 

-20-



--------------------------------------------------------------------------------

(b) The Transfer shall be on the same terms set forth in the Transfer Notice
given to Landlord;

 

(c) No Transfer shall be valid, and no Transferee shall take possession of the
Transfer Space, until an executed counterpart of the Transfer has been delivered
to Landlord;

 

(d) No Transferee shall have a right further to Transfer;

 

(e) Any proposed subletting would not result in more than two subleases of
portions of the Premises being in effect at any one time during the Term;

 

(f) No Transferee shall be an existing tenant of the Building unless Landlord
has space available for lease which is comparable in size to the proposed
Transfer Space; and

 

(g) No Transferee shall be a governmental entity or otherwise immune from the
jurisdiction of the courts of the State of California (i) which is that of a
foreign country, or (ii) which is of a character or reputation, is engaged in a
business, or is of, or is associated with, a political orientation or faction,
which is materially inconsistent with the quality of the Building, or which
would otherwise reasonably offend a landlord of a Comparable Building, or (iii)
which is capable of exercising the power of eminent domain or condemnation,
unless, and only to the extent, Landlord has previously approved such an
occupant for other space in the Building.

 

12.03 Continuing Liability of Tenant. Regardless of Landlord’s consent, no
Transfer shall release Tenant’s obligation or alter the primary liability of
Tenant to pay the rent and to perform all other obligations to be performed by
Tenant hereunder. The acceptance of rent by Landlord from any other person shall
not be deemed to be a waiver by Landlord of any provision hereof. Consent to one
Transfer shall not be deemed consent to any subsequent Transfer. If any assignee
of Tenant or any successor of Tenant defaults in the performance of any of the
terms hereof, Landlord may proceed directly against Tenant without the necessity
of exhausting remedies against such assignee or successor. Landlord may consent
to subsequent Transfers of this Lease or amendments or modifications to this
Lease with assignees of Tenant, without notifying Tenant, or any successor of
Tenant, and without obtaining its or their consent thereto, and such action
shall not relieve Tenant of its liability under this Lease.

 

12.04 Bankruptcy. If a petition is filed by or against Tenant for relief under
Title 11 of the United States Code, as amended (the “Bankruptcy Code”), and
Tenant (including for purposes of this Section 12.04 Tenant’s successor in
bankruptcy, whether a trustee or Tenant as debtor in possession) assumes and
proposes to assign, or proposes to assume and assign, this Lease pursuant to the
provisions of the Bankruptcy Code to any person or entity who has made or
accepted a bona fide offer to accept an assignment of this Lease on terms
acceptable to Tenant, then notice of the proposed assignment setting forth (a)
the name and address of the proposed assignee, (b) all of the terms and
conditions of the offer and proposed assignment, and (c) the adequate assurance
to be furnished by the proposed assignee of its future performance under the
Lease, shall be given to Landlord by Tenant no later than twenty (20) days after
Tenant has made or received such offer, but in no event later than ten (10) days
prior to the date on which Tenant applies to a court of competent jurisdiction
for authority and approval to enter into the proposed assignment. Landlord shall
have the prior right and option, to be exercised by

 

-21-



--------------------------------------------------------------------------------

notice to Tenant given at any time prior to the date on which the court order
authorizing such assignment becomes final and nonappealable, to receive an
assignment of this Lease upon the same terms and conditions, and for the same
consideration, if any, as the proposed assignee, less any brokerage commissions
which may otherwise be payable out of the consideration to be paid by the
proposed assignee for the assignment of this Lease. If this Lease is assigned
pursuant to the provisions of the Bankruptcy Code, Landlord: (i) may require
from the assignee a deposit or other security for the performance of its
obligations under the Lease in an amount substantially the same as would have
been required by Landlord upon the initial leasing to a tenant similar to the
assignee; and (ii) shall receive, as additional rent, the sums and economic
consideration described in Section 12.02. Any person or entity to which this
Lease is assigned pursuant to the provisions of the Bankruptcy Code shall be
deemed, without further act or documentation, to have assumed all of the
Tenant’s obligations arising under this Lease on and after the date of such
assignment. Any such assignee shall, upon demand, execute and deliver to
Landlord an instrument confirming such assumption. No provision of this Lease
shall be deemed a waiver of Landlord’s rights or remedies under the Bankruptcy
Code to oppose any assumption and/or assignment of this Lease, to require a
timely performance of Tenant’s obligations under this Lease, or to regain
possession of the Premises if this Lease has neither been assumed nor rejected
within sixty (60) days after the date of the order for relief or within such
additional time as a court of competent jurisdiction may have fixed.
Notwithstanding anything in this Lease to the contrary, all amounts payable by
Tenant to or on behalf of Landlord under this Lease, whether or not expressly
denominated as rent, shall constitute rent for the purposes of Section 502(b)(6)
of the Bankruptcy Code.

 

12.05 Limitation on Remedies. Tenant shall not be entitled to make, nor shall
Tenant make, any claim, and Tenant by this Section 12.05 waives any claim, for
money damages (nor shall Tenant claim any money damages by way of set-off,
counterclaim or defense) based upon any claim or assertion by Tenant that
Landlord has unreasonably withheld or unreasonably delayed its consent or
approval to a proposed Transfer as provided for in this Article 12. Tenant’s
sole and exclusive remedy shall be an action or proceeding to enforce any such
provision, or for specific performance, injunctive relief or declaratory
judgment. Tenant acknowledges that Tenant’s rights under this Article 12 satisfy
the conditions set forth in Section 1951.4 of the California Civil Code with
respect to the availability to Landlord of certain remedies for a default by
Tenant under this Lease.

 

12.06 Transfer Premium. If Landlord consents to a Transfer, as a condition
thereto which the parties hereby agree is reasonable, Tenant shall pay to
Landlord fifty percent (50%) of any “Transfer Premium,” as that term is defined
in this Section 12.06, received by Tenant from such Transferee. “Transfer
Premium” shall mean all rent, additional rent, parking charges and other
consideration received from such Transferee in excess of the rent and other
consideration payable by Tenant under this Lease on a per rentable square foot
basis if less than all of the Premises is transferred, after deducting the
actual, reasonable and documented expenses incurred by Tenant for (i) any
changes, alterations and improvements made to the Premises, and/or any tenant
improvement allowance provided by Tenant to the Transferee, in connection with
the Transfer, (ii) any brokerage commissions and advertising expenses in
connection with the Transfer, and (iii) reasonable legal fees incurred by Tenant
in negotiating the Transfer and obtaining Landlord’s consent thereto. The
Transfer Premium shall not apply to any assignment or sublease to an Affiliate
pursuant to the provisions of Section 12.07 below. “Transfer

 

-22-



--------------------------------------------------------------------------------

Premium” shall also include, but not be limited to, key money and bonus money
paid by Transferee to Tenant in connection with such Transfer, and any payment
in excess of fair market value for services rendered by Tenant to the Transferee
in connection with such Transfer.

 

12.07 Affiliated Companies/Restructuring of Business Organization. The
assignment or subletting by Tenant of all or a portion of this Lease or the
Premises to (i) any entity that acquires all or substantially all of the assets
of Tenant, (ii) any entity into which Tenant is merged or consolidated or (iii)
any person or entity which controls, is controlled by or under common control
with Tenant or a company which is controlled by a company which controls Tenant
of Tenant join as partners (all such entities described in (i), (ii) and (iii)
being sometimes hereinafter referred to as “Affiliates”) shall not be deemed a
Transfer under this Article 12, and thus shall not be subject to Landlord’s
right to receive any Transfer Premium pursuant to Section 12.05 above, or
Landlord’s recapture right in Section 12.08 below, provided that:

 

(a) any such Affiliate was not formed as a subterfuge to avoid the obligations
of this Article 12 or to avoid any of Tenant’s other obligations under this
Lease;

 

(b) Tenant gives Landlord at least twenty (20) days’ prior written notice of any
such assignment or sublease to an Affiliate;

 

(c) such Affiliate has as of the effective date of such assignment a net worth,
computed in accordance with generally accepted accounting principles (but
excluding goodwill as an asset), which is sufficient to meet all of the
obligations of Tenant under this Lease as they come due;

 

(d) any such assignment shall be subject to all of the terms and provisions of
this Lease, and such assignee shall assume, in a written document reasonably
satisfactory to Landlord and delivered to Landlord upon or prior to the
effective date of such assignment, all the obligations of Tenant under this
Lease;

 

(e) Tenant shall remain fully liable for all obligations to be performed by
Tenant under this Lease; and

 

(f) any such assignment must satisfy the conditions set forth in clauses (a),
(c), (g) and (h) of Section 12.02 above.

 

12.08 Landlord’s Option as to Transfer Space. Notwithstanding anything to the
contrary contained in this Article 12, in the event Tenant contemplates an
assignment of this Lease or a sublease for space which contains, when aggregated
with all other subleases then in effect, more than 7,500 square feet of Rentable
Area, then Tenant shall give Landlord notice (the “Intention to Transfer
Notice”) of such contemplated Transfer (whether or not the contemplated
Transferee or the terms of such contemplated Transfer have been determined). The
Intention to Transfer Notice shall specify the portion of and amount of rentable
square feet of the Premises which Tenant intends to assign or sublet (the
“Contemplated Transfer Space”), the contemplated date of commencement of the
contemplated assignment or subletting (the “Contemplated Effective Date”), and
the contemplated length of the term of such contemplated subletting or
assignment, and shall specify that such Intention to Transfer Notice is
delivered to Landlord pursuant to this Section 12.08 in order to allow Landlord
to elect to recapture the Contemplated Transfer Space

 

-23-



--------------------------------------------------------------------------------

for the term set forth in the Intention to Transfer Notice. Thereafter, Landlord
shall have the option, by giving written notice to Tenant within thirty (30)
days after receipt of the Intention to Transfer Notice, to recapture the
Contemplated Transfer Space. Such recapture shall cancel and terminate this
Lease with respect to such Contemplated Transfer Space as of the Contemplated
Effective Date until the last day of the term of the contemplated assignment or
subletting as set forth in the Intention to Transfer Notice. In the event of a
recapture by Landlord, if this Lease shall be canceled with respect to less than
the entire Premises, the Annual Base Rent and Monthly Base Rent reserved herein
and Tenant’s Percentage Share (Direct Expenses) and Tenant’s Percentage Share
(Taxes) shall be prorated on the basis of the number of rentable square feet
retained by Tenant in proportion to the number of rentable square feet contained
in the Premises, and this Lease as so amended shall continue thereafter in full
force and effect, and upon request of either party, the parties shall execute
written confirmation of the same. If Landlord declines, or fails to recapture
such Contemplated Transfer Space under this Section 12.08, then, subject to the
other terms of this Article 12, for a period of six (6) months (the “Six Month
Period”) commencing on the last day of such thirty (30) day period, Landlord
shall not have any right to recapture the Contemplated Transfer Space with
respect to any assignment or subletting made during the Six Month Period,
provided that any such assignment or subletting is substantially on the terms
set forth in the Intention to Transfer Notice, and provided further that any
such assignment or subletting shall be subject to the remaining terms of this
Article 12. If such an assignment or subletting is not so consummated within the
Six Month Period (or if an assignment or subletting is so consummated, then upon
the expiration of the term of any assignment or subletting of such Contemplated
Transfer Space consummated within such Six Month Period), Tenant shall again be
required to submit a new Intention to Transfer Notice to Landlord with respect
any contemplated assignment or subletting, as provided above in this Section
12.08.

 

ARTICLE 13 - INDEMNIFICATION AND LANDLORD LIABILITY

 

13.01 Waiver of Liability. Neither Landlord nor any of the Landlord Parties (as
hereinafter defined) nor any Superior Lessor (as hereinafter defined)
(collectively, the “Indemnitees”) shall be liable or responsible in any way for,
and Tenant hereby waives all claims against the Indemnitees with respect to or
arising out of: any death or any injury of any nature whatsoever that may be
suffered or sustained by Tenant or any employee, licensee, invitee, guest, agent
or customer of Tenant (the “Tenant Parties”) or any other person, from any
causes whatsoever; or for any loss or damage or injury to any property outside
or within the Premises belonging to Tenant or the Tenant Parties or any other
person; provided, however, that the foregoing limitation on the liability of
Landlord and the Indemnitees shall not apply to any death or injury to the
extent caused by the negligence or willful misconduct of the Indemnitees and not
insured or required to be insured by Tenant under this Lease. Without limiting
the generality of the foregoing, none of the Indemnitees shall be liable for any
damage or damages of any nature whatsoever to persons or property caused by
explosion, fire, theft or breakage, by sprinkler, drainage or plumbing systems,
by failure for any cause to supply adequate drainage, by the interruption of any
public utility or service, by steam, gas, water, rain or other substances
leaking, issuing or flowing into any part of the Premises, by natural
occurrence, acts of the public enemy, riot, strike, insurrection, war, court
order, requisition or order of governmental body or authority, or for any damage
or inconvenience which may arise through repair, maintenance or alteration of
any part of the Building, or by anything done or omitted to be done by any
tenant,

 

-24-



--------------------------------------------------------------------------------

occupant or person in the Building. In addition, none of the Indemnitees shall
be liable for any loss or damage for which the Tenant is required to insure, nor
for any loss or damage resulting from any construction, alterations or repair;
provided, however, that the foregoing limitation on the liability of the
Indemnitees shall not apply to damage to the extent caused by the negligence or
willful misconduct of the Indemnitees and not insured or required to be insured
by Tenant under this Lease.

 

13.02 Indemnity. Tenant shall hold the Indemnitees harmless and defend the
Indemnitees from and against any and all losses, damages, claims, or liability
for any damage to any property or injury, illness or death of any person: (a)
occurring in, on, or about the Premises, or any part thereof, arising at any
time and from any cause whatsoever ; and (b) occurring in, on, or about any part
of the Building other than the Premises, when such damage, injury, illness or
death shall be caused in whole or in part by the negligence or willful
misconduct of Tenant or the Tenant Parties (including, without limitation, when
such damage, injury, illness or death shall have been caused in part by the
Indemnitees, their employees or agents); provided, however, that the foregoing
indemnity shall not apply to injury or damage to the extent caused by Landlord’s
negligence or willful misconduct and not insured or required to be insured by
Tenant under this Lease. The provisions of this Article 13 shall survive the
termination of this Lease with respect to any damage, injury, illness or death
occurring prior to such termination. References herein to the Indemnitees shall
include their respective agents and employees.

 

13.03 Landlord Liability. Neither Landlord’s Agent nor the partners comprising
Landlord or Landlord’s Agent, nor the shareholders (nor any of the partners
comprising same), partners, directors or officers of any of the foregoing
(collectively, the “Landlord Parties”) shall be liable for the performance of
Landlord’s obligations under this Lease. Tenant shall look solely to Landlord to
enforce Landlord’s obligations hereunder and shall not seek any damages against
any of the Landlord Parties. The liability of Landlord for Landlord’s
obligations under this Lease shall not exceed and shall be limited to Landlord’s
interest in the Building and Tenant shall not look to the property or assets of
any of the Landlord Parties in seeking either to enforce Landlord’s obligations
under this Lease or to satisfy a judgment for Landlord’s failure to perform such
obligations.

 

13.04 Consequential Damages. Notwithstanding anything to the contrary contained
in this Lease, nothing in this Lease shall impose any obligations on Tenant or
Landlord to be responsible or liable for, and each hereby releases the other
from all liability for, consequential damages other than those consequential
damages incurred by Landlord in connection with a holdover of the Premises by
Tenant after the expiration or earlier termination of this Lease as more
specifically described in Article 21 below.

 

ARTICLE 14 - DESTRUCTION OR DAMAGE

 

In the event of a fire or other casualty in the Premises, Tenant shall
immediately give notice thereof to Landlord. The following provisions shall
apply to fire or other casualty occurring in the Premises and/or the Building:

 

(a) If the damage is limited solely to the Premises and the Premises can be made
tenantable with all damage repaired within nine (9) months from the date of
damage or

 

-25-



--------------------------------------------------------------------------------

destruction, then Landlord shall be obligated to rebuild the same excluding
Tenant’s Specialty Alterations, if any, and shall proceed diligently to do so;
provided, however, that Landlord shall have no obligation to repair or restore
Tenant Improvements installed in the Premises by Tenant or by Landlord except to
the extent that Landlord has received insurance proceeds from either Landlord’s
or Tenant’s casualty insurer, sufficient for such purposes and for all other
restoration and repair purposes or unless Tenant pays all costs and expenses
related to the reconstruction of uninsured or underinsured Tenant Improvements.

 

(b) If portions of the Building outside the boundaries of the Premises are
damaged or destroyed (whether or not the Premises are also damaged or destroyed)
and the Premises and the Building can both be made tenantable with all damage
repaired within nine (9) months from the date of damage or destruction, and
provided that Landlord determines that it is economically feasible, Landlord
shall be obligated to do so; provided, however, that Landlord shall have no
obligation to repair or restore improvements installed in the Premises by Tenant
except to the extent that Landlord receives insurance proceeds sufficient for
such purpose and for all other restoration and repair purposes.

 

(c) If neither clause (a) nor (b) above applies, Landlord shall notify Tenant in
writing (“Landlord’s Damage Notice”) within sixty (60) days after the date such
damage or destruction is adjusted by Landlord and Landlord’s casualty insurer
and either Tenant or Landlord may terminate this Lease within thirty (30) days
after the date of Landlord’s Damage Notice. In addition, if (i) Landlord does
not elect to terminate this Lease pursuant to Landlord’s termination right as
provided above, and (ii) the damage constitutes a Tenant Damage Event (as
defined below), and (iii) the repair of such damage cannot reasonably be
completed within nine (9) months after the date of the damage, then Tenant may
elect to terminate this Lease by delivering written notice thereof to Landlord
within fifteen (15) days after Tenant’s receipt of Landlord’s Damage Notice,
which termination shall be effective as of the date of such termination notice
thereof to Landlord. As used herein, a “Tenant Damage Event” shall mean damage
to all or any part of the Premises or any Common Areas of the Building providing
access to the Premises by fire or other casualty, which damage is not the result
of the negligence or willful misconduct of Tenant or any of Tenant’s employees,
agents, contractors or licensees, and which damage substantially interferes with
Tenant’s use of or access to the Premises and would entitle Tenant to an
abatement of rent pursuant to Section 14(d) below.

 

(d) During any period when the Premises, as a result of destruction or damage,
are unusable and are actually unused by Tenant, rent shall abate
proportionately, as reasonably determined by Landlord, until such time as the
Premises are made tenantable, and no portion of the rent so abated shall be
subject to subsequent recapture. In addition, there shall be no abatement of
rent attributable to the time period following the repair of damage to the
Premises by the Landlord where the Premises would have been otherwise reasonably
deemed available for Tenant’s occupancy, except for reconstruction of the Tenant
Improvements where such reconstruction did not or has not occurred because of
the failure of Tenant to pay to Landlord, or cause to be paid to Landlord, prior
to the commencement of the anticipated repairs and reconstruction, an amount
sufficient to pay for the cost of the anticipated repair and/or reconstruction
or because of any other delays caused by Tenant.

 

-26-



--------------------------------------------------------------------------------

(e) The proceeds from any insurance paid by reason of damage to or destruction
of the Building or any part thereof, insured by Landlord, shall belong to and be
paid to Landlord subject to the rights of any Superior Lessor or any mortgagee
of any Mortgage which constitutes an encumbrance.

 

(f) Tenant waives California Civil Code Sections 1932(2) and 1933(4) providing
for termination of hiring upon destruction of the thing hired.

 

(g) Notwithstanding the foregoing, Landlord shall have no obligation to rebuild
the Premises in the event of damage or destruction of the Premises occurring
during the last two (2) years of the Term (including unexercised options to
extend the Term), provided, however, that if (i) Tenant has one (1) or more
unexercised options to extend pursuant to Exhibit “G” attached hereto, (ii) the
time for exercise of one (1) of such options to extend has not yet occurred,
(iii) there is an event of damage or destruction of the Premises during the last
two (2) years of the Term (including exercised options to extend the Term), and
(iv) Landlord has notified Tenant in writing that Landlord had elected to
exercise its rights under this Section 14(g) (such notice shall be referred to
herein as “Landlord’s No Build Notice”), notwithstanding anything to the
contrary set forth in Exhibit G attached hereto, (a) Tenant shall have the right
to exercise the applicable option to extend, by delivering the Option Notice (as
defined in Section 1 of Exhibit “G”) within ten (10) days after the date of
Landlord’s No Build Notice and, in the event that Tenant does so, Landlord’s No
Build Notice shall be of no further force or effect and Landlord shall not have
the right to exercise the rights granted to Landlord pursuant to the provisions
of this Section 14(g) with respect to such damage or destruction only (but
Landlord shall continue to have such other termination rights provided to
Landlord in this Article 14), and Landlord shall deliver the Notice (as defined
in Section 2(a) of Exhibit “G”) on or before the date which is eight (8) months
before the Expiration Date (or the expiration of the first Option Term, as
applicable).

 

ARTICLE 15 - WAIVER OF SUBROGATION

 

Tenant and Landlord agree that insurance required to be carried by either of
them against loss or damage by fire or other casualty shall contain a clause
whereby the insurer waives its rights to subrogation against the other party,
its agents, officers and employees for any loss or damage to its property or to
the property of others covered by insurance. As long as such waivers of
subrogation are contained in their respective insurance policies, Landlord and
Tenant hereby waive any right that either may have against the other on account
of any loss or damage to their respective property to the extent such loss or
damage is insurable under policies of insurance for fire and all risk coverage,
theft, public liability, or other similar insurance.

 

ARTICLE 16 - RULES AND REGULATIONS

 

16.01 Rules and Regulations. Tenant shall faithfully observe and comply with the
Rules and Regulations of the Building now in effect, a copy of which is attached
hereto as Exhibit “B” and, after notice thereof, all reasonable modifications
thereof and additions thereto from time to time promulgated in writing by
Landlord, all of which are hereby incorporated herein by this reference.
Landlord shall not be responsible to Tenant for the nonperformance by any other
tenant or occupant of the Building of any of the Rules and Regulations. In the
event of a conflict between the Rules and Regulations and the provisions of this
Lease, this Lease shall govern.

 

-27-



--------------------------------------------------------------------------------

16.02 Certain Fireproofing and Insulating Materials. Tenant acknowledges that
certain fire-proofing and insulating materials used in the construction of the
Building contain asbestos and other hazardous substances (collectively
“asbestos”). If any governmental entity promulgates or revises a statute,
ordinance, code, rule or regulation, or imposes mandatory or voluntary controls
or guidelines with respect to such asbestos-containing materials or if Landlord
otherwise so elects, Landlord may, in its sole discretion, comply with such
mandatory or voluntary controls or guidelines, or elect to make such alterations
or remove such asbestos-containing materials. Such compliance or the making of
alterations, and the removal of all or a portion of such asbestos-containing
materials, whether in the Premises or elsewhere in the Building, shall not, in
any event constitute a breach by Landlord of any provision of this Lease,
relieve Tenant of the obligation to pay any rent due under this Lease,
constitute or be construed as a constructive or other eviction of Tenant, or
constitute or be construed as a breach of Tenant’s quiet enjoyment.

 

16.03 Asbestos. Landlord has advised Tenant that there is asbestos-containing
material (“ACM”) in the Building. Attached hereto as Exhibit “F” is a disclosure
statement regarding ACM in the Building. Tenant acknowledges that such notice
complies with the requirements of Section 25915 et seq. and Section 25359.7 of
the California Health and Safety Code.

 

ARTICLE 17 - ENTRY BY LANDLORD

 

17.01 Entry to the Premises. Landlord, its agents, contractors or employees may
enter the Premises at reasonable hours and after giving Tenant reasonable notice
(except in the event of an emergency or for supplying janitorial services and
similar services) to: (a) inspect the same; (b) exhibit the same to Superior
Lessors, prospective purchasers, lenders or tenants; (c) determine whether
Tenant is complying with all of its obligations hereunder; (d) supply janitorial
service and any other service to be provided by Landlord to Tenant hereunder or
to any other tenant of the Building; (e) post notices of nonresponsibility; and
(f) make repairs required of Landlord under the terms hereof or which Landlord
deems necessary or desirable or make repairs to any adjoining space or utility
services or make repairs, alterations or improvements to any other portion of
the Building; provided, however, that all such work shall be done as promptly as
reasonably possible and so as to cause as little interference to Tenant as
reasonably possible. Tenant hereby waives any claim for damages for any injury
or inconvenience to or interference with Tenant’s business, any loss of
occupancy or quiet enjoyment of the Premises, and any other loss occasioned by
such entry. Landlord shall at all times have and retain a key with which to
unlock all of the doors in, on or about the Premises (excluding Tenant’s vaults,
safes and similar areas agreed upon in writing by Tenant and Landlord). Landlord
shall have the right to use any and all means which Landlord may deem proper to
open such doors in an emergency in order to obtain entry to the Premises, and no
entry to the Premises obtained by Landlord by any of such means shall under any
circumstance be construed or deemed to be a forcible or unlawful entry into, or
a detainer of, the Premises or an eviction, actual or constructive, of Tenant
from the Premises, or any portion thereof.

 

-28-



--------------------------------------------------------------------------------

17.02 Alterations to Building. Landlord shall have the right from time to time
to alter the Building and, without the same constituting an actual or
constructive eviction and without incurring any liability to Tenant therefor, to
change the arrangement or location of entrances or passageways, doors and
doorways, and corridors, elevators, stairs, toilets, or other public parts of
the Building and to change the name, number or designation by which the Building
is commonly known, provided any such change does not (a) unreasonably reduce,
interfere with or deprive Tenant of access to the Building or Premises, (b)
reduce the Rentable Area (except by a de minimis amount) of the Premises, or (c)
change the character of the Building as a first-class office building. All parts
(except surfaces facing the interior of the Premises) of all walls, windows and
doors bounding the Premises (including exterior Building walls, exterior core
corridor walls, exterior doors and entrances), all balconies, terraces and roofs
adjacent to the Premises, all space in or adjacent to the Premises used for
shafts, stacks, stairways, chutes, pipes, conduits, ducts, fan rooms, heating,
air cooling, plumbing and other mechanical facilities, service closets and other
Building facilities are not part of the Premises, and Landlord shall have the
use thereof, as well as access thereto through the Premises for the purposes of
operation, maintenance, alteration and repair.

 

ARTICLE 18 - DEFAULT

 

18.01 Events of Default. In addition to any other event specified in this Lease
as an event of default, the occurrence of any one or more of the following
events (“Events of Default”) shall constitute a breach of this Lease by Tenant:
(a) vacation or abandonment of the Premises for a continuous period in excess of
thirty (30) days; (b) failure by Tenant to pay any rent, including Tenant’s
Percentage Share of Increased Direct Expenses and Increased Taxes, when and as
the same becomes due and payable; (c) failure by Tenant to pay any other sum
when and as the same becomes due and payable if such failure continues for more
than ten (10) days after notice thereof from Landlord; (d) failure by Tenant to
comply with Section 25.01 or Article 28; (e) failure by Tenant to perform or
observe any other obligations of Tenant hereunder, or to comply with the Rules
and Regulations described in Article 16, if such failure continues for more than
ten (10) days after notice thereof from Landlord, unless such default cannot
reasonably be cured within such ten (10) day period and Tenant shall within such
period commence with due diligence and dispatch the curing of such default, and,
having so commenced, shall thereafter prosecute or complete with due diligence
and dispatch the curing of such default; (f) the making by Tenant of a general
assignment for the benefit of creditors, or the admission of its inability to
pay its debts as they become due or the filing of a petition, case or proceeding
in bankruptcy, or the adjudication of Tenant bankrupt or insolvent, or the
filing of a petition seeking any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future statute, law or regulation, or the filing of an answer admitting or
failing reasonably to contest the material allegations of a petition filed
against it in any such proceeding, or the seeking or consenting to or
acquiescence in the appointment of any trustee, receiver or liquidator of Tenant
or any material part of its properties; (g) if within ninety (90) days after the
commencement of any proceeding against Tenant seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation, such proceeding
shall not have been dismissed, or if, within ninety (90) days after the
appointment without the consent or acquiescence of Tenant, of any trustee,
receiver or liquidator of Tenant or of any material part of its properties, such
appointment shall not have been vacated; or (h) if this Lease or any estate of
Tenant hereunder shall be levied upon under any attachment or execution and such
attachment or execution is not vacated within ten (10) days.

 

-29-



--------------------------------------------------------------------------------

18.02 Landlord’s Remedies. If an Event of Default shall occur, Landlord at any
time thereafter may give a written termination notice to Tenant, and on the date
specified in such notice (which shall be not less than three (3) days after the
giving of such notice), Tenant’s right to possession shall terminate and this
Lease shall terminate, unless on or before such date all arrears of rent and all
other sums payable by Tenant under this Lease (together with interest thereon at
the rate set forth in Section 18.04 hereof) and all costs and expenses incurred
by or on behalf of Landlord hereunder shall have been paid by Tenant and all
other breaches of this Lease by Tenant at the time existing shall have been
fully remedied to the satisfaction of Landlord. Should Landlord terminate this
Lease pursuant to the provisions of this Section, Landlord shall have all the
rights and remedies of a landlord provided by Section 1951.2 of the California
Civil Code or any successor code section. Upon such termination, in addition to
any other rights and remedies to which Landlord may be entitled under applicable
law, Landlord may recover from Tenant: (a) the worth at the time of award of the
unpaid rent which had been earned at the time of termination; (b) the worth at
the time of award of the amount by which the unpaid rent which would have been
earned after termination until the time of award exceeds the amount of such rent
loss that Tenant proves could have been reasonably avoided; (c) the worth at the
time of award of the amount by which the unpaid rent for the balance of the term
of this Lease after the time of award exceeds the amount of such rent loss that
Tenant proves could be reasonably avoided; and (d) any other amount necessary to
compensate Landlord for all the detriment proximately caused by Tenant’s failure
to perform its obligations under this Lease or which in the ordinary course of
things would be likely to result therefrom. The “worth at the time of award” of
the amounts referred to in clauses (a) and (b) above shall be computed by
allowing interest at the rate set forth in Section 18.04 hereof. The “worth at
the time of award” of the amount referred to in clause (c) above shall be
computed by discounting such amount at a rate equal to the discount rate of the
Federal Reserve Bank of San Francisco at the time of award plus one percentage
point.

 

18.03 Rent Computation. For purposes of computing unpaid rent which would have
accrued and become payable under this Lease, unpaid rent shall consist of the
sum of:

 

(a) the total Monthly Base Rent for the balance of the Term; plus

 

(b) Tenant’s Percentage Share of Increased Direct Expenses and Increased Taxes
for the balance of the Term. For purposes of computing Increased Direct Expenses
the Direct Expenses for the calendar year of the default and each future
calendar year in the Term shall be assumed to be equal to the Direct Expenses
for the calendar year prior to the year in which default occurs compounded at a
rate equal to the mean average rate of inflation for the three (3) calendar
years preceding the calendar year of the default, as determined by using the
United States Department of Labor, Bureau of Labor Statistics Consumer Price
Index (All Urban Consumers, All Items, 1982-84 equals 100) for the metropolitan
area or region of which San Francisco, California is a part. If such index is
discontinued or revised, the average rate of inflation shall be determined by
reference to the index designated as the successor or substitute index by the
government of the United States.

 

-30-



--------------------------------------------------------------------------------

18.04 Interest. Every installment of rent and every other payment due hereunder
from Tenant to Landlord which shall not be paid when the same shall have become
due and payable shall bear interest at the rate of two percent (2%) over the
Prime Rate, or at the highest rate legally permitted, whichever is less, from
the date that the same became due and payable until paid, whether or not demand
be made therefor.

 

18.05 Late Charges. Tenant acknowledges that late payment by Tenant to Landlord
of Monthly Base Rent or Increased Direct Expenses or Increased Taxes will cause
Landlord to incur costs not contemplated by this Lease, the exact amount of such
costs being extremely difficult and impracticable to fix. Such costs include,
without limitation, processing and accounting charges, and late charges that may
be imposed on Landlord by the terms of any note secured by an encumbrance
covering the Premises. Therefore, if any installment of Monthly Base Rent or
Increased Direct Expenses or Increased Taxes due from Tenant is not received by
Landlord within five (5) days after the date of Landlord’s written notice of
such delinquency when due, Tenant shall pay to Landlord on demand an additional
sum equal to five percent (5%) of the overdue amount as a late charge; provided,
however, that if Landlord has given Tenant one (1) such delinquency notice in
the preceding twelve (12) month period, then the late charge shall be imposed
for any subsequent delinquent payment of Monthly Base Rent or Increased Direct
Expenses or Increased Taxes by Tenant, without requirement of any notice or cure
period. The parties agree that this late charge represents a fair and reasonable
estimate of the costs that Landlord will incur by reason of such late payment by
Tenant. Acceptance of any late charge shall not constitute a waiver of Tenant’s
default with respect to the overdue amount, or prevent Landlord from exercising
any of the other rights and remedies available to Landlord.

 

18.06 Lease Continues Until Termination. If Tenant has breached this Lease and
abandoned the Premises, Landlord may elect to exercise its rights pursuant to
California Civil Code Section 1951.4 and to continue this Lease in effect for so
long as Landlord does not terminate Tenant’s right to possession, and Landlord
may enforce all its rights and remedies under this Lease, including the right to
recover the rent as it becomes due under this Lease. Acts of maintenance or
preservation or efforts to relet the Premises or the appointment of a receiver
upon initiative of Landlord to protect Landlord’s interest under this Lease
shall not constitute a termination of Tenant’s right to possession.

 

18.07 Remedies Cumulative. The remedies provided for in this Lease are in
addition to any other remedies available to Landlord at law or in equity by
statute or otherwise.

 

18.08 Waiver of Redemption. Tenant hereby waives, for itself and all persons
claiming by and under Tenant, all rights and privileges which it might have
under California Code of Civil Procedure Section 1179 and any present or future
law to redeem the Premises or to continue the Lease after being disposed or
ejected from the Premises.

 

ARTICLE 19 - LANDLORD’S RIGHT TO CURE DEFAULTS

 

All agreements and provisions to be performed by Tenant under any of the terms
of this Lease shall be at Tenant’s sole cost and expense and without any
abatement of rent. If Tenant shall fail to pay any sum of money, other than
Monthly Base Rent, required to be paid by it hereunder or shall fail to cure any
default and such failure shall continue for ten (10) days after

 

-31-



--------------------------------------------------------------------------------

notice thereof by Landlord, then Landlord may, but shall not be obligated so to
do, and without waiving or releasing Tenant from any obligations, make any such
payment or perform any such act on Tenant’s part. All sums so paid by Landlord
and all costs incurred by Landlord in taking such action shall be deemed
additional rent hereunder and shall be paid to Landlord on demand, and Landlord
shall have (in addition to all other rights and remedies of Landlord) the same
rights and remedies in the event of the nonpayment thereof by Tenant as in the
case of default by Tenant in the payment of rent.

 

ARTICLE 20 - ATTORNEYS’ FEES

 

In the event of any action or proceeding brought by either party against the
other under this Lease, the prevailing party shall be entitled to recover court
costs and the fees of its attorneys in such action or proceeding (whether at the
administrative, trial or appellate levels) in such amount as the court or
administrative body may adjudge reasonable.

 

ARTICLE 21 - HOLDING OVER

 

If Tenant shall remain in possession after the expiration or sooner termination
of this Lease with Landlord’s consent (which Landlord may withhold in its sole
and absolute discretion), all of the terms, covenants and agreements hereof
shall continue to apply and bind Tenant so long as Tenant shall remain in
possession insofar as the same are applicable; provided, however, that if Tenant
remains in possession without Landlord’s prior written consent, the Monthly Base
Rent for the first (1st) three (3) months of such holdover period shall be the
greater of (a) one hundred fifty percent (150%) of the sum of the Monthly Base
Rent and all additional rent payable for the last month of the Term, prorated on
a daily basis for each day that Tenant remains in possession, or (b) one hundred
fifty percent (150%) of the market rate as reasonably determined by Landlord,
and thereafter the Monthly Base Rent shall be the greater of (i) two hundred
percent (200%) of the sum of the Monthly Base Rent and all additional rent
payable for the last month of the Term, prorated on a daily basis for each day
that Tenant remains in possession or (ii) two hundred percent (200%) of the
market rate as reasonably determined by Landlord. Tenant shall indemnify
Landlord and Landlord’s Agent against any and all claims, losses and liabilities
for damages resulting from failure to surrender possession, including, without
limitation, any claims made by any succeeding tenant, but only to the extent
Tenant has failed to surrender the Premises within thirty (30) days after
Landlord has notified Tenant that Landlord has executed a letter of intent or
lease with another tenant for all or any portion of the Premises. If Tenant
remains in possession with Landlord’s written consent, such tenancy shall be
from month to month, terminable by either party on not less than thirty (30)
days’ written notice.

 

ARTICLE 22 - WAIVER

 

The failure of Landlord to exercise its rights in connection with any breach or
violation of any term, covenant or condition herein contained or in the Rules
and Regulations shall not be deemed to be a waiver of such term, covenant or
condition or any subsequent breach of the same or any other term, covenant or
condition herein contained. The subsequent acceptance of rent hereunder by
Landlord shall not be deemed to be a waiver of any preceding breach by Tenant of
any term, covenant or condition of this Lease other than the failure of Tenant
to pay the particular rent so accepted, regardless of Landlord’s knowledge of
such preceding breach at the time of acceptance of such rent.

 

-32-



--------------------------------------------------------------------------------

ARTICLE 23 - EMINENT DOMAIN

 

23.01 Taking of Premises. If all or any part of the Premises shall be taken by
any public or quasi public authority as a result of the exercise of the power of
eminent domain, this Lease shall terminate as to the part so taken as of the
date of taking, and, in the case of a partial taking, Tenant shall have the
right to terminate this Lease as to the balance of the Premises by written
notice to the other within thirty (30) days after the date of such taking;
provided, however, that a condition to the exercise by Tenant of such right to
terminate shall be that the portion of the Premises taken shall, in Tenant’s
reasonable judgment, be of such extent and nature as substantially to handicap,
impede and impair Tenant’s use of the balance of the Premises. If a material
part of the Building is condemned or taken or if substantial alteration or
reconstruction of the Building shall, in Landlord’s opinion, be necessary or
desirable as a result of such condemnation or taking, Landlord may terminate
this Lease by written notice to Tenant within thirty (30) days after the date of
taking.

 

23.02 Condemnation Award. In the event of any taking, Landlord shall be entitled
to any and all compensation, damages, income, rent, awards, and any interest
therein whatsoever which may be paid or made in connection therewith, and Tenant
shall have no claim against Landlord for the value of any unexpired term of this
Lease or otherwise. Nothing herein shall be construed to preclude Tenant from
prosecuting any claim directly against the condemning authority for moving
expenses, loss of business, for damage to, and cost of removal of, trade
fixtures, furniture and other personal property belonging to Tenant, and for the
unamortized cost of leasehold improvements to the extent same were installed at
Tenant’s expense (and not with the proceeds of the Tenant Allowance, if any),
provided, however, that no such claim shall diminish or adversely affect
Landlord’s award. In no event shall Tenant have or assert a claim for the value
of any unexpired term of this Lease. Subject to the foregoing provisions of this
Section 23.02, Tenant hereby assigns to Landlord any and all of its right, title
and interest in or to any compensation awarded or paid for the fee as a result
of any such taking. In the event of a partial taking of the Premises which does
not result in a termination of this Lease, the Monthly Base Rent thereafter to
be paid shall be equitably reduced by Landlord. Each party waives the provisions
of California Code of Civil Procedure Section 1265.130 allowing either party to
petition the Superior Court to terminate this Lease in the event of a partial
taking of the Premises.

 

23.03 Temporary Taking. If all of the Premises shall be condemned or taken for
governmental occupancy for a period of more than eighteen (18) months, this
Lease shall terminate as of the date of taking and Landlord shall be entitled to
any and all compensation, damages, income, rent and awards in connection
therewith. If all or any part of the Premises shall be taken by any public or
quasi-public authority on a temporary basis for a period of eighteen (18) months
or less, this Lease shall remain in full force and effect. Tenant’s rent
hereunder shall be abated for the period of the temporary taking and Landlord
shall be entitled to any and all compensation, damages, income, rent, awards and
interest in connection therewith.

 

-33-



--------------------------------------------------------------------------------

ARTICLE 24 - SALE BY LANDLORD

 

In the event of a sale or conveyance by Landlord of the Building, the same shall
operate to release Landlord from any future liability upon any of the
agreements, obligations, covenants or conditions, express or implied, herein
contained in favor of Tenant, and in such event Tenant agrees to look solely to
the responsibility of the successor in interest of Landlord in and to this
Lease. In addition, Tenant’s right of recovery as to any pre-existing
agreements, obligations, covenants or conditions, express or implied, herein
contained in favor of Tenant shall be expressly limited to the net proceeds of
sale actually received by Landlord. This Lease shall not be affected by any such
sale, however, and Tenant agrees to attorn to the purchaser or assignee, such
attornment to be effective and self-operative without the execution of any
further instruments on the part of any of the parties to this Lease.

 

ARTICLE 25 - SUBORDINATION

 

25.01 Subordination of this Lease. Unless Landlord or any lender holding a lien
which affects the Premises elects otherwise, this Lease shall be subject and
subordinated at all times to: (a) all ground or underlying leases which now or
hereafter may affect the Building (a “Superior Lease”), and (b) the lien of all
mortgages and deeds of trust (a “Mortgage”) in any amount or amounts whatsoever
now or hereafter placed on or against the Building, on or against Landlord’s
interest or estate therein, and on or against all such ground or underlying
leases, all without the necessity of having further instruments executed on the
part of Tenant to effectuate such subordination. Notwithstanding the foregoing:
(i) in the event of termination for any reason whatsoever of any such Superior
Lease, Tenant shall, if requested, attorn to the landlord of any such Superior
Lease (the “Superior Lessor”), or, if requested, enter into a new lease for the
balance of the original or extended Term then remaining, upon the same terms and
provisions as are contained in this Lease; (ii) in the event of a foreclosure of
any such Mortgage or of any other action or proceeding for the enforcement
thereof, or of any sale thereunder, or the giving of any deed in lieu of such
foreclosure, Tenant shall, if requested, attorn to the purchaser at such
foreclosure sale or other action or proceeding, or to the grantee under any such
deed given in lieu of foreclosure, or, if requested, enter into a new lease with
such successor to Landlord’s interest for the balance of the original or
extended Term then remaining upon the same terms and provisions as are in this
Lease contained (it being understood, however, that no such successor to
Landlord’s interest shall be bound by any payment of rent or any other charges
under this Lease, other than security deposits, made more than one (1) month in
advance, or by any amendment to or modification of this Lease made without such
successor’s consent); and (iii) Tenant agrees to execute and deliver upon demand
such further instruments evidencing such subordination of this Lease to such
deed, to such Superior Leases, and to the lien of any such Mortgages as may
reasonably be required by Landlord. In consideration of, and as a condition
precedent to, Tenant’s agreement to permit Tenant’s interest pursuant to this
Lease to be subordinated to any particular future ground or underlying lease of
the Building or to the lien of any mortgage or trust deed encumbering the
Building which is executed after the date of this Lease, Landlord shall deliver
to Tenant a commercially reasonable non-disturbance agreement executed by the
landlord under such future ground lease or underlying lease or the holder of
such future mortgage or deed of trust. Tenant shall from time to time on request
from Landlord execute and deliver any documents or instruments that may be
required by any lender to effectuate any subordination.

 

-34-



--------------------------------------------------------------------------------

25.02 Subordination of Mortgage. Notwithstanding anything to the contrary set
forth above, any mortgagee under any Mortgage may at any time subordinate its
Mortgage to this Lease in whole or in part, without any need to obtain Tenant’s
consent, by execution of a written document subordinating such Mortgage to this
Lease to the extent set forth in such document and thereupon this Lease shall be
deemed prior to such Mortgage to the extent set forth in such document without
regard to their respective dates of execution, delivery and/or recording. In
that event, to the extent set forth in such document, such Mortgage shall have
the same rights with respect to this Lease as would have existed if this Lease
had been executed, and a memorandum thereof, recorded prior to the execution,
delivery and recording of the Mortgage.

 

ARTICLE 26 - NO MERGER

 

The voluntary or other surrender of this Lease by Tenant, or a mutual
cancellation thereof, shall not work a merger, and shall, at the option of
Landlord, terminate any or all existing subleases or subtenancies, or operate as
an assignment to Landlord of any or all of such subleases or subtenancies.

 

ARTICLE 27 - SURRENDER OF PREMISES

 

At the end of the Term or upon sooner termination of this Lease, Tenant shall
peaceably deliver up to Landlord possession of the Premises, together with all
improvements or additions upon or belonging to the same, by whomsoever made, in
the same condition as received, or first installed, reasonable wear and tear
excepted. Tenant may, upon the termination of this Lease, remove all movable
partitions of less than full height from floor to ceiling, as well as counters
and other trade fixtures installed by Tenant, repairing any damage caused by
such removal. Property not so removed shall be deemed abandoned by Tenant and
title to the same shall thereupon pass to Landlord. Upon request by Landlord,
unless otherwise agreed to in writing by Landlord, Tenant, at its cost, shall
remove any or all permanent improvements or additions to the Premises installed
by Tenant and all movable partitions, counters, and other trade fixtures which
may be left by Tenant and repair any damage resulting from such removal.

 

ARTICLE 28 - ESTOPPEL CERTIFICATE

 

At any time and from time to time, but in no event on less than five (5)
business days prior written request by Landlord, Tenant shall execute,
acknowledge and deliver to Landlord, promptly upon request, a certificate in the
form of Exhibit “E” attached hereto, certifying: (a) that Tenant has accepted
the Premises (or, if Tenant has not done so, that Tenant has not accepted the
Premises, and specifying the reasons therefor); (b) the commencement and
expiration dates of this Lease; (c) whether there are then existing any defaults
by Landlord in the performance of its obligations under this Lease (and, if so,
specifying the same); (d) that this Lease is unmodified and in full force and
effect (or, if there have been modifications, that this Lease is in full force
and effect, as modified, and stating the date and nature of each modification);
(e) the capacity of the person executing such certificate, and that such person
is duly authorized to execute the same on behalf of Tenant; (f) the date, if
any, to which rent and other sums payable hereunder have been paid; (g) Tenant
is not in default under the Lease nor does any event exist which, with the
passage of time or the giving of notice or both would constitute an Event of
Default; except as to defaults specified in the certificate; (h) the amount of

 

-35-



--------------------------------------------------------------------------------

any security deposit and prepaid rent; and (i) such other matters as may be
reasonably requested by Landlord. Any such certificate may be relied upon by any
prospective purchaser, mortgagee or beneficiary under any Mortgage affecting the
Building or any part thereof. If Tenant fails to deliver the executed
certificate within five (5) days after receipt thereof by Tenant, then Tenant
shall be deemed to have accepted the Premises and it shall be an acknowledgment
by Tenant that statements included in the estoppel certificate are true and
correct, without exception.

 

ARTICLE 29 - NO LIGHT, AIR OR VIEW EASEMENT

 

Any diminution or shutting off of light, air or view by any structure which is
now or may hereafter be erected on lands adjacent to the Building shall in no
way affect this Lease or impose any liability on Landlord. Noise, dust or
vibration or other incidents to new construction of improvements on lands
adjacent to the Building, whether or not owned by Landlord, shall in no way
affect this Lease or impose any liability on Landlord.

 

ARTICLE 30 - NOTICES

 

All notices and demands which may or are required to be given by either party to
the other hereunder shall be in writing and shall be deemed to have been fully
given when sent by facsimile machine (to the extent receipt of such facsimile is
acknowledged by the addressee) or deposited in the United States mail, certified
or registered, postage prepaid, and addressed as follows: prior to the date on
which Tenant accepts possession of the Premises, at Tenant’s address prior to
occupancy set out in Article 1(p), and thereafter to Tenant at the address for
Tenant set out in Article 1(p), or to such other place as Tenant may from time
to time designate in a notice to Landlord; to Landlord at the addresses
specified in Article 1(q), or to such other places as Landlord may from time to
time designate in a notice to Tenant; or, in the case of Tenant, delivered to
Tenant at the Premises. Tenant hereby appoints as its agent to receive the
service of all dispossessory or distraint proceedings and notices thereunder the
person in charge of or occupying the Premises at the time, and if no person
shall be in charge of or occupying the same, then such service may be made by
attaching the same to the main entrance of the Premises.

 

ARTICLE 31 - [INTENTIONALLY DELETED]

 

ARTICLE 32 - SUCCESSORS

 

All the terms, covenants, and conditions hereof shall be binding upon and inure
to the benefit of the heirs, executors, administrators, successors, and assigns
of the parties hereto, provided that nothing in this Article 32 shall be deemed
to permit any assignment, subletting, occupancy or use by Tenant contrary to the
provision of Article 12.

 

ARTICLE 33 - INSURANCE

 

33.01 Liability Insurance. Tenant shall obtain and keep in full force a policy
of commercial general liability and property damage insurance (including
automobile, personal injury, broad form contractual liability and broad form
property damage) under which Tenant is named as the insured and Landlord,
Landlord’s Agent and any lessors and mortgagees (whose names shall have been
furnished to Tenant) are named as additional insureds and under which

 

-36-



--------------------------------------------------------------------------------

the insurer agrees to indemnify and hold the Landlord, Landlord’s Agent and all
applicable lessors and mortgagees harmless from and against all cost, expense
and/or liability arising out of or based upon the indemnification obligations of
this Lease. The minimum limits of liability shall be a combined single limit
with respect to each occurrence of not less than Four Million Dollars
($4,000,000). The policy shall contain a cross liability endorsement and shall
be primary coverage for Tenant and Landlord for any liability arising out of
Tenant’s and Tenant’s employees’ use, occupancy or maintenance of the Premises
and all areas appurtenant thereto. Such insurance shall provide that it is
primary insurance and not “excess over” or contributory with any other valid,
existing and applicable insurance in force for or on behalf of Landlord. The
policy shall not eliminate cross-liability and shall contain a severability of
interest clause. Not more frequently than once each year, if, in the opinion of
Landlord’s lender or of the insurance consultant retained by Landlord, the
amount of public liability and property damage insurance coverage at that time
is not adequate, Tenant shall increase the insurance coverage as required by
either Landlord’s lender or Landlord’s insurance consultant.

 

33.02 Tenant’s Property Insurance. Tenant at its cost shall maintain on all of
its personal property, Tenant Improvements (as defined in the Workletter)
(whether constructed by Landlord or Tenant), and Alterations, in, on, or about
the Premises, a policy of standard fire and extended coverage insurance, with
theft, vandalism and malicious mischief endorsements, to the extent of at least
full replacement value without any deduction for depreciation. The proceeds from
any such policy shall be used by Tenant for the replacement of such personal
property or the restoration of such tenant improvements or alterations. The
“full replacement value” of the improvements to be insured under this Article 33
shall be determined by the company issuing the insurance policy at the time the
policy is initially obtained. Not less frequently than once every three (3)
years, Landlord shall have the right to notify Tenant that it elects to have the
replacement value redetermined by an insurance company or insurance consultant.
The redetermination shall be made promptly and in accordance with the rules and
practices of the Board of Fire Underwriters, or a like board recognized and
generally accepted by the insurance company, and each party shall be promptly
notified of the results by the company. The insurance policy shall be adjusted
according to the redetermination.

 

33.03 Worker’s Compensation Insurance. Tenant shall maintain Worker’s
Compensation and Employer’s Liability insurance as required by law.

 

33.04 Business Interruption Insurance. Tenant shall maintain loss of income and
business interruption insurance in such amounts as will reimburse Tenant for
direct or indirect loss of earnings attributable to all perils commonly insured
against by prudent tenants or attributable to prevention of access to the
Premises or to the Building as a result of such perils but in no event in an
amount less than the Base Monthly Rent and all additional rent payable hereunder
for six (6) months.

 

33.05 Other Coverage. Tenant, at its cost, shall maintain such other insurance
as Landlord may reasonably require from time to time.

 

-37-



--------------------------------------------------------------------------------

33.06 Insurance Criteria. All the insurance required under this Lease shall:

 

(a) Be issued by insurance companies authorized to do business in the State of
California, with a financial rating of at least an AXIII status as rated in the
most recent edition of Best’s Insurance Reports.

 

(b) Be issued as a primary policy.

 

(c) Contain an endorsement requiring thirty (30) days’ written notice from the
insurance company to both parties and to Landlord’s lender before cancellation
or change in the coverage, scope, or amount of any policy.

 

(d) With respect to property loss or damage by fire or other casualty, a waiver
of subrogation must be obtained, as required by Article 15.

 

33.07 Evidence of Coverage. A duplicate original policy, or a certificate of the
policy with the actual policy attached, together with evidence of payment of
premiums, shall be deposited with Landlord at the commencement of the term, and
on renewal of the policy not less than twenty (20) days before expiration of the
term of the policy.

 

33.08 Landlord’s Insurance. Landlord shall carry commercial general liability
insurance with respect to the Building during the Term, and shall further insure
the Building (except, at Landlord’s option, with respect to items required to be
insured by Tenant pursuant to this Lease) during the Term against loss or damage
due to fire and other casualties covered within the classification of fire and
extended coverage, vandalism coverage and malicious mischief, sprinkler leakage,
water damage and special extended coverage. Such coverages shall be in such
amounts, from such companies, and on such other terms and conditions, as
Landlord may from time to time reasonably determine. Additionally, at the option
of Landlord, such insurance coverage may include the risks of earthquakes and/or
flood damage and additional hazards, a rental loss endorsement and one (1) or
more loss payee endorsements in favor of the holders of any mortgages or deeds
of trust encumbering the interest of Landlord in the Building or the ground or
underlying lessors of the Building, or any portion thereof.

 

ARTICLE 34 - BUILDING DIRECTORY

 

Landlord shall maintain in the lobby of the Building a directory containing the
names of Tenant and other tenants of the Building. Tenant shall be entitled, at
no additional cost, to initially list on such directory its name and that of its
employees and permitted subtenants as Tenant desires, provided, the number of
names so listed shall be in the same proportion to all names listed on such
directory as the Rentable Area of the Premises bears to the Rentable Area of all
tenants who are included in the directory. If Tenant requests Landlord to make
any revisions or substitutions to the names initially included within the lobby
directory, Landlord shall be entitled to charge Tenant, on a nondiscriminatory
basis, its standard reprogramming fee.

 

ARTICLE 35 - TERMINATION OF MASTER LEASE AND MASTER SUBLEASE

 

(a) Tenant hereby acknowledges that the Building is subject to that certain
Indenture of Lease dated as of January 22, 1973, executed by Pearlman Associates
(“Pearlman”) and First Market Co. (“First Market”), jointly as the lessors, and
Pearlman, as the lessee, as supplemented and amended (as so supplemented and
executed, the “Master Lease”). Landlord is

 

-38-



--------------------------------------------------------------------------------

the successor in interest to Pearlman and First Market, as lessor, and to
Pearlman, as lessee. Subject to the provisions of the SNDA (as defined below in
this Article 35), in the event of the cancellation or termination of the Master
Lease for any reason whatsoever or of the involuntary surrender of the Master
Lease by operation of law prior to the Expiration Date, Tenant agrees to make
full and complete attornment to Landlord under the Master Lease for the balance
of the term of this Lease and upon the then executory terms hereof at the option
of Landlord at any time during Tenant’s occupancy of the Premises. Tenant waives
the provisions of any law now or hereafter in effect which may give Tenant any
right of election to terminate this Lease or to surrender possession of the
Premises in the event any steps are taken, or any proceeding is brought, by
Landlord under the Master Lease to terminate the Master Lease.

 

(b) Tenant hereby acknowledges that the Building is subject to that certain
Indenture of Lease dated as of January 22, 1973, executed by Pearlman, as
sublessor, and Steveland, Inc. (“Steveland”) and First Market, jointly as
sublessees, as supplemented and amended (as so supplemented and amended, the
“Master Sublease”). Landlord is the successor in interest to Pearlman, as
sublessor, and to Steveland and First Market, as sublessee, under the Master
Sublease. Subject to the provisions of the SNDA, in the event of the
cancellation or termination of the Master Sublease for any reason whatsoever or
of the involuntary surrender of the Master Sublease by operation of law prior to
the Expiration Date, Tenant agrees to make full and complete attornment to
Landlord under the Master Sublease for the balance of the term of this Lease and
upon the then executory terms hereof at the option of Landlord at any time
during Tenant’s occupancy of the Premises, which attornment shall be evidenced
by an agreement in form and substance reasonably satisfactory to Landlord.
Tenant agrees to execute and deliver such an agreement at any time within ten
(10) business days after request of Landlord, and Tenant waives the provisions
of any law now or hereafter in effect which may give Tenant any right of
election to terminate this Lease or to surrender possession of the Premises in
the event any steps are taken, or any proceeding is brought, by Landlord under
the Master Sublease to terminate the Master Sublease.

 

(c) Concurrently with the execution of this Lease, Landlord and Tenant shall
execute a subordination, non-disturbance and attornment agreement in the form of
Exhibit “I” attached hereto (the “SNDA”).

 

ARTICLE 36 - PARKING

 

Tenant hereby acknowledges and agrees that the parking garage contained within
the Building is managed, leased, maintained and operated by an independent
parking garage operator (“Operator”) and not by Landlord or Landlord’s
employees, agents or contractors. Any use of parking spaces in the parking
garage by Tenant and/or Tenant Parties shall be pursuant to a separate agreement
to be made and entered into directly by and between Tenant (and/or Tenant
Parties) and Operator; provided, however, that Landlord will use commercially
reasonable efforts to assist Tenant in negotiating with the Operator to secure
up to four (4) parking stalls located in the Parking Garage for Tenant’s use in
connection with Tenant’s use of the Premises at current prevailing rates, which
rates are subject to change; provided, however, that Landlord’s obligation to
use commercially reasonable efforts to assist Tenant in negotiating with the
Operator to secure such spaces shall not require Landlord to assume any
liability or obligation or amend the terms and conditions of any agreement by
and between Landlord and Operator. All

 

-39-



--------------------------------------------------------------------------------

parking and delivery areas for all vehicles in respect to the Building shall be
in accordance with parking regulations established from time to time by Landlord
and/or Operator, with which regulations Tenant agrees to conform, and Tenant
shall only permit parking by Tenant Parties in appropriate designated parking
areas. Tenant hereby indemnifies and holds Landlord and Landlord’s Agent (as
defined in Article 1(b)) harmless against any and all loss, cost, damage, injury
and expense arising out of or in any way related to claims for Tenant’s or
Tenant Parties’ use of the parking garage.

 

ARTICLE 37 - MISCELLANEOUS

 

37.01 Captions. The captions and headings of the Articles and Sections in this
Lease are for convenience only and shall not in any way limit or be deemed to
construe or interpret the terms and provisions hereof.

 

37.02 Time of Essence. Time is of the essence of this Lease and of all
provisions hereof, except in respect to the delivery of possession of the
Premises at the commencement of the Term hereof.

 

37.03 Terms; Joint and Several Liability. The words “Landlord” and “Tenant,” as
used herein, shall include the plural as well as the singular. Words used in the
masculine gender include the feminine and neuter. If there be more than one
Landlord or Tenant or if Tenant is a partnership, the respective obligations
hereunder imposed upon Landlord, Tenant and the general partners of Tenant, as
the case may be, shall be joint and several.

 

37.04 Governing Law. This Lease shall be construed and enforced in accordance
with the laws of the State of California.

 

37.05 Cumulative Remedies. It is understood and agreed that the remedies herein
given to Landlord shall be cumulative, and the exercise of any one remedy by
Landlord shall not be to the exclusion of any other remedy.

 

37.06 Entire Agreement. The terms of this Lease are intended by the parties as a
final expression of their agreement with respect to such terms as are included
in this Lease and may not be contradicted by evidence of any prior or
contemporaneous agreement. The parties further intend that this Lease
constitutes the complete and exclusive statement of its terms and that no
extrinsic evidence whatsoever may be introduced in any judicial proceedings, if
any, involving this Lease.

 

37.07 Invalidity. If any provision of this Lease or the application thereof to
any person or circumstance shall, to any extent, be invalid or unenforceable,
the remainder of this Lease, or the application of such provision to persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby, and each provision of this Lease shall be valid and be
enforced to the full extent permitted by law.

 

37.08 Authority. If Tenant signs as a corporation or a partnership, each of the
persons executing this Lease on behalf of Tenant does hereby covenant and
warrant that Tenant is a duly authorized and existing entity, that Tenant has
and is qualified to do business in California, that Tenant has full right and
authority to enter into this Lease, and that each and both of the persons

 

-40-



--------------------------------------------------------------------------------

signing on behalf of Tenant are authorized to do so. Upon Landlord’s request,
Tenant shall provide Landlord with evidence reasonably satisfactory to Landlord
confirming the foregoing covenants and warranties.

 

37.09 No Representations or Warranties. Neither Landlord nor Landlord’s agents
or attorneys have made any representations or warranties with respect to the
Premises, the Building or this Lease, except as expressly set forth herein, and
no rights, easements or licenses are or shall be acquired by Tenant by
implication or otherwise.

 

37.10 Brokers. Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Article 1(r) (the “Brokers”), and that they know of no other real
estate broker or agent who is entitled to a commission in connection with this
Lease. Each party agrees to indemnify and defend the other party against and
hold the other party harmless from any and all claims, demands, losses,
liabilities, lawsuits, judgments, and costs and expenses (including without
limitation reasonable attorneys’ fees) with respect to any leasing commission or
equivalent compensation alleged to be owing on account of the indemnifying
party’s dealings with any real estate broker or agent other than the Brokers.

 

37.11 Amendments. This Lease may not be altered, changed, or amended except by
an instrument signed by both parties hereto.

 

37.12 Landlord’s Agent. Unless Landlord shall render written notice to Tenant to
the contrary, “Landlord’s Agent,” as defined in Article 1(b), is authorized to
act as Landlord’s agent in connection with the performance of this Lease. Tenant
shall deal solely with Landlord’s Agent in the administration and performance of
this Lease. Tenant acknowledges that Landlord’s Agent is acting solely as agent
for Landlord in connection with the foregoing; and Landlord’s Agent and its
direct and indirect partners, officers, shareholders, directors and employees
shall have no liability to Tenant in connection with the performance of this
Lease and Tenant waives any and all claims against any such party arising out
of, or in any way connected with, this Lease.

 

37.13 Proration. Any proration required hereunder shall, unless expressly
provided otherwise herein, be done on the basis of a three hundred sixty (360)
day year and/or a thirty (30) day month.

 

37.14 Waiver of Jury Trial. Landlord and Tenant by this Section 37.14 hereby
waive trial by jury in any action, proceeding or counterclaim brought by either
of the parties to this Lease against the other on any matters whatsoever arising
out of or in any way connected with this Lease, the relationship of Landlord and
Tenant, Tenant’s use or occupancy of the Premises, or any other claims (except
claims for personal injury or property damage).

 

37.15 No Recordation. Neither Landlord nor Tenant shall record this Lease or any
short form or memorandum thereof.

 

37.16 Exhibits. This Lease shall be deemed to mean this Lease, Exhibits “A”
through “G” and the Letter of Credit Rider, which are attached to this Lease and
incorporated in this Lease by this reference.

 

-41-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease in
quadruplicate on the dates set forth below and this Lease shall be effective as
of the latter of such dates.

 

LANDLORD:

  KNICKERBOCKER PROPERTIES, INC. XXXIII,     a Delaware corporation     By:  

 

--------------------------------------------------------------------------------

        Dennis Keyes     Its:   Vice President

TENANT:

  BRE PROPERTIES, INC.,     a Maryland corporation     By:  

 

--------------------------------------------------------------------------------

    Its:  

 

--------------------------------------------------------------------------------

    By:  

 

--------------------------------------------------------------------------------

    Its:  

 

--------------------------------------------------------------------------------

 

-42-



--------------------------------------------------------------------------------

EXHIBIT “A”

 

FLOOR PLAN

 

[To Be Attached]

 

EXHIBIT “A”

-1-



--------------------------------------------------------------------------------

EXHIBIT “B”

 

OFFICE BUILDING RULES AND REGULATIONS

 

1. The sidewalks, halls, passages, courts, exits, vestibules, entrances, public
areas, elevators, escalators and stairways of the Building shall not be
obstructed by Tenant or used by it for any purpose other than ingress to and
egress from the Premises. The halls, passages, exits, entrances, elevators,
escalators and stairways are not for the general public, and Landlord shall, in
all cases, retain the right to control and prevent access thereto by all persons
whose presence in the judgment of Landlord would be prejudicial to the safety,
character, reputation and interests of the Building and its tenants, provided
that nothing herein contained shall be construed to prevent such access to
persons with whom Tenant normally deals in the ordinary course of its business,
unless such persons are engaged in illegal activities. Tenant shall not go upon
the roof of the Building. If the Premises are situated on the ground floor with
direct access to the street, then Tenant shall, at Tenant’s expense, keep the
sidewalks and curbs directly in front of the Premises clean and free from dirt,
refuse and other obstructions.

 

2. No sign, placard, picture, name, advertisement or notice visible from the
exterior of the Premises shall be inscribed, painted, affixed or otherwise
displayed by Tenant on any part of the Building without the prior written
consent of Landlord. Landlord will adopt and furnish to Tenant general
guidelines relating to signs inside the Building on the office floors. Tenant
agrees to conform to such guidelines, but may request approval of Landlord for
modifications, which approval will not be unreasonably withheld. All approved
signs or lettering on doors shall be printed, painted, affixed or inscribed at
the expense of Tenant by a person approved by Landlord, which approval will not
be unreasonably withheld. Written material visible from outside the Building
will not be permitted. Pursuant to Article 34, Landlord shall place Tenant’s
name on the directory in the lobby of the Building. Tenant shall not have the
right to have additional names placed on the directory without Landlord’s prior
written consent, which consent will not be unreasonably withheld. Any such
additional names shall be paid for in advance by Tenant.

 

3. The Premises shall not be used for the storage of merchandise held for sale
to the general public or for lodging. No cooking shall be done or permitted by
Tenant on the Premises, except the use by Tenant of underwriter’s laboratory
approved microwave and equipment for brewing coffee, tea, hot chocolate and
similar beverages shall be permitted, provided that such use is in accordance
with all applicable federal, state and city laws, codes, ordinances, rules and
regulations. Tenant shall not install, maintain or operate upon the Premises any
vending machine, except for the use of its employees and guests, without the
prior written consent of Landlord, which consent Landlord may not unreasonably
withhold.

 

4. Tenant shall not employ any person or persons other than the janitor of
Landlord for the purpose of cleaning the Premises, unless otherwise agreed to by
Landlord in writing. Except with the written consent of Landlord, no person or
persons other than those approved by Landlord shall be permitted to enter the
Building for the purpose of cleaning the same. Tenant shall not cause any
unnecessary labor by reason of Tenant’s carelessness or indifference in the
preservation of good order and cleanliness.

 

EXHIBIT “B”

-1-



--------------------------------------------------------------------------------

5. Landlord will furnish Tenant with two (2) keys to each door lock in the
Premises. Landlord may make a reasonable charge for these and any additional
keys. Tenant shall not have any additional keys made. Tenant shall not alter any
lock or install a new or additional lock or bolts on any door of its Premises
without the prior written consent of Landlord. Tenant shall in each case furnish
Landlord with a key for any such lock. Tenant, upon the termination of its
tenancy, shall deliver to Landlord all keys to doors in the Building which shall
have been furnished to Tenant.

 

6. The carrying in or out of freight, furniture or bulky material of any
description must take place during such hours as Landlord may from time to time
reasonably determine. The installation and moving of such freight, furniture or
bulky material shall be made upon twenty-four (24) hours’ prior written notice
to the manager of the Building, use of the Building freight elevators shall be
on a first come, first served basis, and the persons employed by the Tenant for
such work must be reasonably acceptable to Landlord. Tenant may, subject to the
provisions of the immediately preceding sentence, move freight, furniture, bulky
matter and other material into or out of the Premises on Saturdays between the
hours of 8:00 a.m. and 6:00 p.m. provided Tenant pays the additional costs, if
any, incurred by Landlord for elevator operators, lobby attendants and other
expenses arising by reason of such move by Tenant (in an amount equal to
Landlord’s standard charges for such services) and if, at least two (2) days
prior to such move, Landlord requests Tenant to deposit with Landlord, as
security for Tenant’s obligation to pay such additional costs, a sum which
Landlord reasonably estimates to be the amount of such additional costs, then
Tenant shall deposit such sum with Landlord as security for such costs. Landlord
shall have the right to prescribe the weight, size and position of all
equipment, materials, furniture or other property brought into the Building.
Heavy objects, if considered necessary by Landlord, shall stand on wood strips
of such thickness as is necessary to properly distribute the weight. Landlord
will not be responsible for loss of or damage to any such property from any
cause and all damage done to the Building by moving or maintaining such property
shall be repaired at the expense of Tenant. Business machines and other
equipment shall be placed and maintained by Tenant at Tenant’s expense in a
setting sufficient, in Landlord’s reasonable judgment, to absorb and prevent
unreasonable vibration and prevent noise and annoyance.

 

7. Tenant shall not use or keep in the Premises or the Building any kerosene,
gasoline or flammable or combustible fluid or material other than limited
quantities thereof reasonably necessary for the operation or maintenance of
office equipment. Tenant shall not, without Landlord’s prior written approval,
use any method of heating or air conditioning other than that supplied by
Landlord. Tenant shall not use or keep or permit to be used or kept any
hazardous or toxic materials or any foul or noxious gas or substance in the
Premises or permit or suffer the Premises to be occupied or used in a manner
offensive or objectionable to Landlord or other occupants of the Building by
reason of noise, odors, vibrations, or interfere in any way with other tenants
or those having business therein.

 

8. Landlord shall have the right, exercisable without notice and without
liability to Tenant, to change the name and street address of the Building;
provided, however, that Landlord shall reimburse Tenant for the reasonable cost
to replace Tenant’s supply of letterhead and business cards remaining at the
time of such change of name and/or address.

 

EXHIBIT “B”

-2-



--------------------------------------------------------------------------------

9. Landlord reserves the right to exclude from the Building, between the hours
of 6:00 p.m. and 7:00 a.m. and at all hours on Saturdays, Sundays, and legal
holidays all persons who do not present a pass to the Building signed by
Landlord. Landlord will furnish passes to persons for whom Tenant requests the
same in writing. Tenant shall be responsible for all persons for whom it
requests passes and shall be liable to Landlord for all acts of such persons.
Landlord shall, in no case, be liable for damages for any error with regard to
the admission to or exclusion from the Building of any person. In the case of
invasion, mob, riot, public excitement or other circumstances rendering such
action advisable in Landlord’s opinion, Landlord reserves the right to prevent
access to the Building during the continuance of the same by such action as
Landlord may deem appropriate including closing doors.

 

10. No curtains, draperies, blinds, shutters, shades, screens or other
coverings, hangings or decorations shall be attached to, hung or placed in, or
used in connection with any window of the Building without the prior written
consent of Landlord. No files, cabinets, boxes, containers or similar items
shall be placed in, against or adjacent to any window of the Building so as to
be visible from the outside of the Building. No bottles, parcels or other
articles may be placed in the halls or in any other part of the Building, nor
shall any article be thrown out of the doors or windows of the Premises.

 

11. Tenant shall not obtain for use in the Premises, ice, drinking water, food,
beverage, towel or other similar services except at such reasonable hours and
under such reasonable regulations as may be fixed by Landlord.

 

12. Tenant shall see that the doors of the Premises are closed and locked, that
all water faucets, water apparatus and utilities are shut off before Tenant
leaves the Premises, so as to prevent waste or damage, and for any default or
carelessness in this regard, Tenant shall make good all injuries sustained by
other tenants or occupants of the Building or Landlord. If the Premises, or any
portion thereof, is on a multiple tenancy floor, Tenant shall keep the doors to
the Building corridors closed at all times except for ingress and egress.

 

13. The lavatory rooms, toilets, urinals, wash bowls and other apparatus shall
not be used for any purpose other than that for which they were constructed, no
foreign substance of any kind whatsoever shall be thrown therein and the expense
of any breakage, stoppage or damage resulting from the violation of this rule
shall, if caused by Tenant, be borne by Tenant.

 

14. Except with the prior written consent of Landlord, Tenant shall not sell, or
permit the sale of newspapers, magazines, periodicals, theater tickets, airlines
tickets or any other goods or merchandise to the general public in or on the
Premises nor shall Tenant carry on or permit or allow any employee or other
person to carry on the business of stenography, typewriting or any similar
business in or from the Premises for the service or accommodation of occupants
of any other portion of the Building, nor shall the Premises be used for
manufacturing of any kind, or any business or activity other than that
specifically provided for in Tenant’s Lease.

 

15. Tenant shall not install any radio or television antenna, loudspeaker or
other device on the roof or the exterior walls of the Building. No awnings, air
conditioning units or other projections shall be attached to the outside walls
or windowsills of the Building or otherwise project from the Building, without
the prior written consent of Landlord.

 

EXHIBIT “B”

-3-



--------------------------------------------------------------------------------

16. Tenant shall not use in any space or public halls of the Building any hand
trucks except those equipped with rubber tires and side guards or such other
material handling equipment as Landlord may approve. No other vehicles of any
kind shall be brought by Tenant into the Building or kept in or about the
Premises.

 

17. Tenant shall store all its trash and garbage within the Premises. No
material shall be placed in the trash boxes or receptacles if such material is
of such nature that it may not be disposed of in the ordinary and customary
manner of removing and disposing of trash and garbage in the city where the
Building is located without being in violation of any law or ordinance governing
such disposal. All garbage and refuse disposal shall be made only through entry
ways and elevators provided for such purposes and at such times as Landlord
shall designate.

 

18. Canvassing, peddling, soliciting and distribution of handbills or any other
written materials in the Building are prohibited and Tenant shall cooperate to
prevent the same.

 

19. Tenant shall not bring into or keep within the Building or common areas any
animal (except seeing eye dogs in the control of their master), bird or bicycle
or other vehicle.

 

20. Tenant shall not mark, drive nails, screw or drill into the partitions,
woodwork or plaster or in any way deface the Premises, except as reasonably
necessary to hang artwork normally found in office space. All construction work
in the Building shall comply with Landlord’s Agent’s standard operating
procedures.

 

21. Landlord shall direct electricians as to where and how telephone and
telegraph wires are to be introduced. No cutting or boring for wires shall be
allowed without Landlord’s consent. The location of telephones, call boxes and
office equipment affixed to the Premises shall be subject to Landlord’s
approval.

 

22. Tenant shall not lay linoleum, tile, carpet or floor covering so that it is
affixed to the floor of the Premises, without Landlord’s approval.

 

23. The requirements of Tenant will be attended to only upon application by
telephone or in person at the office of the Building manager. Employees of
Landlord shall not perform any work or do anything outside of their regular
duties unless under special instructions from Landlord.

 

24. Subject to the last sentence of Section 27 of these Rules and Regulations,
Landlord may waive any one or more of these rules and regulations for the
benefit of any particular tenant or tenants, but no such waiver by Landlord
shall be construed as a waiver of such Rules and Regulations in favor of any
other tenant or tenants, nor prevent Landlord from thereafter enforcing any such
Rules and Regulations against any or all of the tenants of the Building.

 

25. These Rules and Regulations are in addition to, and shall not be construed
to in any way modify or amend, in whole or in part, the terms, covenants,
agreements and conditions of the Lease.

 

EXHIBIT “B”

-4-



--------------------------------------------------------------------------------

26. Landlord reserves the right to make such other reasonable Rules and
Regulations as, in its judgment, may from time to time be needed for the safety,
care and cleanliness of the Building, and for the preservation of the order
therein.

 

27. Landlord shall not be responsible to Tenant or to any other person for the
non-observance or violation of these Rules and Regulations by any other tenant
or other person. Tenant shall be deemed to have read these Rules and Regulations
and to have agreed to abide by them as a condition to its occupancy of the
Premises. Landlord shall apply these Rules and Regulations in a
non-discriminatory manner, and shall make all commercially reasonable efforts to
cause all tenants of the Building to comply with all of these Rules and
Regulations (as revised in accordance with these Rules and Regulations).

 

28. The “Ordinary Business Hours” of the Building shall be 8:00 a.m. to 6:00
p.m. on business days (exclusive of Saturdays, Sundays and holidays).

 

29. Tenant shall not waste electricity, water or air-conditioning and agrees to
cooperate fully with Landlord to assure the most effective operation of the
Building’s heating and air-conditioning and to comply with any governmental
energy-saving rules, laws or regulations of which Tenant has actual notice, and
shall refrain from attempting to adjust controls, including room thermostats,
installed for Tenant’s use. Tenant shall keep corridor doors closed, and shall
close window coverings at the end of each business day.

 

30. Tenant shall not, without the prior written consent of Landlord, alter or
repair the ceiling, remove any ceiling tiles, or remove or replace any lamps,
light bulbs, or ceiling fixtures on the Premises. Landlord shall replace, and
Tenant shall pay for the replacement of, any broken ceiling tiles, lamps, light
bulbs or ceiling fixtures which Tenant damages.

 

31. Tenant assumes any and all responsibility for protecting the Premises from
theft, robbery and pilferage, which includes keeping doors locked and other
means of entry to the Premises closed.

 

32. Any consent, approval, request, agreement or other communication to be given
or made under these Rules and Regulations shall be in writing.

 

33. Neither Tenant, its agents, employees or contractors shall have access to or
make any changes, alterations, additions, improvements, repairs or replacements
(collectively “Telecommunications Related Work”) to the telephone closets,
telephone lines or any other communications facilities or equipment within the
Building without the prior written approval of Landlord, which approval may be
withheld in Landlord’s sole discretion. All contractors designated by Tenant to
perform Telecommunications Related Work shall be licensed and shall be subject
to Landlord’s prior written approval, which approval may be withheld by Landlord
in its sole discretion. Contractors performing Telecommunications Related Work
shall be required to provide evidence of insurance coverage satisfactory to
Landlord, including, without limitation, naming Landlord as an additional
insured on all liability policies. Any costs, expenses, and liabilities incurred
by Landlord as a result of Tenant or Tenant’s contractor performing
Telecommunications Related Work shall be subject to Tenant’s indemnification
obligations under the Lease.

 

EXHIBIT “B”

-5-



--------------------------------------------------------------------------------

34. For purposes of these Rules and Regulations the term “Tenant” shall include
Tenant’s agents, servants, employees, contractors, visitors and invitees, and
Tenant shall be responsible for the observance by all such persons of all of the
foregoing Rules and Regulations and any additional Rules and Regulations
promulgated by Landlord during the Term of the Lease.

 

EXHIBIT “B”

-6-



--------------------------------------------------------------------------------

EXHIBIT “C”

 

WORKLETTER AGREEMENT

 

This Workletter Agreement (the “Workletter”) is executed simultaneously with and
is an exhibit to that certain Lease (the “Lease”), dated as of the date hereof
between Knickerbocker Properties, Inc. XXXIII, a Delaware corporation
(“Landlord”), and BRE Properties, Inc., a Maryland corporation (“Tenant”),
wherein Tenant is leasing certain office space (the “Premises”) at 525 Market
Street, in San Francisco, California (the “Building”), as more particularly
described in the Lease. In consideration of the parties entering into the Lease
and of the mutual promises and covenants hereinafter contained, Landlord and
Tenant hereby agree as follows:

 

1. Proposed and Final Plans.

 

(a) On or before February 1, 2005, Tenant shall cause to be prepared and
delivered to Landlord, for Landlord’s approval, the following proposed drawings
(“Proposed Plans”) for all improvements Tenant desires to complete or have
completed in the Premises (the “Tenant Improvements”):

 

(i) Architectural drawings (consisting of floor construction plan, ceiling
lighting and layout, power, and telephone plan).

 

(ii) Mechanical drawings (consisting of HVAC, electrical, telephone, and
plumbing).

 

(iii) Finish schedule (consisting of wall finishes and floor finishes and
miscellaneous details).

 

(b) All architectural drawings shall be prepared at Tenant’s sole cost and
expense by a licensed architect designated by Tenant and approved by Landlord,
whom Tenant shall employ. Tenant shall deliver one set of reproducible
architectural drawings to Landlord. All mechanical drawings shall be prepared at
Tenant’s sole cost and expense by a licensed engineer approved by Landlord, whom
Tenant shall employ. Tenant shall reimburse Landlord for all reasonable
out-of-pocket costs incurred by Landlord in reviewing the Proposed Plans.

 

(c) Within five (5) business days after Landlord’s receipt of the architectural
drawings, Landlord shall advise Tenant of any changes or additional information
required to obtain Landlord’s approval.

 

(d) Within five (5) business days after receipt of mechanical drawings, Landlord
shall advise Tenant of any changes required to obtain Landlord’s approval.

 

(e) If Landlord disapproves of, or requests additional information regarding the
Proposed Plans, Tenant shall, within ten (10) days thereafter, revise the
Proposed Plans disapproved by Landlord and resubmit such plans to Landlord or
otherwise provide such additional information to Landlord. Landlord shall,
within five (5) business days after receipt of Tenant’s revised plans, advise
Tenant of any additional changes which may be required to obtain

 

EXHIBIT “C”

-1-



--------------------------------------------------------------------------------

Landlord’s approval. If Landlord disapproves the revised plans specifying the
reason therefor, or requests further additional information, Tenant shall,
within ten (10) days of receipt of Landlord’s required changes, revise such
plans and resubmit them to Landlord or deliver to Landlord such further
information as Landlord has requested. Landlord shall, again within fifteen (15)
days after receipt of Tenant’s revised plans, advise Tenant of further changes,
if any, required for Landlord’s approval. This process shall continue until
Landlord has approved Tenant’s revised Proposed Plans. “Final Plans” shall mean
the Proposed Plans, as revised, which have been approved by Landlord and Tenant
in writing. Landlord agrees not to withhold its approval unreasonably.

 

(f) All Proposed Plans and Final Plans shall comply with all applicable
statutes, ordinances, regulations, laws, and codes. Neither review nor approval
by Landlord of the Proposed Plans and resulting Final Plans shall constitute a
representation or warranty by Landlord that such plans either (i) are complete
or suitable for their intended purpose, or (ii) comply with applicable laws,
ordinances, codes, regulations, it being expressly agreed by Tenant that
Landlord assumes no responsibility or liability whatsoever to Tenant or to any
other person or entity for such completeness, suitability or compliance. Tenant
shall not make any changes in the Final Plans without Landlord’s prior written
approval, which shall not be unreasonably withheld or delayed; provided that
Landlord may, in the exercise of its sole and absolute discretion, disapprove
any proposed changes adversely affecting the Building’s structure, any
asbestos-containing materials, systems, equipment or the appearance or value of
the Building.

 

(g) Prior to entry by Tenant into the Premises for purposes of completing the
Tenant Improvements, Landlord shall substantially complete the following work in
the Premises: (i) deliver the floor of the Premises in a reasonably smooth and
level condition in accordance with industry standards, but not less than the
American Concrete Institute I-80 Standards, and in a condition ready to receive
carpeting; (ii) furnish and install levolor blinds on all exterior windows;
(iii) inspect and remove any abandoned electrical conduit; and (iv) inspect and
remove any abandoned pipes (the “Base Building Work”). Landlord agrees to use
reasonable efforts to complete all such Base Building Work in the Premises and
deliver possession of the Premises to Tenant on or before March 1, 2005, subject
to strikes, lockouts, acts of God, and other causes beyond its reasonable
control.

 

2. Performance of the Tenant Improvements.

 

(a) Filing of Final Plans, Permits. Tenant, at its sole cost and expense, shall
file the Final Plans with the governmental agencies having jurisdiction over the
Tenant Improvements, and Tenant shall not commence construction of the Tenant
Improvements until Tenant has done so. Tenant shall furnish Landlord with copies
of all documents submitted to all such governmental agencies and with the
authorizations to commence work and the permits for the Tenant Improvements
issued by such governmental agencies. Tenant shall not continue the construction
of the Tenant Improvements beyond the point of the first inspection without
first obtaining the required governmental authorizations for such work.

 

(b) Landlord Approval of Contractors. Tenant shall enter into a contract for
construction of the Tenant Improvements with a general contractor acceptable to
Landlord (the

 

EXHIBIT “C”

-2-



--------------------------------------------------------------------------------

“General Contractor”). Tenant’s construction contract with the General
Contractor shall be subject to Landlord’s prior approval, which approval shall
not be unreasonably withheld. The General Contractor shall be responsible for
all required construction, management and supervision, including bidding by
subcontractors for the various components of the work of the Tenant
Improvements. In addition, Tenant shall only utilize for purposes of mechanical,
electrical, structural, sprinkler, fire and life safety and asbestos related
activities those contractors as specifically designated by Landlord
(collectively, the “Essential Subs”), which list of Essential Subs shall include
three (3) names each for those Essential Subs engaged in mechanical, electrical
or structural contracting. Tenant shall submit to Landlord not less than ten
(10) days prior to commencement of construction the following information and
items:

 

(i) The names and addresses of the other subcontractors, and sub-subcontractors
(collectively, together with the General Contractor and Essential Subs, the
“Tenant’s Contractors”) Tenant intends to employ in the construction of the
Tenant Improvements. Landlord shall have the right to approve or disapprove
Tenant’s Contractors, and Tenant shall employ, as Tenant’s Contractors, only
those persons or entities approved by Landlord. All contractors and
subcontractors engaged by or on behalf of Tenant for the Premises shall be
licensed contractors, possessing good labor relations, capable of performing
quality workmanship and working in harmony with Landlord’s contractors and
subcontractors and with other contractors and subcontractors on the job site.
All work shall be coordinated with any general construction work in the
Building. Tenant agrees to give the contractor employed by Landlord in the
Building an equal opportunity to submit a bid for the Tenant Improvements, but
Tenant shall not be obligated to hire such contractor.

 

(ii) The scheduled commencement date of construction, the estimated date of
completion of construction work, fixturing work, and date of occupancy of the
Premises by Tenant.

 

(iii) Itemized statement of estimated construction cost, including permits and
fees, architectural, engineering, and contracting fees.

 

(iv) Certified copies of insurance policies or certificates of insurance as
hereinafter described. Tenant shall not permit Tenant’s Contractors to commence
work until the required insurance has been obtained and certified copies of
policies or certificates have been delivered to Landlord.

 

(c) Access to Premises. Tenant, its employees, designers, contractors and
workmen shall have access to and primary use of the Premises prior to the
commencement of the Term of the Lease to construct the Tenant Improvements,
provided that Tenant and its employees, agents, contractors, and suppliers only
access the Premises via the Building freight elevator work in harmony and do not
interfere with the performance of other work in the Building by Landlord,
Landlord’s contractors, other tenants or occupants of the Building (whether or
not the terms of their respective leases have commenced) or their contractors.
If at any time such entry shall cause, or in Landlord’s reasonable judgment
threaten to cause, such disharmony or interference, Landlord may terminate such
permission upon twenty-four (24) hours’ written notice to Tenant, and thereupon,
Tenant or its employees, agents, contractors, and suppliers causing such
disharmony or interference shall immediately withdraw from the Premises and the
Building until Landlord determines such disturbance no longer exists.

 

EXHIBIT “C”

-3-



--------------------------------------------------------------------------------

(d) Landlord’s Right to Perform. Landlord shall have the right, but not the
obligation, to perform, on behalf of and for the account of Tenant, subject to
reimbursement by Tenant, any of the Tenant Improvements which (i) Landlord
reasonably deems necessary to be done on an emergency basis, (ii) pertains to
structural components or the general Building systems, or (iii) affects any
asbestos-containing materials. Except in case of emergency, Landlord shall give
prior reasonable written notice to Tenant of its intention to perform such work.

 

(e) Warranties. On completion of the Tenant Improvements, Tenant shall provide
Landlord with copies of all warranties of at least one (1) year duration on all
the Tenant Improvements. At Landlord’s request, Tenant shall enforce, at
Tenant’s expense, all guarantees and warranties made and/or furnished to Tenant
with respect to the Tenant Improvements.

 

(f) Protection of Building. All work performed by Tenant shall be performed with
a minimum of interference with other tenants and occupants of the Building and
shall conform to the Building Rules and Regulations attached to the Lease as
Exhibit “B,” and those rules and regulations governing construction in the
Building as Landlord or Landlord’s Agent may impose. Tenant will take all
reasonable and customary precautionary steps to protect its facilities and the
facilities of others affected by the Tenant Improvements and to properly police
same and Landlord shall have no responsibility for any loss by theft or
otherwise. Construction equipment and materials are to be located in confined
areas and delivery and loading of equipment and materials shall be done at such
reasonable locations and at such time as Landlord shall direct so as not to
burden the operation of the Building. Landlord shall advise Tenant in advance of
any special delivery and loading dock requirements. Tenant shall at all times
keep the Premises and adjacent areas free from accumulations of waste materials
or rubbish caused by its suppliers, contractors or workmen. Landlord may require
daily clean-up if required for fire prevention and life safety reasons or
applicable laws and reserves the right to do clean-up at the expense of Tenant
if Tenant fails to comply with Landlord’s cleanup requirements after reasonable
notice of such failure. At the completion of the Tenant Improvements, Tenant’s
Contractors shall forthwith remove all rubbish and all tools, equipment and
surplus materials from and about the Premises and Building. Any damage caused by
Tenant’s Contractors to any portion of the Building or to any property of
Landlord or other tenants shall be repaired forthwith after written notice from
Landlord to its condition prior to such damage by Tenant at Tenant’s expense.
Immediately prior to the date Landlord tenders to Tenant possession of the
Premises with the Base Building Work substantially completed, Landlord’s and
Tenant’s respective representatives shall inspect the Premises and identify
“punch-list” items of existing damage and conditions and jointly prepare a
written “punch-list.” Tenant shall not be responsible for the repair of such all
“punch-list” items.

 

(g) Compliance by all Tenant Contractors. Tenant shall impose and enforce all
terms hereof on Tenant’s Contractors and its designers, architects and
engineers. Landlord shall have the right to order Tenant or any of Tenant’s
Contractors, designers, architects or engineers who willfully violate the
provisions of this Workletter to cease work and remove himself or itself and his
or its equipment and employees from the Building.

 

EXHIBIT “C”

-4-



--------------------------------------------------------------------------------

(h) Accidents, Notice to Landlord. Tenant’s Contractors shall assume
responsibility for the prevention of accidents to its agents and employees and
shall take all reasonable safety precautions with respect to the work to be
performed and shall comply with all reasonable safety measures initiated by the
Landlord and with all applicable laws, ordinances, rules, regulations and orders
of any public authority for the safety of persons or property. Tenant shall
advise the Tenant’s Contractors to report to Landlord any injury to any of its
agents or employees and shall furnish Landlord a copy of the accident report
filed with its insurance carrier within three (3) days of its occurrence.

 

(i) Required Insurance. Tenant shall cause Tenant’s Contractors to secure, pay
for, and maintain during the performance of the construction of the Tenant
Improvements, insurance in the following minimum coverages and limits of
liability:

 

(i) Workmen’s Compensation and Employer’s Liability Insurance as required by
law.

 

(ii) Commercial General Liability Insurance (including Owner’s and Contractors’
Protective Liability) in an amount not less than Two Million Dollars
($2,000,000) per occurrence, whether involving bodily injury liability (or death
resulting therefrom) or property damage liability or a combination thereof with
a minimum aggregate limit of Two Million Dollars ($2,000,000), and with umbrella
coverage with limits not less than Five Million Dollars ($5,000,000). Such
insurance shall provide for completed operations coverage with a two-year
extension after completion of the work, and broad form blanket contractual
liability coverage and shall insure Tenant’s Contractors against any and all
claims for bodily injury, including death resulting therefrom and damage to the
property of others and arising from its operations under the contracts whether
such operations are performed by Tenant’s Contractors, or by anyone directly or
indirectly employed by any of them.

 

(iii) Comprehensive Automobile Liability Insurance, including the ownership,
maintenance, and operation of any automotive equipment, owned, hired, or
non-owned in an amount not less than Five Hundred Thousand Dollars ($500,000)
for each person in one accident, and One Million Dollars ($1,000,000) for
injuries sustained by two or more persons in any one accident and property
damage liability in an amount not less than One Million Dollars ($1,000,000) for
each accident. Such insurance shall insure Tenant’s Contractors against any and
all claims for bodily injury, including death resulting therefrom, and damage to
the property of others arising from its operations under the contracts, whether
such operations are performed by Tenant’s Contractors, or by anyone directly or
indirectly employed by any of them.

 

(iv) “All-risk” builder’s risk insurance upon the entire Tenant Improvements to
the full insurance value thereof. Such insurance shall include the interest of
Landlord and Tenant (and their respective contractors and subcontractors of any
tier to the extent of any insurable interest therein) in the Tenant Improvements
and shall insure against the perils of fire and extended coverage and shall
include “all-risk” builder’s risk insurance for physical loss or damage
including, without duplication of coverage, theft, vandalism, and malicious
mischief. If portions of the Tenant Improvements are stored off the site of the
Building or in transit to such site are not covered under such “all-risk”
builder’s risk insurance, then Tenant shall effect and maintain similar property
insurance on such portions of the Tenant

 

EXHIBIT “C”

-5-



--------------------------------------------------------------------------------

Improvements. Any loss insured under such “all-risk” builder’s risk insurance is
to be adjusted with Landlord and Tenant and made payable to Landlord as trustee
for the insureds, as their interest may appear, subject to the agreement reached
by such parties in interest, or in the absence of any such agreement, then in
accordance with a final, nonappealable order of a court of competent
jurisdiction. If after such loss no other special agreement is made, the
decision to replace or not replace any such damaged Tenant Improvements shall be
made in accordance with the terms and provisions of the Lease including, without
limitation, this Workletter. The waiver of subrogation provisions contained in
Article 15 of the Lease shall apply to the “all-risk” builder’s risk insurance
policy to be obtained by Tenant pursuant to this paragraph.

 

All policies (except the workmen’s compensation policy) shall be endorsed to
include as additional named insureds Landlord and its officers, employees, and
agents. Such endorsements shall also provide that all additional insured parties
shall be given thirty (30) days’ prior written notice of any reduction,
cancellation, or nonrenewal of coverage by certified mail, return receipt
requested (except that ten (10) days’ notice shall be sufficient in the case of
cancellation for nonpayment of premium) and shall provide that the insurance
coverage afforded to the additional insured parties thereunder shall be primary
to any insurance carried independently by such additional insured parties and
shall not call into contribution any insurance then maintained by any of such
additional insured parties. At Tenant’s request, Landlord shall furnish a list
of names and addresses of parties to be named as additional insureds.
Additionally, where applicable, such policy shall contain a cross-liability and
severability or interest clause.

 

To the fullest extent permitted by law, Tenant (and Tenant’s Contractors) and
Landlord (and its contractors) shall indemnify and hold harmless the other
party, its officers, agents and employees, from and against all claims, damages,
liabilities, losses and expenses of whatever nature, including but not limited
to reasonable attorneys’ fees, the cost of any repairs to the Premises or
Building necessitated by activities of the indemnifying party’s contractors,
bodily injury to persons or damage to property of the indemnified party, its
employees, agents, invitees, licensees, or others, arising out of or resulting
from the performance of work by the indemnifying party or its contractors. The
foregoing indemnity shall be in addition to the insurance requirements set forth
above and shall not be in discharge or substitution of the same, and shall not
be limited in any way by any limitations on the amount or type of damages,
compensation or benefits payable by or for Tenant’s Contractors under Workers’
or Workmen’s Compensation Acts, Disability Benefit Acts or other Employee
Benefit Acts.

 

(j) Quality of Work. The Tenant Improvements shall be constructed in a
first-class workmanlike manner using only good grades of material and in
compliance with the Final Plans, all insurance requirements, applicable laws and
ordinances and rules and regulations of governmental departments or agencies and
the rules and regulations adopted by Landlord for the Building.

 

(k) “As-Built” Plans. Upon completion of the Tenant Improvements, Tenant shall
furnish Landlord with “as built” plans for the Premises, final waivers of lien
for the Tenant Improvements, a detailed breakdown of the costs of the Tenant
Improvements (which may be in the form of an owner’s affidavit) and evidence of
payment reasonably satisfactory to Landlord, and an occupancy permit, a
temporary occupancy permit or its equivalent for the Premises.

 

EXHIBIT “C”

-6-



--------------------------------------------------------------------------------

(l) Mechanics’ liens. Tenant shall not permit any of the Tenant’s Contractors to
place any lien upon the Building, and if any such lien is placed upon the
Building, Tenant shall within ten (10) days of notice thereof, cause such lien
to be discharged of record, by bonding or otherwise. If Tenant shall fail to
cause any such lien to be discharged, Landlord shall have the right to have such
lien discharged and Landlord’s expense in so doing, including bond premiums,
reasonable legal fees and filing fees, shall be immediately due and payable by
Tenant.

 

3. Payment of Costs of the Tenant Improvements.

 

(a) Subject to the provisions of Paragraph 3(b) below, the Tenant Improvements
shall be installed by Tenant at Tenant’s sole cost and expense. The cost of the
Tenant Improvements shall include, and Tenant agrees to pay Landlord for, the
following costs (“Landlord’s Costs”): (i) the cost of all work performed by
Landlord on behalf of Tenant and for all materials and labor furnished on
Tenant’s behalf, (ii) the cost of any services provided to Tenant or Tenant’s
Contractors including but not limited to the cost for rubbish removal, and (iii)
a supervision fee equal to five percent (5%) of the cost of the Tenant
Improvements; provided, however, that such supervision fee shall not exceed Ten
Thousand Dollars ($10,000.00). Landlord may render bills to Tenant monthly for
Landlord’s Costs (provided that the supervision fee shall be billed based on the
cost of the Tenant Improvements performed during the period in question). All
bills shall be due and payable no later than the fifteenth (15th) day after
delivery of such bills to Tenant.

 

(b) Landlord shall provide Tenant with an allowance of One Million Five Hundred
Eighty Six Thousand Nine Hundred Eighty-Four Dollars ($1,586,984.00) (“Tenant
Allowance”) to be used toward payment of the hard and soft costs incurred by
Tenant in connection with the Tenant Improvements. The Tenant Improvements must
be completed, and Tenant must have submitted its request for reimbursement in
accordance with the terms of this Paragraph 3, no later than November 30, 2005
(the “Reimbursement Deadline”). If the cost of all items of the Tenant
Improvements is less than the Tenant Allowance or if Tenant has not submitted
its request for reimbursement for the entire Tenant Allowance in accordance with
this Workletter by the Reimbursement Deadline, Tenant shall not be entitled to
any payment or credit for such excess or unused amount. Funds may be drawn
against the Tenant Allowance at any time and from time to time prior to the
Reimbursement Deadline, subject to the following:

 

(i) Tenant may not make more than one draw in any calendar month;

 

(ii) With each draw request, Tenant shall submit to Landlord the following
documents:

 

(A) A true and correct copy of the application for payment by Tenant’s
Contractors for the Tenant Improvements completed to date, including sworn
statements evidencing the cost of the Tenant Improvements performed to date (or
in the case of subcontractors and materialmen, sworn statements for the last
preceding draw request) together with copies on all receipted bills and
invoices;

 

(B) Conditional or final lien waivers with respect to the Tenant Improvements
performed to date from Tenant’s Contractors and any materialmen (or in the case
of subcontractors and materialmen and except for the final disbursement of the
Tenant Allowance, unconditional lien waivers for the last preceding draw
request);

 

EXHIBIT “C”

-7-



--------------------------------------------------------------------------------

(C) Tenant’s certification to Landlord that the amounts set forth in all
contractor’s sworn statements are owed to Tenant’s Contractors for the Tenant
Improvements performed to date;

 

(D) The total cost of the Tenant Improvements based on the Final Plans, as such
cost may change from time to time;

 

(E) With the final draw request, Tenant shall submit to Landlord a certificate
from Tenant’s Architect stating that the Tenant Improvements has been completed
in accordance with the Final Plans and Unconditional Waiver and Release Upon
Progress Payment from the General Contractor and each of Tenant’s Contractors
who have not theretofore delivered such unconditional waiver and release.

 

(iii) Landlord will disburse the portion of the Tenant Allowance allocable to
each draw request to Tenant within thirty (30) days after Tenant has submitted
the required information for such draw and has otherwise complied with the
requirements hereof.

 

(c) Prior to commencement of any construction by Tenant or payment of any of
Tenant’s Contractors, Tenant shall upon request of Landlord establish a
construction escrow or other payment procedure acceptable to Landlord and
Landlord’s mortgagee providing for payment of Tenant’s Contractors as the Tenant
Improvements progresses upon satisfactory review of lien waivers and sworn
statements from Tenant’s Contractors and if requested by Landlord, Landlord’s
title insurance company’s willingness to issue title insurance over mechanic’s
liens relating to the Tenant Improvements to the date of each draw. Tenant shall
pay for the Tenant Improvements and shall not permit the Premises or Building or
underlying property to become subject to any lien on account of labor, material,
or services furnished to Tenant. If an escrow is established, Tenant shall, from
time to time after establishment of the escrow, deposit funds into the escrow in
an amount sufficient, together with the Tenant Allowance, to pay the costs and
expenses of constructing the Tenant Improvements. Tenant shall provide such
contractor’s affidavits, tenant (owner) statements, partial and final waivers of
lien, architect’s certificates and any additional documentation or Tenant or
contractor undertakings which may be requested by Landlord, Landlord’s title
insurer, or mortgagee in connection with such escrow or any title insurance
requirements concerning Tenant Work.

 

4. Miscellaneous.

 

(a) Tenant agrees that, in connection with the Tenant Improvements and its use
of the Premises prior to the commencement of the Term of the Lease, Tenant shall
have those duties and obligations with respect thereto that it has pursuant to
the Lease during the Term, except the obligation for payment of rent, and
further agrees that Landlord shall not be liable in any way for injury, loss, or
damage which may occur to any of the Tenant Improvements or installations made
in the Premises, or to any personal property placed therein, the same being at
Tenant’s sole risk.

 

EXHIBIT “C”

-8-



--------------------------------------------------------------------------------

(b) Except as expressly set forth herein, Landlord has no other agreement with
Tenant and Landlord has no other obligation to do any other work or pay any
amounts with respect to the Premises. Any other work in the Premises which may
be permitted by Landlord pursuant to the terms and conditions of the Lease shall
be done at Tenant’s sole cost and expense and in accordance with the terms and
conditions of the Lease.

 

(c) This Workletter shall not be deemed applicable to any additional space added
to the original Premises at any time or from time to time, whether by any
options under the Lease or otherwise, or to any portion of the original Premises
or any additions thereto in the event of a renewal or extension of the initial
term of the Lease, whether by any options under the Lease or otherwise, unless
expressly so provided in the Lease or any amendment or supplement thereto.

 

(d) The failure by Tenant to pay any monies due Landlord pursuant to this
Workletter within the time period herein stated shall be deemed a default under
the terms of the Lease for which Landlord shall be entitled to exercise all
remedies available to Landlord for nonpayment of rent. All late payments shall
bear interest pursuant to Section 18.04 of the Lease.

 

(e) Neither Landlord’s Agent nor the partners compromising Landlord or
Landlord’s Agent, nor the shareholders (nor any of the partners comprising
same), directors, officers, or shareholders of any of the foregoing
(collectively, the “Parties”) shall be liable for the performance of Landlord’s
obligations under this Workletter. Tenant shall look solely to Landlord to
enforce Landlord’s obligations hereunder and shall not seek any damages against
any of the Parties. The liability of Landlord for Landlord’s obligations under
this Workletter shall not exceed and shall be limited to Landlord’s interest in
the Building and Tenant shall not look to the property or assets of any of the
Parties in seeking either to enforce Landlord’s obligations under this
Workletter or to satisfy a judgment for Landlord’s failure to perform such
obligations. Upon a sale of the Building by Landlord, Tenant shall look solely
to the Buyer to enforce its rights under this Workletter, and, if and to the
extent such buyer has not assumed Landlord’s duties, obligations and liabilities
hereunder, Tenant may only look to the actual cash proceeds received by Landlord
in connection with such sale in seeking to satisfy a judgment for Landlord’s
failure to perform its obligations under this Workletter.

 

EXHIBIT “C”

-9-



--------------------------------------------------------------------------------

(f) Tenant shall be solely responsible to determine at the site all dimensions
of the Premises and the Building which affect any work to be performed by Tenant
hereunder.

 

LANDLORD:

  KNICKERBOCKER PROPERTIES, INC. XXXIII,     a Delaware corporation     By:  

/s/ Dennis Keyes

--------------------------------------------------------------------------------

        Dennis Keyes     Its:   Vice President

TENANT:

  BRE PROPERTIES, INC.,     a Maryland corporation     By:  

/s/ Constance B. Moore

--------------------------------------------------------------------------------

    Its:   President     By:  

 

--------------------------------------------------------------------------------

    Its:  

 

--------------------------------------------------------------------------------

 

EXHIBIT “C”

-10-



--------------------------------------------------------------------------------

EXHIBIT “D”

 

DESIGN STANDARDS

 

1. HVAC

 

a. Outside summer: 79 degrees FDB

 

b. Inside summer: 74 degrees + or - 2.5 degrees FDB (shades drawn)

 

c. Outside winter: 38 degrees FDB

 

d. Inside winter: 72 degrees FDB + or - 2.5 degrees FDB (shades drawn)

 

e. Population Density: One occupant per 150 usable square feet. The greater of
15 cfm outside air per occupant or 0.15 cfm outside air per usable square foot
in accordance with Title 24 of the California Code of Regulations

 

2. Electrical

 

a. Subject to Title 24 of the California Code of Regulations, 3 watts per usable
square foot connected load/lighting/power — 480/277 volts

 

b. Subject to Title 24 of the California Code of Regulations, 2 watts per usable
square foot connected load/miscellaneous power — 120/208 volts

 

Total of 5 watts per usable square foot connected load

 

EXHIBIT “D”

-1-



--------------------------------------------------------------------------------

EXHIBIT “E”

 

ESTOPPEL CERTIFICATE

 

            , 20    

 

Knickerbocker Properties, Inc. XXXIII

c/o J.P. Morgan Investment Management, Inc.

525 Fifth Avenue

New York, NY 10036

Attn: Asset Manager for 525 Market

 

  Re: Lease dated as of             , 20    , between Knickerbocker Properties,
Inc. XXXIII, a Delaware corporation, as landlord (the “Landlord”), and
                                        , as tenant (the “Tenant”), as amended
by Agreement(s) dated             , 20     (said lease, as so amended, the
“Lease”) for the                  Floor at the building known as 525 Market
Street, San Francisco, California (the “Premises”)

 

Gentlemen:

 

The undersigned Tenant hereby certifies that:

 

1. Tenant has accepted possession of the Premises (or, if Tenant has not done
so, that Tenant has not accepted possession of the Premises, and specify the
reasons therefor);

 

2. The Term Commencement and Expiration Dates of the Lease are
                                         and
                                    , respectively;

 

3. (a) As of this date, the Annual Base Rent for the period including
                                         through                             ,
is $                    , payable monthly, in advance, at $                    
per month, on the first day of each calendar month.

 

(b) The increase in the annual rental rate for Increased Direct Expenses, which
was billed by Landlord, and is payable by Tenant, in the calendar year 20     is
$                    ; and the monthly payment thereof of $                    
has been paid for all months through                                         ,
20    . The increase in the annual rental rate for Increased Taxes, which was
billed by Landlord, and is payable by Tenant in the calendar year 20     is
$                    ; and the monthly payment thereof of $                    
has been paid for all months through                                         ,
20    .

 

(c) There is no unexpired rental concession or abatement under the Lease.

 

4. There are no existing defaults by Landlord in the performance of its
obligations under the Lease (or, if a default exists, specify the same) nor to
the best of Tenant’s knowledge, is there now any fact or condition which, with
notice or lapse of time or both will become such default; and there is no
offset, defense, counterclaim or credit against any rental or other payment due
under the Lease, or with respect to any transaction between Landlord and Tenant;

 

EXHIBIT “E”

-1-



--------------------------------------------------------------------------------

5. The Lease is unmodified and in full force and effect and constitutes the
entire agreement between Landlord and Tenant with respect to the Premises;

 

6.                                         
                                                     , as the
                                     of Tenant, is duly authorized to execute
this certificate on behalf of Tenant;

 

7. Tenant is not in default under the Lease nor does any event exist which, with
the passage of time or the giving of notice or both, would constitute an Event
of Default by Tenant and Tenant has not assigned, transferred or otherwise
encumbered its interest under the Lease, nor subleased any of the Premises;
except as follows:                                         
                                        
                                        
                                                                         ;

 

8. Tenant (a) does not have any right to renew or extend the Term of the Lease,
(b) does not have any right to cancel or surrender the Lease prior to the
expiration of the Term of the Lease, (c) does not have any option or
preferential right to purchase all or any part of the Premises or purchase or
lease all or any part of the property of which the Premises are a part, (d) does
not have any right to relocate into other property owned by Landlord or owned by
a person who is, to Tenant’s knowledge, an affiliate of Landlord, and (e) does
not have any right, title or interest with respect to the Premises other than as
Tenant under the Lease; except as follows:
                                                 ;

 

9. Tenant has not given or received written notice that Tenant’s insurance
coverage, if any, under the Lease will be canceled or not renewed;

 

10. Landlord currently holds a security deposit under the Lease in the amount of
$                                    ;

 

11. Tenant has not prepaid rent more than one (1) month in advance; and

 

12. This certificate shall inure to the benefit of
                                                                         , and
its successors and assigns and to the benefit of any other lender which is
beneficiary under a deed of trust encumbering the Premises or encumbering any
property of which the Premises is a part and their successors and assigns; and
this certificate shall be binding upon Tenant and its legal representatives,
successors and assigns.

 

TENANT:

 

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

    By:  

 

--------------------------------------------------------------------------------

    Name:  

 

--------------------------------------------------------------------------------

    Title:  

 

--------------------------------------------------------------------------------

 

EXHIBIT “E”

-2-



--------------------------------------------------------------------------------

EXHIBIT “F”

 

CALIFORNIA ASBESTOS ANNUAL NOTICE

 

In 1988, California enacted legislation (specifically, Chapter 10.4 of the
Health and Safety Code, Section 25915 et seq.) requiring landlords and tenants
of commercial buildings constructed prior to 1979 to notify certain people,
including each other and their respective employees working within such
building, of any knowledge they may have regarding any asbestos containing
materials or asbestos-containing construction materials (collectively, “ACM”) in
the building.

 

On July 13, 1995, Title 29, Code of Federal Regulations, Section 1910.1001 and
1926.1101 defined Presumed Asbestos Containing Material (“PACM”) as thermal
system insulation, and surfacing material, asphalt and vinyl flooring found in
buildings constructed no later than 1980. The federal standard requires the
building and/or facility owner to notify contractors and tenants of the presence
of ACM/PACM. On May 3, 1996, Cal/OSHA adopted the same notification requirements
for PACM in Title 8 CCR 5208 & 1529.

 

This notification is being given to provide the information required under this
Legislation in order to help you avoid any unintentional contact with the
ACM/PACM, to assure that appropriate precautionary measures are taken before
disturbing any ACM/PACM, and to assist you in making appropriate disclosures to
your employees and others.

 

We have engaged qualified asbestos consultants to survey the Building for
asbestos and to assist in implementing an asbestos control program that
includes, among other things, periodic reinspection and surveillance, air
monitoring as necessary, information and training programs for building
engineering and other measures to minimize potential fiber releases. A
description of the current Operations and Maintenance Program prepared for the
Building (the “O&M Program”) is set forth on Schedule A attached hereto. Our
asbestos consultant has provided us with the O&M Program, which in its qualified
professional opinion, fully complies with the disclosure requirements of Health
and Safety Code Section 25915.1.

 

We have no reason to believe, based upon the O&M Program, that the ACM/PACM in
the Building is currently in a condition to release asbestos fibers which would
pose a significant health hazard to the Building’s occupants. This should remain
so if such ACM/PACM is properly handled and remains undisturbed. You should take
into consideration that our knowledge as to the absence of health risks is based
solely upon general information and the information contained in the O&M
Program, and that we have no special knowledge concerning potential health risks
resulting from exposure to asbestos in the Building. We are therefore required
by the above-mentioned legislation to encourage you to contact local or state
public agencies if you wish to obtain a better understanding of the potential
impacts resulting from exposure to asbestos.

 

Because any tenant alterations or other work at the Building could disturb
ACM/PACM and possibly release asbestos fibers into the air, we must require that
you obtain our written approval prior to beginning such projects. This includes
major alterations, but might also include such activities as drilling or boring
holes, installing electrical, telecommunications or computer

 

EXHIBIT “F”

-1-



--------------------------------------------------------------------------------

lines, sanding floors, removing ceiling tiles or other work which disturbs
ACM/PACM. In many cases, such activities will not affect ACM/PACM, but you must
check with the property manager in advance, just in case. You should check with
the property manager at the address set forth on Schedule A. The property
manager will make available such instruction as may be required. Any such work
should not be attempted by an individual or contractor who is not qualified to
handle ACM/PACM. In the areas specified in Schedule A, you should avoid touching
or disturbing the ACM/PACM in any way. If you observe any activity which has the
potential to disturb the ACM/PACM, please report the same to the property
manager immediately.

 

Further information concerning asbestos handling procedures in general can be
found in the Building’s O & M Program, located in the Building office at the
address set forth on Schedule A. We also encourage you to contact local, state
or federal public health agencies if you wish to obtain further information
regarding asbestos containing materials.

 

In connection with the foregoing, we have adopted the following policies (which
shall be considered rules under tenant leases): (1) the owner, and
representatives of the owner, including, without limitation, the owner’s
ACM/PACM consultant, are entitled to enter into the premises of any tenant to
inspect for ACM/PACM, perform air tests and abatement; and (2) any tenant,
contractor, or other party must obtain our prior written approval before
performing any alterations on any tenant space, or performing any other work at
the property that might disturb ACM/PACM or involve exposure to asbestos fibers
as described above.

 

California law also requires persons in the course of doing business whose
activities may result in exposures to asbestos and other substances regulated
under the Safe Drinking Water and Toxic Enforcement Act of 1986, commonly
referred to as Proposition 65, to provide a clear and reasonable warning.
Accordingly, you are advised as follows:

 

WARNING: The areas within the Building that are described in Schedule A below
contain a substance known to the State of California to cause cancer.

 

EXHIBIT “F”

-2-



--------------------------------------------------------------------------------

SCHEDULE A TO EXHIBIT “F”

 

SCHEDULE A

TO

NOTICE CONCERNING ASBESTOS

 

BUILDING:   

525 Market Street

GENERAL MANAGER:   

Aline Singman

ADDRESS OF BUILDING OFFICE:   

Cushman & Wakefield

525 Market Street

San Francisco, CA 94108

Telephone: (415) 546-1096

 

I. EXISTING OPERATIONS AND MAINTENANCE PROGRAM (“O&M PROGRAM”) AND ASBESTOS
SURVEYS WHICH DESCRIBE THE EXISTENCE, LOCATION AND CONDITION OF ACM

 

The O&M Program which has been prepared for the Building since May 1999 is
generally described as follows:

 

A. O&M PROGRAM

 

    

DATE

--------------------------------------------------------------------------------

  

DESCRIPTION

--------------------------------------------------------------------------------

1.    December 1997    O&M Program prepared by Hygienetics Environmental       
    

 

B. SURVEYS

 

    

DESCRIPTION

--------------------------------------------------------------------------------

  

BY COMPANY

--------------------------------------------------------------------------------

    

DATE

--------------------------------------------------------------------------------

1    Survey Report (Job 4020.13)    Hygienetics Environmental Services     
9/24/99 2.    Environmental Compliance Report (Job 4020.014)    Hygienetics
Environmental Services      10/27/99 3.    Environmental Compliance Report (Job
4003.011)[Are there any asbestos surveys, abatement reports or air monitor
reports]    Hygienetics Environmental Services      3/11/98 4.    Environmental
Compliance Report (Job 4003.015)    Hygienetics Environmental Services     
10/22/97 5.    Environmental Compliance Report (Job 4003.010)    Hygienetics
Environmental Services      1/10/97

 

SCHEDULE A TO

EXHIBIT “F”

-1-



--------------------------------------------------------------------------------

II. CONTENTS OF O&M PROGRAM

 

The Table of Contents of the O&M Program contains the following sections:

 

Section

--------------------------------------------------------------------------------

        Page


--------------------------------------------------------------------------------

I.    Executive Summary    1 II.    Introduction    2 III.    Program
Administration    4 IV.    Communication    6 V.    Policies    8 VI.   
Identification and Locations of ACM    9      Summary of ACM Locations          
Procedure when Survey Result is not Available      VII.    ACM Condition
Assessment    10 VIII.    Air Sampling    11 IX.    Medical Surveillance    12
X.    Respiratory Protection    13 XI.    Training    14 General Procedures for
Asbestos Situations    16      A.    Special Procedures for Isolation of
Asbestos Spill/Emergency    17      B.    Special Procedures for Emergency
Clean-up/Disturbance of ACM    18      C.    Special Procedures for
Removing/Replacing Ceiling Tiles below Structural Steel Coated Fireproofing   
19      D.    Above Ceiling Access Using a Mini-Enclosure    20      E.   
Maintenance of ACM Flooring    22 XIII.    Waste Handling, Storage & Disposal   
23 XIV.    Periodic Surveillance    24 XV.    Documentation/Record Keeping    25
XVI.    Effective Dates and Approval    26

 

 

SCHEDULE A TO

EXHIBIT “F”

-2-



--------------------------------------------------------------------------------

III. SPECIFIC LOCATIONS WHERE ACM IS PRESENT IN ANY QUANTITY

 

Material

--------------------------------------------------------------------------------

  

Location

--------------------------------------------------------------------------------

Fireproofing sprayed on structural steel and floor decking    Above the
suspended ceiling and behind sheet rock and/or plaster column enclosures
throughout Building Floor tile, floor sheeting (linoleum) and mastic   
Throughout Building Wall plaster    Mechanical Spaces Room Floor Columns    37th
Floor

 

THE O&M PROGRAM DESCRIBED ABOVE, INCLUDING SAMPLING PROCEDURES AND THE ASBESTOS
SURVEYS, ARE AVAILABLE FOR REVIEW DURING NORMAL BUSINESS HOURS IN THE BUILDING
OFFICE, AT THE ABOVE ADDRESS, MONDAY THROUGH FRIDAY EXCEPT LEGAL HOLIDAYS. NO
REPRESENTATIONS OR WARRANTIES WHATSOEVER ARE MADE REGARDING THE O&M PROGRAM, THE
REPORTS CONCERNING SUCH O&M PROGRAM OR THE SURVEYS (INCLUDING WITHOUT
LIMITATION, THE CONTENTS OR ACCURACY THEREOF), OR THE PRESENCE OR ABSENCE OF
TOXIC OR HAZARDOUS MATERIALS IN, AT, OR UNDER ANY PREMISES, BUILDING, OR THE
PROJECT.

 

SCHEDULE A TO

EXHIBIT “F”

-3-



--------------------------------------------------------------------------------

EXHIBIT “G”

 

OPTIONS TO EXTEND TERM

 

1. Option. Tenant is given two options to extend the Term hereof, on all the
provisions contained in the Lease, each for an additional five (5) year period
(each, an “Option Term”) following expiration of the then-current Term, by
giving written notice of exercise of the option (the “Option Notice”) to
Landlord at least twelve (12) months before the expiration of the then-current
Term. Notwithstanding the foregoing, if Tenant is in default beyond any
applicable cure periods on the date of giving the applicable Option Notice,
Tenant shall have no right to extend the Term and this Lease shall expire at the
end of the then-current Term; or if Tenant is in default beyond any applicable
cure periods on the date the applicable Option Term is to commence, the
applicable Option Term shall not commence and this Lease shall expire at the end
of the then-current Term. In the event that Tenant fails to timely and properly
exercise the first (1st) option to extend the Term, Tenant’s second (2nd) option
to extend the Term shall terminate and be of no further force or effect as of
the date Tenant fails to timely and properly exercise the first (1st) option to
extend the Term. The Total Annual Base Rent for the applicable Option Term shall
be in an amount equal to the fair market rental (“Fair Market Rental” as
hereinafter defined) of the Premises at the commencement of the applicable
Option Term (the “Adjustment Date”). The rights contained in this Exhibit “G”
shall be personal to the original Tenant executing the Lease and may only be
exercised by the original Tenant (and not any assignee, sublessee or other
transferee of Tenant’s interest in the Lease) if the original Tenant occupies at
least 50% of the Premises as of the date of the applicable Option Notice.

 

2. Fair Market Rental.

 

(a) “Fair Market Rental” shall mean the rate being charged for comparable space
in similar buildings in the Financial District of San Francisco, with similar
amenities, taking into consideration: size, location, floor level, escalations
(e.g. type, base year and expense obligations), tenant construction or build-out
periods, the value of any leasehold improvements in the Premises and in
comparable space, leasehold improvements or allowances to be provided, proposed
term of the lease, extent of services to be provided, the time that the
particular rate under consideration became or is to become effective, the
financial condition of Tenant (i.e., creditworthiness) and any other relevant
terms or conditions other than “trending” (e.g., projecting that fair market
rentals will be increasing or decreasing). Fair Market Rental as of the
Adjustment Date shall be determined by Landlord with written notice (the
“Notice”) given to Tenant not later than thirty (30) days after receipt of the
Option Notice, subject to Tenant’s right to arbitration as hereinafter provided.
Failure on the part of Tenant to demand arbitration within forty-five (45) days
after receipt of the applicable Notice from Landlord shall bind Tenant to the
applicable Fair Market Rental as determined by Landlord. Should Tenant elect to
arbitrate and should the arbitration not have been concluded prior to the
applicable Adjustment Date, Tenant shall pay the Total Annual Base Rent to
Landlord after the applicable Adjustment Date, adjusted to reflect the
applicable Fair Market Rental as Landlord has so determined. If the amount of
the Fair Market Rental as determined by arbitration is greater than or less than
Landlord’s determination, then any adjustment required to adjust the amount
previously paid shall be made by payment by the appropriate party within ten
(10) days after such determination of the applicable Fair Market Rental.

 

EXHIBIT “G”

-1-



--------------------------------------------------------------------------------

(b) If Tenant disputes the amount claimed by Landlord as the applicable Fair
Market Rental, Tenant may require that Landlord submit the dispute to
arbitration. The arbitration shall be conducted and determined in the city where
the Building is located in accordance with the following:

 

(i) Tenant shall make demand for arbitration in writing within forty-five (45)
days after service of the applicable Notice, specifying therein the name and
address of the person to act as the arbitrator on Tenant’s behalf. The
arbitrator shall be a real estate broker with at least ten (10) years full-time
commercial real estate brokerage experience who is familiar with the Fair Market
Rental of first-class commercial office space in the area where the Building is
located. Failure on the part of Tenant to make the timely and proper demand for
such arbitration shall constitute a waiver of the right thereto. Within ten (10)
business days after the service of the applicable demand for arbitration,
Landlord shall give notice to Tenant specifying the name and address of the
person designated by Landlord to act as arbitrator on its behalf, which
arbitrator shall be similarly qualified. If Landlord fails to notify Tenant of
the appointment of its arbitrator, within or by the time specified, then the
arbitrator appointed by Tenant shall be the arbitrator to determine the Fair
Market Rental for the Premises.

 

(ii) If two arbitrators are chosen pursuant to Paragraph 2(b)(i) above, the
arbitrators so chosen shall meet within ten (10) business days after the second
arbitrator is appointed and shall appoint a third arbitrator, who shall be a
competent and impartial person with qualifications similar to those required of
the first two arbitrators pursuant to Paragraph 2(b)(i) above. If they are
unable to agree upon such appointment within five (5) business days after
expiration of such ten (10) day period, the third arbitrator shall be selected
by the parties themselves. If the parties do not so agree, then either party, on
behalf of both, may request appointment of such a qualified person by the then
president of the Real Estate Board for the county in which the Building is
located. The three arbitrators shall decide the dispute, if it has not been
previously resolved, by following the procedures set forth in Paragraph
2(b)(iii) below.

 

(iii) The applicable Fair Market Rental shall be fixed by the three arbitrators
in accordance with the following procedures. Each of the arbitrators selected by
the parties shall state, in writing, his determination of the applicable Fair
Market Rental supported by the reasons therefor and shall make counterpart
copies for each of the other arbitrators. The arbitrators shall arrange for a
simultaneous exchange of such proposed resolutions. The role of the third
arbitrator shall be to select which of the two proposed resolutions most closely
approximates his determination of the applicable Fair Market Rental. The third
arbitrator shall have no right to propose a middle ground or any modification of
either of the two proposed resolutions. The resolution he chooses as that most
closely approximating his determination of the applicable Fair Market Rental
shall constitute the decision of the arbitrators and shall be final and binding
upon the parties.

 

(iv) In the event of a failure, refusal or inability of any arbitrator to act,
the successor shall be appointed by such arbitrator, but in the case of the
third arbitrator, such successor shall be appointed in the same manner as that
set forth herein with respect to the

 

EXHIBIT “G”

-2-



--------------------------------------------------------------------------------

appointment of the original third arbitrator. The arbitrators shall attempt to
decide the issue within ten (10) business days after the appointment of the
third arbitrator. Any decision in which the arbitrator appointed by Landlord and
the arbitrator appointed by Tenant concur shall be binding and conclusive upon
the parties, except that such arbitrators shall not attempt by themselves to
mutually ascertain the applicable Fair Market Rental and any such determination,
in a manner other than that provided for in Paragraph 2(b)(iii) hereof, shall
not be binding on the parties. Each party shall pay the fees and expenses of its
respective arbitrator and both shall share the fees and expenses of the third
arbitrator. Attorneys’ fees and expenses of counsel and of witnesses for the
respective parties shall be paid by the respective party engaging such counsel
or calling such witnesses.

 

(v) The arbitrators shall have the right to consult experts and competent
authorities for factual information or evidence pertaining to a determination of
the applicable Fair Market Rental, but any such consultation shall be made in
the presence of both parties with full right on their part to cross-examine. The
arbitrators shall render the decision and award in writing with counterpart
copies to each party. The arbitrators shall have no power to modify the
provisions of this Lease.

 

EXHIBIT “G”

-3-



--------------------------------------------------------------------------------

EXHIBIT “H”

 

JANITORIAL SPECIFICATIONS

 

NIGHTLY TENANT SERVICES (TENANT AREAS) / NIGHT STAFF

 

Cleaning specification to be implemented by Contractor’s personnel functioning
as Station Janitors, Restroom Janitors and Utility Staff. Services. Duties are
to be performed on a nightly basis between the hours of 5:00 p.m. to 1:00 a.m.

 

Nightly:

 

Waste Baskets/ Trash Receptacles

 

  •   Empty all wastebaskets and damp wipe ashtrays. Remove trash from
wastebaskets, wipe clean wastebaskets, and replace plastic lining. Plastic
liners are to fit waste receptacles in such a manner as to not overhand the top
by more than two inches (2”). Replace old plastic liners no less than one (1)
time per month and as necessary due to tears, odors, or spillage (damp wipe as
needed). Empty all recycling bins and containers from the main drop off point on
the floor as needed. Remove all trash and recyclables from the floor to
designated trash areas.

 

Carpet Vacuuming

 

  •   Vacuum all rugs and wall-to-wall carpeting in all areas unobstructed by
furniture. Chairs should be moved from desks and conference room tables, and
then be replaced to their proper position after completion vacuuming. Carpets
are to be spot cleaned as needed. Oriental rugs should be carpet swept (no
vacuuming) nightly.

 

Hard Surface Floors

 

  •   Sweep all wood, vinyl, tile, rubber and similar types of flooring using an
approved chemically treated cloth or dust mop. Wet mop if spillage has occurred.
NO stains, dirt, streaks or dust should be present at the start of the Business
Day.

 

Dusting

 

  •   Hand dust and wipe clean all horizontal surfaces with chemically treated
cloth all surfaces including furniture, file, cabinet fixtures, window sills and
surface and desk tops, chairs, rails, trim, door jambs up to 84” high. Papers,
folders, and personal contents should not be moved. Spot clean as needed.

 

Telephones

 

  •   Wipe clean, dust and sanitize all telephone receivers.

 

EXHIBIT “H”

-1-



--------------------------------------------------------------------------------

Spot cleaning

 

  •   Remove and spot clean all fingerprints, smudge or heel marks on all doors,
entry door meat and frames, light switches, partitions, side lights and
conference room glass. No fingerprints should be visible.

 

Kitchens and Water Fountains

 

  •   Clean all sinks, counters, water fountains and coolers in kitchen areas
and corridors. Wash the dishes in the building management office.

 

Miscellaneous

 

  •   Turn off lights as specified, lock doors as directed. Report lights out or
any other maintenance issues to the janitorial supervisor.

 

Weekly:

 

Edge Vacuuming

 

  •   Edge vacuum all carpeted areas utilizing an edging tool. Areas to be edge
vacuumed shall include areas behind doors, underneath and around furniture,
baseboards, and windowsills.

 

Hard Surfaces

 

  •   Mop and dry all non-carpeted areas, hard surfaces such as resilient
flooring. Wood and stone surfaces are to be serviced per manufactures
specification. All baseboards surfaces shall be wiped down and left in a
uniformly clean condition.

 

Dusting Miscellaneous Surfaces

 

  •   Dust and wipe down all furniture with a treated cloth. This shall include
chair legs, rungs, or any additional furniture surfaces that are not serviced
nightly.

 

Monthly:

 

Non-Carpeted Floors (VCT)

 

  •   Wet mop all hard surfaces utilizing clean water, dry and spray buff with
an electric rotary buffing machine. All floor finish marks shall be removed from
baseboards, doors, kick plates, and doorframes.

 

High Dusting

 

  •   Surface dust all horizontal surfaces and ledges, including picture frames,
cabinet tops, shelving, partition framing, if reachable. This shall include any
other surfaces that are reachable and not serviced on a nightly or weekly
schedule, such as the exterior of lighting fixtures. All surface dusting must be
preformed with a treated cloth.

 

EXHIBIT “H”

-2-



--------------------------------------------------------------------------------

Quarterly:

 

Carpet Shampooing

 

  •   Extract or bonnet clean all elevator lobbies and restroom corridor
carpeting. Heavy traffic areas will be extracted or bonnet cleaned as often as
required.

 

Semi-Annually:

 

Air Diffuser Cleaning

 

  •   All grills, vents or air bars are to be vacuum thoroughly or wipe down as
dictated by surface, the frequency to be no less than semi-annually or as
required.

 

Carpeted Floors

 

  •   Vacuum all carpeted floors using a pile lifter to restore pile to its
original upright condition and remove all embedded dirt and grit. Heavy traffic
areas may require pile lifting more often to maintain a Class-A condition.

 

Uncarpeted Floors

 

  •   Strip and wax all VCT resilient flooring removing all finish. Clean rinse
with a mop and dry. Apply a new wax finish uniformly and machine polish. All
splashes and marks are to be removed from baseboards, jambs, and walls. (Tenants
will be required to move items in advance of cleaning.)

 

Annually:

 

Venetian Blinds

 

  •   Dust and wipe clean all Venetian (horizontal type) blinds.

 

Light Fixtures

 

  •   All standard light fixtures shall be vacuumed, washed, wiped down and
dried once a year.

 

Periodically / As Needed:

 

Vacuuming

 

  •   Remove all plastic carpet protectors and thoroughly vacuum under and
around all desks and office furniture.

 

Walls

 

  •   All walls except natural wood, oil finished wood or fabric is to be washed
down with clear water wiped clean and dried, avoiding streaks, smudges or
stains. Walls should have a uniform bright and clean appearance after completion
of work. Any nicks or scratches on these surfaces are to be reported to building
management.

 

EXHIBIT “H”

-3-



--------------------------------------------------------------------------------

Vinyl, Stone, Wood Parquet Floors

 

  •   Polish and service these types of surfaces as needed, utilizing only
products and methods per manufacture’s specifications.

 

Fabric Walls

 

  •   Vacuum all fabric walls clean as necessary utilizing only products and
methods per manufacture’s specifications.

 

Receptacles

 

  •   Waste baskets and kitchen trashcans shall be thoroughly washed clean and
dried in side and out and returned to their original location.

 

Vacant Tenant Spaces

 

  •   Vacant tenant spaces should be given a final cleaning after the tenant
moves out and before vacancy credit is to be claimed. The space should be
checked and cleaned periodically (or as needed) to maintain a standard level of
cleanliness maintaining building standard for potential tours and leasing
activity.

 

EXHIBIT “H”

-4-



--------------------------------------------------------------------------------

EXHIBIT “I”

 

FORM OF SUBORDINATION, NON-DISTURBANCE AND

ATTORNMENT AGREEMENT

 

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
is dated the              day of December, 2004, and is made by and between
KNICKERBOCKER PROPERTIES, INC. XXXIII, a Delaware corporation, having an address
of 525 Market Street, 14th Floor, San Francisco, California 94105 (“Landlord”),
and BRE PROPERTIES, INC., a Maryland corporation, having an address of 44
Montgomery Street, 36th Floor, San Francisco, California 94104 (“Tenant”).

 

R E C I T A L S :

 

A. Landlord is the owner of the real property improved with that certain office
building (the “Building”) commonly known as 525 Market Street, San Francisco,
California (such real property together with the Building is referred to herein
collectively as the “Real Property”).

 

B. Tenant and Landlord are concurrently herewith entering into that certain
Office Lease of even date herewith (the “Office Lease”) pursuant to which Tenant
has leased from Landlord the premises within the Real Property known as Suite
400 consisting of the entire rentable area of the fourth (4th) floor of the
Building containing 28,339 rentable square feet (the “Premises”).

 

C. The Building is subject to that certain Indenture of Lease dated as of
January 22, 1973, executed by Pearlman Associates (“Pearlman”) and First Market
Co. (“First Market”), jointly as the lessors, and Pearlman, as the lessee, as
supplemented and amended (as so supplemented and amended, the “Master Lease”).
Landlord has succeeded to all right, title and interest of Pearlman and First
Market in and to the Real Property and as lessor under the Master Lease, and
Landlord has also succeeded to all right, title and interest of Pearlman in and
to the Real Property and as lessee under the Master Lease.

 

D. The Building is also subject to that certain Indenture of Lease dated as of
January 22, 1973, executed by Pearlman, as sublessor, and Steveland, Inc.
(“Steveland”) and First Market, jointly as sublessees, as supplemented and
amended (as so supplemented and amended, the “Master Sublease”). Landlord has
succeeded to all right, title and interest of Pearlman in and to the Real
Property and as sublessor under the Master Sublease, and Landlord has also
succeeded to all right, title and to interest of Steveland and First Market in
and to the Real Property and as sublessee under the Master Sublease. The Master
Lease and Master Sublease are referred to herein collectively as the “Superior
Leases”.

 

E. Landlord and Tenant desire to set forth their agreement with respect to the
priority of the Office Lease and the Superior Leases and the rights of Tenant
and Landlord with respect thereto.

 

EXHIBIT “I”

-1-



--------------------------------------------------------------------------------

A G R E E M E N T :

 

NOW THEREFORE, in consideration of the premises and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledge, the
parties hereby agree as follows:

 

1. The Office Lease and all extensions, renewals, replacements or modifications
of the Office Lease are and shall remain subject and subordinate to the Superior
Leases and to all terms and conditions of the Superior Leases, and to all
renewals, modifications, consolidations, replacements and extensions of the
Superior Leases.

 

2. Upon the termination or extinguishment of either or both of the Superior
Leases (including, without limitation, any termination or extinguishment upon
Landlord’s election to merge Landlord’s estates in the Real Property), Tenant
shall attorn to and recognize Landlord as Tenant’s landlord for the unexpired
balance (including any extensions, if exercised) of the term of the Office Lease
on the same terms and conditions set forth in the Office Lease. Upon such
termination or extinguishment of the Superior Leases, Landlord shall be deemed
to accept the attornment by Tenant and the Space Lease shall continue in full
force and effect without the execution and delivery of any further document.
Tenant waives the provisions of any law now or hereafter in effect which may
give Tenant any right of election to terminate the Office Lease or to surrender
possession of the Premises in the event any steps are taken (including, without
limitation, any election by Landlord to merge Landlord’s estate in the Real
Property), or any proceeding is brought, by Landlord under the Superior Leases
to terminate either or both Superior Leases.

 

3. Without limiting the provisions of Section 2 above, upon the sale or transfer
of Landlord’s right, title and interest in and to the Real Property subject to
the Superior Leases, Tenant shall attorn to and recognize any purchaser which
acquires the Real Property subject to the Superior Leases and the successors and
assigns of such purchaser(s) (each a “Landlord Successor”), as Tenant’s landlord
for the unexpired balance (including any extensions, if exercised) of the term
of the Office Lease on the same terms and conditions set forth in the Office
Lease, provided that such Landlord Successor assumes the obligations of Landlord
under this Lease arising from and after the date of such sale or transfer. By
virtue of the Landlord Successor’s, the acquisition of the Real Property subject
to the Superior Leases, whether or not the Landlord Successor expressly assumes
the Superior Leases, the Landlord Successor shall be deemed to accept the
attornment by Tenant and the Office Lease shall continue in full force and
effect without the execution and delivery of any further document.

 

4. Upon the termination or extinguishment of the Superior Leases (including,
without limitation, any election by Landlord to merge Landlord’s estate in the
Real Property), Landlord shall neither terminate the Office Lease nor join
Tenant in any summary actions or proceedings pertaining to such termination or
extinguishment unless such joinder is required by law, so long as the Office
Lease is then in full force and effect and Tenant is not in default under any of
the terms, covenants, or conditions of the Lease beyond any grace periods
provided in the Office Lease.

 

EXHIBIT “I”

-2-



--------------------------------------------------------------------------------

5. All notices, consents and other communications pursuant to the provisions of
this Agreement shall be sent as provided in the Office Lease.

 

6. This Agreement shall be binding on and shall inure to the benefit of the
parties hereto and their successors and assigns. This Agreement shall not be
modified or amended and no provision herein shall be waived except in writing
signed by the party against whom enforcement of any such modification or
amendment is sought. If any term, covenant or condition of this Agreement is
held to be invalid, illegal or unenforceable in any respect, this Agreement
shall be construed without such provision. This Agreement may be executed in
several counterparts, each of which counterparts shall be deemed an original
instrument and all of which together shall constitute a single Agreement.

 

7. Tenant agrees that this Agreement satisfies any condition or requirement in
the Office Lease relating to the granting of a non-disturbance agreement
regarding the Superior Leases.

 

END OF TEXT; SIGNATURES FOLLOW ON NEXT PAGE]

 

EXHIBIT “I”

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed these presents as of the
day and year first above written.

 

Tenant:        

BRE PROPERTIES, INC., a Maryland

corporation

  Date:                      By:  

 

--------------------------------------------------------------------------------

        Name:  

 

--------------------------------------------------------------------------------

        Its:  

 

--------------------------------------------------------------------------------

        Landlord:        

KNICKERBOCKER PROPERTIES, INC.

XXXIII, a Delaware corporation

  Date:                      By:  

 

--------------------------------------------------------------------------------

            Dennis Keyes             Its Vice President        

 

 

EXHIBIT “I”

-4-



--------------------------------------------------------------------------------

LETTER OF CREDIT RIDER

 

This LETTER OF CREDIT RIDER (“LC Rider”) is made and entered into by and between
KNICKERBOCKER PROPERTIES, INC. XXXIII, a Delaware corporation (“Landlord”), and
BRE PROPERTIES, INC., a Maryland corporation (“Tenant”), and is dated as of the
date of the Office Lease (“Lease”) by and between Landlord and Tenant to which
this LC Rider is attached. The agreements set forth in this Letter of Credit
Rider shall have the same force and effect as if set forth in the Lease. To the
extent the terms of this LC Rider are inconsistent with the terms of the Lease,
the terms of this LC Rider shall control.

 

1. Subject to Section 6 below, within fifteen (15) days after Landlord’s request
therefor (such date shall be referred to herein as the “LC Effective Date”),
Tenant shall deliver to Landlord, as protection for Landlord to assure the full
and faithful performance by Tenant of all of its obligations under the Lease and
for all losses and damages Landlord may suffer as a result of any default by
Tenant under the Lease, an irrevocable and unconditional negotiable letter of
credit (the “Letter of Credit”), in substantially the form attached hereto as
Exhibit 1 and containing the terms required herein, payable in San Francisco,
California running in favor of Landlord issued by a solvent nationally
recognized bank with a long term rating of BBB or higher (as rated by Moody’s
Investors Service or Standard & Poor’s), and under the supervision of the
Superintendent of Banks of the State of California, or a national banking
association, in the LC Amount (as defined in Section 6 below). The Letter of
Credit shall be (A) ”callable” at sight, irrevocable and unconditional, (B)
subject to the terms of this LC Rider, maintained in effect, whether through
renewal or extension, for the entire period from the LC Effective Date and
continuing until the date (the “LC Expiration Date”) which is ninety (90) days
after the Expiration Date (as may be extended), and Tenant shall deliver a new
Letter of Credit or certificate of renewal or extension to Landlord at least
sixty (60) days prior to the expiration of the Letter of Credit then held by
Landlord, without any action whatsoever on the part of Landlord, (C) subject to
the International Standby Practices 1998, International Chamber of Commerce
Publication No. 590, (D) fully assignable by Landlord, and (E) permit partial
draws. In addition to the foregoing, the form and terms of the Letter of Credit
(and the bank issuing the same (the “Bank”)) shall be acceptable to Landlord, in
Landlord’s sole discretion, and shall provide, among other things, in effect
that: (I) Landlord, or its then managing agent, shall have the right to draw
down an amount up to the face amount of the Letter of Credit upon the
presentation to the Bank of Landlord’s (or Landlord’s then managing agent’s)
written statements that (1) such amount is due to Landlord under the terms and
conditions of the Lease, (2) Tenant has filed a voluntary petition under the
Federal Bankruptcy Code or (3) an involuntary petition has been filed against
Tenant under the Federal Bankruptcy Code and not dismissed within thirty (30)
days after filing, it being understood that if Landlord or its managing agent is
a limited liability company, corporation, partnership or other entity, then such
statement shall be signed by an officer (if a corporation), a general partner
(if a partnership), or any authorized party (if another entity); and (II) the
Letter of Credit will be honored by the Bank without inquiry as to the accuracy
thereof and regardless of whether the Tenant disputes the content of such
statement.

 

2. The Letter of Credit shall also provide that Landlord may, at any time and
without notice to Tenant and without first obtaining Tenant’s consent thereto,
transfer all or any portion of its interest in and to the Letter of Credit to
another party, person or entity, regardless of

 

LETTER OF

CREDIT RIDER

-1-



--------------------------------------------------------------------------------

whether or not such transfer is separate from or as a part of the assignment by
Landlord of its rights and interests in and to the Lease. In the event of a
transfer of Landlord’s interest in the Building, Landlord shall transfer the
Letter of Credit to the transferee and thereupon Landlord shall, without any
further agreement between the parties, be released by Tenant from all liability
therefor, and it is agreed that the provisions hereof shall apply to every
transfer or assignment of the whole of said Letter of Credit to a new landlord.
In connection with any such transfer of the Letter of Credit by Landlord, Tenant
shall, at Tenant’s sole cost and expense, execute and submit to the Bank such
applications, documents and instruments as may be necessary to effectuate such
transfer and Tenant shall use commercially reasonable efforts to cause the Bank
to waive any transfer and processing fees charged by Bank in connection
therewith; provided, however, that in the event that Tenant is not successful in
causing the Bank to waive such transfer and processing fees, despite using
commercially reasonable efforts to do so, Landlord, and not Tenant, shall be
responsible for the payment of same.

 

3. If, as result of any application or use by Landlord of all or any part of the
Letter of Credit, the amount of the Letter of Credit shall be less than the LC
Amount, Tenant shall, within ten (10) days thereafter, provide Landlord with
additional letter(s) of credit in an amount equal to the deficiency and any such
additional letter of credit shall comply with all of the provisions of this LC
Rider, and if Tenant fails to comply with the foregoing, the same shall
constitute an Event of Default by Tenant. Tenant further covenants and warrants
that it will neither assign nor encumber the Letter of Credit or any part
thereof, and that neither Landlord nor its successors or assigns will be bound
by any such assignment, encumbrance, attempted assignment or attempted
encumbrance. Without limiting the generality of the foregoing, if the Letter of
Credit expires earlier than the LC Expiration Date, Landlord will accept a
renewal thereof (such renewal letter of credit to be in effect and delivered to
Landlord, as applicable, not later than sixty (60) days prior to the expiration
of the Letter of Credit), which shall be irrevocable and automatically renewable
as above provided through the LC Expiration Date upon the same terms as the
expiring Letter of Credit or such other terms as may be acceptable to Landlord
in its sole discretion. However, if the Letter of Credit is not timely renewed,
or if Tenant fails to maintain the Letter of Credit in the amount and in
accordance with the terms set forth in this LC Rider, Landlord shall have the
right to present the Letter of Credit to the Bank in accordance with the terms
of this LC Rider and the proceeds of the Letter of Credit may be applied by
Landlord against any rent payable by Tenant under the Lease that is not paid
when due and/or to pay for all losses and damages that Landlord has suffered or
that Landlord reasonably estimates that it will suffer as a result of any
default by Tenant under the Lease. Any unused proceeds shall constitute the
property of Landlord and need not be segregated from Landlord’s other assets.
Landlord agrees to pay to Tenant within thirty (30) days after the LC Expiration
Date the amount of any proceeds of the Letter of Credit received by Landlord and
not applied against any rent payable by Tenant under the Lease that was not paid
when due or used to pay for any losses and/or damages suffered by Landlord (or
reasonably estimated by Landlord that it will suffer) as a result of any default
by Tenant under the Lease; provided, however, that if prior to the LC Expiration
Date a voluntary petition is filed by Tenant, or an involuntary petition is
filed against Tenant by any of Tenant’s creditors, under the Federal Bankruptcy
Code, then Landlord shall not be obligated to make such payment in the amount of
the unused Letter of Credit proceeds until either all preference issues relating
to payments under the Lease have been resolved in such bankruptcy or
reorganization case or such bankruptcy or reorganization case has been
dismissed.

 

LETTER OF

CREDIT RIDER

-2-



--------------------------------------------------------------------------------

4. Tenant hereby acknowledges and agrees that Landlord is entering into the
Lease in material reliance upon the ability of Landlord to draw upon the Letter
of Credit upon the occurrence of any Event of Default on the part of Tenant
under the Lease. If there shall occur an Event of Default under the Lease as set
forth in Article 18 of the Lease, Landlord may, but without obligation to do so,
draw upon the Letter of Credit in part or in whole, to cure any Event of Default
of Tenant and/or to compensate Landlord for any and all damages of any kind or
nature sustained or which Landlord reasonably estimates that it will sustain
resulting from Tenant’s default. Tenant agrees not to interfere in any way with
payment to Landlord of the proceeds of the Letter of Credit, either prior to or
following a “draw” by Landlord of any portion of the Letter of Credit,
regardless of whether any dispute exists between Tenant and Landlord as to
Landlord’s right to draw from the Letter of Credit. The foregoing sentence shall
not prevent Tenant from pursuing legal action against Landlord asserting that a
draw under the Letter of Credit was improper. No condition or term of the Lease
shall be deemed to render the Letter of Credit conditional to justify the issuer
of the Letter of Credit in failing to honor a drawing upon such Letter of Credit
in a timely manner. Tenant agrees and acknowledges that Tenant has no property
interest whatsoever in the Letter of Credit or the proceeds thereof and that, in
the event Tenant becomes a debtor under any chapter of the Federal Bankruptcy
Code, neither Tenant, any trustee, nor Tenant’s bankruptcy estate shall have any
right to restrict or limit Landlord’s claim and/or rights to the Letter of
Credit and/or the proceeds thereof by application of Section 502(b)(6) of the
Federal Bankruptcy Code.

 

5. Landlord and Tenant acknowledge and agree that in no event or circumstance
shall the Letter of Credit or any renewal thereof or any proceeds thereof be (i)
deemed to be or treated as a “security deposit” within the meaning of California
Civil Code Section 1950.7, (ii) subject to the terms of such Section 1950.7, or
(iii) intended to serve as a “security deposit” within the meaning of such
Section 1950.7. The parties hereto (A) recite that the Letter of Credit is not
intended to serve as a security deposit and such Section 1950.7 and any and all
other laws, rules and regulations applicable to security deposits in the
commercial context (“Security Deposit Laws”) shall have no applicability or
relevancy thereto and (B) waive any and all rights, duties and obligations
either party may now or, in the future, will have relating to or arising from
the Security Deposit Laws.

 

6. Notwithstanding anything herein to the contrary, for so long as Tenant’s Net
Worth (as defined below) equals or exceeds Fifteen Million Dollars
($15,000,000.00) (the “Threshold Net Worth Amount”) Landlord shall have no right
to require Tenant to provide Landlord with a Letter of Credit. In the event that
at any time Tenant’s Net Worth is less than the Threshold Net Worth Amount,
Landlord shall have the right to require Tenant to provide Landlord with a
Letter of Credit in the amount of                              Dollars
($                    ) [LANDLORD TO PROVIDE] (the “Letter of Credit Amount”),
which Letter of Credit shall be in compliance with and subject to the terms and
conditions of this LC Rider. To the extent that after Tenant provides Landlord
with such Letter of Credit Tenant’s Net Worth equals or exceeds the Threshold
Net Worth Amount for a period of          [LANDLORD TO PROVIDE] or more
consecutive fiscal year quarters, Landlord shall return the Letter of Credit to
Tenant within fifteen (15) days after Tenant’s request therefor. To the extent
that at any time after the date Landlord returns the Letter of Credit to Tenant
Tenant’s Net Worth falls below the Threshold Net Worth Amount, the foregoing
provisions of this Section 6 shall apply, and Landlord shall have the right to
require Tenant to provide Landlord with a Letter of Credit in the

 

LETTER OF

CREDIT RIDER

-3-



--------------------------------------------------------------------------------

LC Amount which Letter of Credit shall be in compliance with and subject to the
terms and conditions of this LC Rider. As used herein, “Net Worth” means
Tenant’s assets (excluding goodwill) minus liabilities (including contingent
liabilities) as calculated in accordance with generally accepted accounting
principles.

 

LETTER OF

CREDIT RIDER

-4-



--------------------------------------------------------------------------------

EXHIBIT 1 TO

LC RIDER

 

__________________________________________
__________________________________________
__________________________________________
__________________________________________ Contact Phones:  
_____________________________

 

IRREVOCABLE LETTER OF CREDIT

 

            , 20        Our irrevocable standby Letter of Credit:
No.                                                                   

Beneficiary:

Knickerbocker Properties, Inc. XXXIII

c/o Cushman & Wakefield of California

525 Market Street, 14th Floor

San Francisco, CA 94105

   Applicant:
BRE Properties, Inc.,
525 Market Street, Suite 400
San Francisco, CA 94105      Amount: Exactly USD $                        
(                                                  and No/100  Dollars)     
Final Date of Expiration:                                      

 

We (the “Bank”) hereby issue our irrevocable standby Letter of Credit No.
                                 in Beneficiary’s favor for the account of the
above-referenced Applicant, in the aggregate amount of exactly USD
$                     (                                              and No/100
Dollars).

 

This Letter of Credit is available with us at our above office by presentation
of your draft drawn on us at sight bearing the clause: “Drawn under
                                 [INSERT NAME OF BANK] Letter of Credit No.
                            ” and accompanied by the following:

 

1. Beneficiary’s signed certification purportedly signed by an authorized
officer or agent stating:

 

(A) “Such amount is due to the Beneficiary as landlord under the terms and
conditions of that certain lease agreement dated                     , 200    
for premises located at 525 Market Street, San Francisco, California”; or

 

(B) “The Bank has notified us that this Letter of Credit will not be extended
beyond the current expiration date of this Letter of Credit;” or

 

(C) “Tenant has filed a voluntary petition under the Federal Bankruptcy Code;”
or

 

EXHIBIT 1 TO

LC RIDER

-5-



--------------------------------------------------------------------------------

(D) “An involuntary petition has been filed against Tenant under the Federal
Bankruptcy Code.”

 

2. The original of this Letter of Credit.

 

Special conditions:

 

Partial draws under this Letter of Credit are permitted. Notwithstanding
anything to the contrary contained herein, this Letter of Credit shall expire
permanently without renewal on                         .

 

This Letter of Credit shall be automatically extended for an additional period
of one (1) year, without amendment, from the present or each future expiration
date but in any event not beyond                          which shall be the
final expiration date of this Letter of Credit, unless, at least sixty (60) days
prior to the then current expiration date we notify you by registered
mail/overnight courier service at the above address that this Letter of Credit
will not be extended beyond the current expiration date.

 

We hereby agree with you that all drafts drawn under and in compliance with the
terms of this Letter of Credit will be duly honored upon presentation to us of
the documents described in Paragraph 1 above on or before the expiration date of
this Letter of Credit, without inquiry as to the accuracy thereof and regardless
of whether Applicant disputes the content of any such documents or
certifications.

 

This Letter of Credit is transferable and any such transfer may be effected by
us, provided that you deliver to us your written request for transfer in form
and substance reasonably satisfactory to us. Beneficiary may, at any time and
without notice to Applicant and without first obtaining Applicant’s consent
thereto, transfer all or any portion of Beneficiary’s interest in and to the
Letter of Credit to another party, person or entity, regardless of whether or
not such transfer is separate from or as a part of the assignment by Beneficiary
of Beneficiary’s rights and interests in and to the Lease. The original of this
Letter of Credit together with any amendments thereto must accompany any such
transfer request.

 

Except so far as otherwise expressly stated, this documentary credit is subject
to Uniform Customs and Practice for Documentary Credits, 1993 Revision,
International Chamber Of Commerce Publication No. 500.

 

 

--------------------------------------------------------------------------------

By:  

 

--------------------------------------------------------------------------------

    Authorized signature

 

Please direct any correspondence including drawing or inquiry quoting our
reference number to the above referenced address.

 

 

EXHIBIT 1 TO

LC RIDER

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant caused their duly authorized
representatives to execute this LC Rider as of the day and date first above
written.

 

“Landlord”:

KNICKERBOCKER PROPERTIES, INC. XXXIII,

a Delaware corporation

By:  

 

--------------------------------------------------------------------------------

Printed Name:  

 

--------------------------------------------------------------------------------

Its:  

 

--------------------------------------------------------------------------------

“Tenant”: BRE PROPERTIES, INC., a Maryland corporation By:  

 

--------------------------------------------------------------------------------

Printed Name:  

 

--------------------------------------------------------------------------------

Its:  

 

--------------------------------------------------------------------------------

By:  

--------------------------------------------------------------------------------

Printed Name:  

 

--------------------------------------------------------------------------------

Its:  

 

--------------------------------------------------------------------------------

 

EXHIBIT 1 TO

LC RIDER

-7-